 



Exhibit 10.1
 
 
COOPER TIRE & RUBBER COMPANY
and
MAX-TRAC TIRE CO., INC.,
as Borrowers
 
LOAN AND SECURITY AGREEMENT
Dated as of November 9, 2007
$200,000,000
 
CERTAIN FINANCIAL INSTITUTIONS,
as Lenders,
BANK OF AMERICA, N.A.,
as Administrative Agent and Collateral Agent
PNC BANK, NATIONAL ASSOCIATION,
as Syndication Agent,
BANC OF AMERICA SECURITIES LLC,
as Joint Lead Arranger and Joint Book Manager,
PNC CAPITAL MARKETS LLC,
as Joint Lead Arranger and Joint Book Manager
and
NATIONAL CITY BUSINESS CREDIT, INC.
and
JPMORGAN CHASE BANK, N.A.,
as Co-Documentation Agents
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
 
           
SECTION 1.
  DEFINITIONS; RULES OF CONSTRUCTION     1  
1.1.
  Definitions     1  
1.2.
  Accounting Terms     23  
1.3.
  Uniform Commercial Code     24  
1.4.
  Certain Matters of Construction     24  
 
           
SECTION 2.
  CREDIT FACILITIES     24  
2.1.
  Revolver Commitment     24  
2.2.
  Letter of Credit Facility     26  
2.3.
  Facility Increase     28  
 
           
SECTION 3.
  INTEREST, FEES AND CHARGES     29  
3.1.
  Interest     29  
3.2.
  Fees     31  
3.3.
  Computation of Interest, Fees, Yield Protection     32  
3.4.
  Reimbursement Obligations     32  
3.5.
  Illegality     32  
3.6.
  Inability to Determine Rates     32  
3.7.
  Increased Costs; Capital Adequacy     33  
3.8.
  Mitigation     34  
3.9.
  Funding Losses     34  
3.10.
  Maximum Interest     34  
 
           
SECTION 4.
  LOAN ADMINISTRATION     35  
4.1.
  Manner of Borrowing and Funding Loans     35  
4.2.
  Defaulting Lender     36  
4.3.
  Number and Amount of LIBOR Loans; Determination of Rate     37  
4.4.
  Borrower Agent     37  
4.5.
  One Obligation     37  
4.6.
  Effect of Termination     37  
 
           
SECTION 5.
  PAYMENTS     38  
5.1.
  General Payment Provisions     38  
5.2.
  Repayment of Loans     38  
5.3.
  Payment of Other Obligations     38  
5.4.
  Marshaling; Payments Set Aside     38  
5.5.
  Post-Default Allocation of Payments     38  
5.6.
  Application of Payments     39  
5.7.
  Loan Account; Account Stated     40  
5.8.
  Taxes     40  
5.9.
  Foreign Lenders     41  

 



--------------------------------------------------------------------------------



 



                      Page  
5.10.
  Nature and Extent of Each Borrower's Liability     41  
 
           
SECTION 6.
  CONDITIONS PRECEDENT     44  
6.1.
  Conditions Precedent to Initial Loans     44  
6.2.
  Conditions Precedent to All Credit Extensions     45  
6.3.
  Limited Waiver of Conditions Precedent     46  
 
           
SECTION 7.
  COLLATERAL     46  
7.1.
  Grant of Security Interest     46  
7.2.
  Lien on Deposit Accounts; Cash Collateral     47  
7.3.
  Other Collateral     47  
7.4.
  No Assumption of Liability     48  
7.5.
  Further Assurances     48  
 
           
SECTION 8.
  COLLATERAL ADMINISTRATION     48  
8.1.
  Borrowing Base Certificates     48  
8.2.
  Administration of Accounts     48  
8.3.
  Administration of Inventory     49  
8.4.
  Administration of Deposit Accounts     50  
8.5.
  General Provisions     50  
8.6.
  Power of Attorney     51  
 
           
SECTION 9.
  REPRESENTATIONS AND WARRANTIES     52  
9.1.
  General Representations and Warranties     52  
9.2.
  Complete Disclosure     57  
 
           
SECTION 10.
  COVENANTS AND CONTINUING AGREEMENTS     57  
10.1.
  Affirmative Covenants     57  
10.2.
  Negative Covenants     60  
 
           
SECTION 11.
  EVENTS OF DEFAULT; REMEDIES ON DEFAULT     65  
11.1.
  Events of Default     65  
11.2.
  Remedies upon Default     67  
11.3.
  Limited Conditional License for Intellectual Property     68  
11.4.
  Setoff     69  
11.5.
  Remedies Cumulative; No Waiver     69  
 
           
SECTION 12.
  AGENT     70  
12.1.
  Appointment, Authority and Duties of Agent     70  
12.2.
  Agreements Regarding Collateral and Field Examination Reports     71  
12.3.
  Reliance By Agent     72  
12.4.
  Action Upon Default     72  
12.5.
  Ratable Sharing     72  
12.6.
  Indemnification of Agent Indemnitees     72  
12.7.
  Limitation on Responsibilities of Agent     73  
12.8.
  Successor Agent and Co-Agents     73  
12.9.
  Due Diligence and Non-Reliance     74  

ii 



--------------------------------------------------------------------------------



 



                      Page  
12.10.
  Replacement of Certain Lenders     74  
12.11.
  Remittance of Payments and Collections     75  
12.12.
  Agent in its Individual Capacity     75  
12.13.
  Agent Titles     75  
12.14.
  No Third Party Beneficiaries     76  
 
           
SECTION 13.
  BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS     76  
13.1.
  Successors and Assigns     76  
13.2.
  Participations     76  
13.3.
  Assignments     77  
 
           
SECTION 14.
  MISCELLANEOUS     77  
14.1.
  Consents, Amendments and Waivers     77  
14.2.
  Indemnity     78  
14.3.
  Notices and Communications     79  
14.4.
  Performance of Borrowers' Obligations     79  
14.5.
  Credit Inquiries     80  
14.6.
  Severability     80  
14.7.
  Cumulative Effect; Conflict of Terms     80  
14.8.
  Counterparts     80  
14.9.
  Entire Agreement     80  
14.10.
  Relationship with Lenders     80  
14.11.
  No Advisory or Fiduciary Responsibility     80  
14.12.
  Confidentiality     81  
14.13.
  Certifications Regarding Indentures     82  
14.14.
  GOVERNING LAW     82  
14.15.
  Consent to Forum     82  
14.16.
  Waivers by Borrowers     82  
14.17.
  Patriot Act Notice     83  

iii 



--------------------------------------------------------------------------------



 



LIST OF EXHIBITS AND SCHEDULES

     
Exhibit A
  Note
Exhibit B
  Assignment and Acceptance
Exhibit C
  Assignment Notice
Exhibit D
  Borrowing Base
Exhibit E
  Compliance Certificate

     
Schedule 1.1
  Commitments of Lenders
Schedule 8.2.4
  Dominion Accounts
Schedule 8.4
  Deposit Accounts
Schedule 8.5.1
  Business Locations
Schedule 9.1.4
  Names and Capital Structure
Schedule 9.1.5
  Former Names and Companies
Schedule 9.1.11
  Patents, Trademarks, Copyrights and Licenses
Schedule 9.1.15
  Restrictive Agreements
Schedule 9.1.18
  Pension Plans
Schedule 9.1.20
  Labor Contracts
Schedule 10.2.1
  Existing Debt
Schedule 10.2.2
  Existing Liens
Schedule 10.2.17
  Existing Affiliate Transactions

iv



--------------------------------------------------------------------------------



 



LOAN AND SECURITY AGREEMENT
     THIS LOAN AND SECURITY AGREEMENT is dated as of November 9, 2007, among
COOPER TIRE & RUBBER COMPANY, a Delaware corporation (“Cooper”), MAX-TRAC TIRE
CO., INC., an Ohio corporation (“Max-Trac” and together with Cooper,
collectively, “Borrowers”), the financial institutions party to this Agreement
from time to time as lenders (collectively, “Lenders”), BANK OF AMERICA, N.A., a
national banking association, as administrative agent (in such capacity,
“Administrative Agent”) for the Lenders and collateral agent (in such capacity,
“Collateral Agent”) for the Lenders and other Secured Parties, PNC Bank,
National Association, a national banking association, as syndication agent
(“Syndication Agent”), Banc of America Securities LLC and PNC Capital Markets
LLC, as joint book managers (in such capacity, “Joint Book Managers”) and joint
lead arrangers (in such capacity, “Joint Lead Arrangers”).
RECITALS:
     Borrowers have requested that Lenders provide a credit facility to
Borrowers to finance their mutual and collective business enterprise. Lenders
are willing to provide the credit facility on the terms and conditions set forth
in this Agreement.
     NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree as follows:
SECTION 1. DEFINITIONS; RULES OF CONSTRUCTION
     1.1. Definitions. As used herein, the following terms have the meanings set
forth below:
     Account: as applied to a Borrower, means an account as defined in the UCC,
including all rights to payment for goods sold or leased, or for services
rendered.
     Account Debtor: a Person who is obligated under an Account, Chattel Paper
or General Intangible.
     Accounts Formula Amount: 85% of the Value of Eligible Accounts.
     Acquisition: with respect to any Person, any transaction or series of
related transactions for the direct or indirect (whether by purchase, lease,
exchange, issuance of Equity Interests or other equity or debt securities,
merger, reorganization or any other method) (a) acquisition by such Person of
any other Person, which acquired Person shall then become consolidated with the
acquiring Person in accordance with GAAP, or (b) acquisition by such Person of
all or any substantial part of the assets of any other Person or any division or
line of business of any other Person.
     Affiliate: with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to

 



--------------------------------------------------------------------------------



 



exercise voting power, by contract or otherwise. “Controlling” and “Controlled”
have correlative meanings.
     Agent: Administrative Agent and Collateral Agent.
     Agent Indemnitees: Agent and its officers, directors, employees,
Affiliates, agents and attorneys.
     Agent Professionals: attorneys, accountants, appraisers, auditors, business
valuation experts, environmental engineers or consultants, turnaround
consultants, and other professionals and experts retained by Agent.
     Allocable Amount: as defined in Section 5.10.3.
     Anti-Terrorism Laws: any laws relating to terrorism or money laundering,
including the Patriot Act.
     Applicable Law: all laws, rules, regulations and governmental guidelines
applicable to the Person, conduct, transaction, agreement or matter in question,
including all applicable statutory law, common law and equitable principles, and
all provisions of constitutions, treaties, statutes, rules, regulations, orders
and decrees of Governmental Authorities.
     Applicable Margin: with respect to any Type of Loan, the margin set forth
below, as determined by Average Availability (defined below) for the last Fiscal
Quarter:

                              Base Rate   LIBOR Level   Average Availability  
Loans   Loans
 
               
I
    < $50,000,000     0.0 bps   150.0 bps
II
    $50,000,000 — $125,000,000     0.0 bps   125.0 bps
III
    > 125,000,000     0.0 bps   100.0 bps

Until the end of the second full Fiscal Quarter following the Closing Date,
margins shall be determined as if Level III were applicable. Thereafter, the
margins shall be subject to increase or decrease upon receipt by Agent pursuant
to Section 8.1 of the first Borrowing Base Certificate for each Fiscal Quarter,
which change shall be effective as of the first day of such Fiscal Quarter. If,
by the fifteenth day of a Fiscal Quarter, the first Borrowing Base Certificate
for such Fiscal Quarter has not been received, then the margins shall be
determined as if Level I were applicable, from such day until the first day of
the calendar month following actual receipt.
     Appraisal Trigger Date: as defined in Section 10.1.1(b).
     Approved Fund: any Person (other than a natural person) that is engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in its ordinary course of activities, and is
administered or managed by a Lender, an entity that administers or manages a
Lender, or an Affiliate of either.

-2-



--------------------------------------------------------------------------------



 



     Asset Disposition: a sale, lease, license, consignment, transfer or other
disposition of Property of a Borrower, including a disposition of Property in
connection with a sale-leaseback transaction or synthetic lease.
     Assignment and Acceptance: an assignment agreement between a Lender and
Eligible Assignee, in the form of Exhibit B.
     Availability: the Borrowing Base minus the principal balance of all Loans.
     Availability Block: $15,000,000.
     Availability Reserve: the sum (without duplication) of (a) the Inventory
Reserve; (b) the Rent and Charges Reserve; (c) the LC Reserve; (d) the Bank
Product Reserve; (e) all accrued Royalties, whether or not then due and payable
by a Borrower; (f) the aggregate amount of liabilities secured by Liens upon
Collateral that are senior to Agent’s Liens (but imposition of any such reserve
shall not waive an Event of Default arising therefrom); (g) the Availability
Block; and (h) such additional reserves, in such amounts and with respect to
such matters, as are customary in similar asset-based financing facilities as
Agent in its Credit Judgment may elect to impose from time to time.
     Availability Test: any time when (a) no Default or Event of Default exists
and (b) as of the date of the proposed transaction, both immediately before and
after giving effect thereto, Availability is greater than $30,000,000.
     Average Availability: for any period, an amount equal to the sum of the
actual amount of Availability on each day during such period, as calculated by
Agent, divided by the number of days in such period, a copy of which calculation
in reasonable detail shall be provided by Agent as soon as practicable to
Borrower Agent upon request.
     Bank of America: Bank of America, N.A., a national banking association, and
its successors and assigns.
     Bank of America Indemnitees: Bank of America and its officers, directors,
employees, Affiliates, agents and attorneys.
     Bank Product: any of the following products, services or facilities
extended to any Borrower by any Lender or any of its Affiliates: (a) Cash
Management Services; (b) products under Hedging Agreements; (c) commercial
credit card and merchant card services; and (d) other banking products or
services as may be requested by any Borrower, other than Letters of Credit;
provided, however, that for any of the foregoing to be included as an
“Obligation” for purposes of a distribution under Section 5.5.1, the applicable
Secured Party and Borrower must have previously provided written notice to Agent
of (i) the existence of such Bank Product, (ii) the maximum dollar amount of
obligations arising thereunder to be included as a Bank Product Reserve (“Bank
Product Amount”), and (iii) the methodology to be used by such parties in
determining the Bank Product Debt owing from time to time. The Bank Product
Amount may be changed from time to time upon written notice to Agent by the
Secured Party and Borrower. No Bank Product Amount may be established or
increased at any time that a Default or Event of Default exists, or if a reserve
in such amount would cause an Overadvance.

-3-



--------------------------------------------------------------------------------



 



     Bank Product Amount: as defined in the definition of Bank Product.
     Bank Product Debt: Debt and other obligations of a Borrower relating to
Bank Products.
     Bank Product Reserve: the aggregate amount of reserves established by Agent
from time to time in its discretion in respect of Bank Product Debt.
     Bankruptcy Code: Title 11 of the United States Code.
     Base Rate: the rate of interest announced by Bank of America from time to
time as its prime rate. Such rate is a rate set by Bank of America based upon
various factors including its costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above or below such announced rate. Any change in
such rate announced by Bank of America shall take effect at the opening of
business on the day specified in the public announcement of such change.
     Base Rate Loan: any Loan that bears interest based on the Base Rate.
     Board of Governors: the Board of Governors of the Federal Reserve System.
     Borrowed Money: with respect to any Borrower, without duplication, its
(a) Debt that (i) arises from the lending of money by any Person to such
Borrower, (ii) is evidenced by notes, drafts, bonds, debentures, credit
documents or similar instruments, (iii) accrues interest or is a type upon which
interest charges are customarily paid (excluding trade payables owing in the
Ordinary Course of Business), or (iv) was issued or assumed as full or partial
payment for Property; (b) Capital Leases; (c) reimbursement obligations with
respect to letters of credit, surety bonds or similar agreements or
arrangements; (d) arises from cash pooling or similar arrangements and
(e) guaranties of any Debt of the foregoing types owing by another Person.
     Borrower Agent: as defined in Section 4.4.
     Borrowing: a group of Loans of one Type that are made on the same day or
are converted into Loans of one Type on the same day.
     Borrowing Base: on any date of determination, an amount equal to the lesser
of (a) the aggregate amount of Revolver Commitments, minus the LC Reserve, minus
the Availability Block; or (b) the sum of the Accounts Formula Amount, plus the
Inventory Formula Amount, minus the Availability Reserve.
     Borrowing Base Certificate: a certificate, in the form of Exhibit D, by
which Borrowers certify calculation of the Borrowing Base.
     Business Day: any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, Ohio, Wisconsin, North Carolina or New York, and if such day relates
to a LIBOR Loan, any such day on which dealings in Dollar deposits are conducted
between banks in the London interbank Eurodollar market.

-4-



--------------------------------------------------------------------------------



 



     Capital Expenditures: all liabilities incurred, expenditures made or
payments due (whether or not made) by a Borrower or Subsidiary for the
acquisition of any fixed assets, or any improvements, replacements,
substitutions or additions thereto with a useful life of more than one year,
including the principal portion of Capital Leases.
     Capital Lease: any lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.
     Cash Collateral: cash, and any interest or other income earned thereon,
that is delivered to Agent to Cash Collateralize any Obligations.
     Cash Collateral Account: a demand deposit, money market or other account
established by Agent at such financial institution as Agent may select in its
discretion, which account shall be subject to Agent’s Liens for the benefit of
Secured Parties.
     Cash Collateralize: the delivery of cash to Agent, as security for the
payment of Obligations, in an amount equal to (a) with respect to LC
Obligations, 105% of the aggregate LC Obligations, and (b) with respect to any
inchoate, contingent or other Obligations (including Obligations arising under
Bank Products), Agent’s good faith estimate of the amount due or to become due,
including all fees and other amounts relating to such Obligations. “Cash
Collateralization” has a correlative meaning.
     Cash Equivalents: (a) marketable obligations issued or unconditionally
guaranteed by, and backed by the full faith and credit of, the United States
government, maturing within 12 months of the date of acquisition;
(b) certificates of deposit, time deposits and bankers’ acceptances maturing
within 12 months of the date of acquisition, and overnight bank deposits, in
each case which are issued by a commercial bank organized under the laws of the
United States or any state or district thereof, rated A-1 (or better) by S&P or
P-1 (or better) by Moody’s at the time of acquisition, and (unless issued by a
Lender) not subject to offset rights; (c) repurchase obligations with a term of
not more than 30 days for underlying investments of the types described in
clauses (a) and (b) entered into with any bank meeting the qualifications
specified in clause (b); (d) commercial paper rated A-1 (or better) by S&P or
P-1 (or better) by Moody’s, and maturing within nine months of the date of
acquisition; and (e) shares of any money market fund that has substantially all
of its assets invested continuously in the types of investments referred to
above, has net assets of at least $500,000,000 and has the highest rating
obtainable from either Moody’s or S&P.
     Cash Management Services: any services provided from time to time by any
Lender or any of its Affiliates to any Borrower in connection with operating,
collections, payroll, trust, or other depository or disbursement accounts,
including automated clearinghouse, e-payable, electronic funds transfer, wire
transfer, controlled disbursement, overdraft, depository, information reporting,
lockbox and stop payment services.
     CERCLA: the Comprehensive Environmental Response Compensation and Liability
Act (42 U.S.C. § 9601 et seq.).
     Change in Law: the occurrence, after the date hereof, of (a) the adoption
or taking effect of any law, rule, regulation or treaty; (b) any change in any
law, rule, regulation or treaty or in

-5-



--------------------------------------------------------------------------------



 



the administration, interpretation or application thereof by any Governmental
Authority; or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
     Change of Control: (a) any “person” or “group” (as such terms are used in
Section 13(d) and 14(d) of the Exchange Act), other than employee or retiree
benefit plans or trusts sponsored or established by Cooper or any Borrower is or
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of 35% or more of the Equity Interests of Cooper;
(b) a change in the majority of directors of Cooper, unless approved by the then
majority of directors; or (c) all or substantially all of a Borrower’s assets
are sold or transferred, other than sale or transfer to another Borrower.
     Claims: all liabilities, obligations, losses, damages, penalties,
judgments, proceedings, interest, costs and expenses of any kind (including
remedial response costs, reasonable attorneys’ fees and Extraordinary Expenses)
at any time (including after Full Payment of the Obligations, resignation or
replacement of Agent, or replacement of any Lender) incurred by or asserted
against any Indemnitee in any way relating to (a) any Loans, Letters of Credit,
Loan Documents, or the use thereof or transactions relating thereto, (b) any
action taken or omitted to be taken by any Indemnitee in connection with any
Loan Documents, (c) the existence or perfection of any Liens, or realization
upon any Collateral, (d) exercise of any rights or remedies under any Loan
Documents or Applicable Law, or (e) failure by any Borrower to perform or
observe any terms of any Loan Document, in each case including all costs and
expenses relating to any investigation, litigation, arbitration or other
proceeding (including an Insolvency Proceeding or appellate proceedings),
whether or not the applicable Indemnitee is a party thereto.
     Closing Date: as defined in Section 6.1.
     Code: the Internal Revenue Code of 1986.
     Collateral: all Property described in Section 7.1, all Property described
in any Security Documents as security for any Obligations, and all other
Property that now or hereafter secures (or is intended to secure) any
Obligations, excluding Accounts, General Intangibles, Chattel Paper, Payment
Intangibles and Supporting Obligations relating to any of the foregoing, in each
case solely to the extent sold, purportedly sold (but recharacterized as
financed), transferred, assigned, contributed or otherwise conveyed to the
Receivables Securitization Facility.
     Commitment Termination Date: the earliest to occur of (a) the Revolver
Termination Date; (b) the date on which Borrowers terminate the Revolver
Commitments pursuant to Section 2.1.4; or (c) the date on which the Revolver
Commitments are terminated pursuant to Section 11.2.
     Compliance Certificate: a certificate, in the form of Exhibit E and
covering such other matters as the Agent may request.
     Contingent Obligation: any obligation of a Person arising from a guaranty,
indemnity or other assurance of payment or performance of any Debt, lease,
dividend or other obligation (“primary obligations”) of another obligor
(“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of such Person under any (a) guaranty, endorsement, co-

-6-



--------------------------------------------------------------------------------



 



making or sale with recourse of an obligation of a primary obligor;
(b) obligation to make take-or-pay or similar payments regardless of
nonperformance by any other party to an agreement; and (c) arrangement (i) to
purchase any primary obligation or security therefor, (ii) to supply funds for
the purchase or payment of any primary obligation, (iii) to maintain or assure
working capital, equity capital, net worth or solvency of the primary obligor,
(iv) to purchase Property or services for the purpose of assuring the ability of
the primary obligor to perform a primary obligation, or (v) otherwise to assure
or hold harmless the holder of any primary obligation against loss in respect
thereof. The amount of any Contingent Obligation shall be deemed to be the
stated or determinable amount of the primary obligation (or, if less, the
maximum amount for which such Person may be liable under the instrument
evidencing the Contingent Obligation) or, if not stated or determinable, the
maximum reasonably anticipated liability with respect thereto.
     Credit Judgment: Agent’s judgment exercised in good faith, based upon its
consideration of any factor that it believes (a) could adversely affect the
quantity, quality, mix or value of Collateral (including any Applicable Law that
may inhibit collection of an Account), the enforceability or priority of Agent’s
Liens, or the amount that Agent and Lenders could receive in liquidation of any
Collateral; (b) suggests that any collateral report or financial information
delivered by any Borrower is incomplete, inaccurate or misleading in any
material respect; (c) materially increases the likelihood of any Insolvency
Proceeding involving a Borrower; or (d) creates or could result in a Default or
Event of Default. In exercising such judgment, Agent may consider any factors
that could increase the credit risk of lending to Borrowers on the security of
the Collateral.
     CWA: the Clean Water Act (33 U.S.C. §§ 1251 et seq.).
     Debt: as applied to any Person, without duplication, (a) all items that
would be included as liabilities on a balance sheet in accordance with GAAP,
including Capital Leases, but excluding trade payables incurred and being paid
in the Ordinary Course of Business; (b) all Contingent Obligations; (c) all
reimbursement obligations in connection with letters of credit issued for the
account of such Person; (d) obligations of such Person (whether contingent or
otherwise) in respect of surety bonds or similar agreements or arrangements;
(e) obligations in respect of cash pooling or similar arrangements and (f) in
the case of a Borrower, the Obligations. The Debt of a Person shall include any
recourse Debt of any partnership in which such Person is a general partner or
joint venturer.
     Default: an event or condition that, with the lapse of time or giving of
notice, would constitute an Event of Default.
     Default Rate: for any Obligation (including, to the extent permitted by
law, interest not paid when due), 2% plus the interest rate otherwise applicable
thereto.
     Deposit Account Control Agreements: the Deposit Account control agreements
to be executed by each institution maintaining a Deposit Account listed on
Schedule 8.2.4, except RPA Blocked Accounts, for a Borrower, in favor of Agent,
for the benefit of Secured Parties, as security for the Obligations.

-7-



--------------------------------------------------------------------------------



 



     Distribution: any declaration or payment of a distribution, interest or
dividend on any Equity Interest (other than payment-in-kind); any distribution,
advance or repayment of Debt to a holder of Equity Interests; or any purchase,
redemption, or other acquisition or retirement for value of any Equity Interest.
     Dollars: lawful money of the United States.
     Dominion Account: a special account established by Borrowers at Bank of
America or another bank acceptable to Agent, over which Agent has exclusive
control for withdrawal purposes.
     EBITDA: determined on a consolidated basis for Borrowers and Subsidiaries,
net income, calculated before interest expense, provision for income taxes,
depreciation and amortization expense, gains or losses arising from the sale of
capital assets, gains arising from the write-up of assets, and any extraordinary
gains (in each case, to the extent included in determining net income).
     Eligible Account: an Account owing to Max-Trac that arises in the Ordinary
Course of Business from the sale of goods or rendition of services, is payable
in Dollars and is deemed by Agent, in its discretion, to be an Eligible Account.
Without limiting the foregoing, no Account shall be an Eligible Account if
(a) it is unpaid for more than 60 days after the original due date, or more than
120 days after the original invoice date; (b) 50% or more of the Accounts owing
by the Account Debtor are not Eligible Accounts under the foregoing clause;
(c) when aggregated with other Accounts owing by any Account Debtor or group of
affiliated Account Debtors, it exceeds 15% of the aggregate Eligible Accounts
(or such higher percentage as Agent may establish for the Account Debtor or
group of Affiliated Account Debtors from time to time); (d) it does not conform
to the representations and warranties set forth in Section 9.1.7 hereof; (e) it
is owing by a creditor or supplier, or is otherwise subject to a potential
offset, counterclaim, dispute, deduction, discount, recoupment, reserve,
defense, chargeback, credit or allowance (but ineligibility shall be limited to
the amount thereof) of which the applicable Borrower has knowledge; (f) an
Insolvency Proceeding has been commenced by or against the Account Debtor; or
the Account Debtor has failed, has suspended or ceased doing business, is
liquidating, dissolving or winding up its affairs, or is not Solvent; (g) the
Account Debtor is organized or has its principal offices or assets outside the
United States or Canada; (h) it is owing by a Government Authority, unless the
Account Debtor is the United States or any department, agency or instrumentality
thereof and the Account has been assigned to Agent in compliance with the
Assignment of Claims Act; (i) it is not subject to a duly perfected, first
priority Lien in favor of Agent, or is subject to any other Lien; (j) the goods
giving rise to it have not been delivered to and accepted by the Account Debtor,
the services giving rise to it have not been accepted by the Account Debtor, or
it otherwise does not represent a final sale; (k) it is evidenced by Chattel
Paper or an Instrument of any kind, or has been reduced to judgment; (l) its
payment has been extended, the Account Debtor has made a partial payment, or it
arises from a sale on a cash-on-delivery basis; (m) it arises from a sale to an
Affiliate, or from a sale on a bill-and-hold, guaranteed sale, sale-or-return,
sale-on-approval, consignment, or other repurchase or return basis; (n) it
represents a progress billing or retainage; (o) it includes a billing for
interest, fees or late charges, but ineligibility shall be limited to the extent
thereof; or (p) it arises from a retail sale to a Person who is purchasing for
personal, family or household purposes. In calculating

-8-



--------------------------------------------------------------------------------



 



delinquent portions of Accounts under clauses (a) and (b), credit balances more
than 90 days old will be excluded.
     Eligible Assignee: a Person that is (a) a Lender, U.S.-based Affiliate of a
Lender or Approved Fund; (b) any other financial institution approved by Agent
and Borrower Agent (which approval by (i) Agent shall not be unreasonably
withheld or delayed and (ii) by Borrower Agent shall not be unreasonably
withheld or delayed and shall be deemed given if no objection is made within two
Business Days after notice of the proposed assignment), that is organized under
the laws of the United States or any state or district thereof, has total assets
in excess of $5 billion, extends asset-based lending facilities in its ordinary
course of business and whose becoming an assignee would not constitute a
prohibited transaction under Section 4975 of the Code or any other Applicable
Law; and (c) during any Event of Default, any Person acceptable to Agent in its
discretion (approval of any such Person by Agent not to be unreasonably withheld
or delayed).
     Eligible Finished Goods Inventory: Eligible Inventory that is domestic
finished goods.
     Eligible Inventory: Inventory owned by a Borrower that Agent, in its
discretion, deems to be Eligible Inventory. Without limiting the foregoing, no
Inventory shall be Eligible Inventory unless it (a) is finished goods, raw
materials or work-in-process, and not packaging or shipping materials, labels,
samples, display items, bags, replacement parts or manufacturing supplies and is
not subject to an Account (regardless of whether such Account has been or is to
be sold pursuant to the Receivables Securitization Facility and not subject to
an Account); (b) is not held on consignment, nor subject to any deposit or
downpayment; (c) is in new and saleable condition and is not damaged, defective,
shopworn or otherwise unfit for sale; (d) is not slow-moving, obsolete or
unmerchantable, and does not constitute returned or repossessed goods; (e) meets
all standards imposed by any Governmental Authority, and does not constitute
hazardous materials under any Environmental Law; (f) conforms with the covenants
and representations herein; (g) is subject to Agent’s duly perfected, first
priority Lien, and no other Lien; (h) is within the continental United States,
is not in transit except between locations of Borrowers, is not consigned to any
Person and is not sold on approval; (i) is not subject to any warehouse receipt
or negotiable Document; (j) is not subject to any License or other arrangement
that restricts such Borrower’s or Agent’s right to dispose of such Inventory,
unless Agent has received an appropriate Lien Waiver; (k) is not located on
leased premises or in the possession of a warehouseman, processor, repairman,
mechanic, shipper, freight forwarder or other Person, unless the lessor or such
Person has delivered a Lien Waiver or an appropriate Rent and Charges Reserve
has been established; (l) is not subject to a third party’s trademark or other
proprietary right, unless Agent is satisfied that it could sell the inventory on
satisfactory terms in a default; and (m) is reflected in the details of a
current perpetual inventory report.
     Eligible Raw Materials Inventory: Eligible Inventory that is domestic raw
materials Inventory.
     Eligible Work-in-Process Inventory: Eligible Inventory that is domestic
work-in-process Inventory.

-9-



--------------------------------------------------------------------------------



 



     Enforcement Action: any action to enforce any Obligations or Loan Documents
or to realize upon any Collateral (whether by judicial action, self-help,
notification of Account Debtors, exercise of setoff or recoupment, or
otherwise).
     Environmental Laws: all Applicable Laws (including all programs, permits
and guidance promulgated by regulatory agencies), relating to public health (but
excluding occupational safety and health, to the extent regulated by OSHA) or
the protection or pollution of the environment, including CERCLA, RCRA and CWA.
     Environmental Notice: a notice (whether written or oral) from any
Governmental Authority or other Person of any possible noncompliance with,
investigation of a possible violation of, litigation relating to, or potential
fine or liability under any Environmental Law, or with respect to any
Environmental Release, environmental pollution or hazardous materials, including
any complaint, summons, citation, order, claim, demand or request for
correction, remediation or otherwise.
     Environmental Release: a release as defined in CERCLA or under any other
Environmental Law.
     Equity Interest: the interest of any (a) shareholder in a corporation;
(b) partner in a partnership (whether general, limited, limited liability or
joint venture); (c) member in a limited liability company; or (d) other Person
having any other form of equity security or ownership interest.
     ERISA: the Employee Retirement Income Security Act of 1974.
     ERISA Affiliate: any trade or business (whether or not incorporated) under
common control with a Borrower within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).
     ERISA Event: (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Borrower or ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by any Borrower or ERISA Affiliate from a Multiemployer Plan
or notification that a Multiemployer Plan is in reorganization; (d) the filing
of a notice of intent to terminate, the treatment of a Plan amendment as a
termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) the failure by any Borrower or ERISA Affiliate to meet any funding
obligations with respect to any Pension Plan or Multiemployer Plan; (f) an event
or condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan
or Multiemployer Plan; or (g) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon any Borrower or ERISA Affiliate.
     Event of Default: as defined in Section 11.
     Exchange Act: the Securities Exchange Act of 1934.

-10-



--------------------------------------------------------------------------------



 



     Excluded Tax: with respect to Agent, any Lender, Issuing Bank or any other
recipient of a payment to be made by or on account of any Obligation, (a) taxes
imposed on or measured by its overall net income (however denominated), and
franchise taxes imposed on it (in lieu of net income taxes), by the jurisdiction
(or any political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located; and (b) in the case
of a Foreign Lender, any withholding tax attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 5.9, except to the extent that such Foreign Lender (or its assignor, if
any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax.
     Existing Indenture: that certain Indenture dated as of March 17, 1997
between Cooper and The Chase Manhattan Bank, as trustee.
     Existing Senior Unsecured Notes: those notes evidencing Cooper’s
obligations under the Existing Indenture.
     Extraordinary Expenses: all costs, expenses or advances that Agent may
incur during a Default or Event of Default, or during the pendency of an
Insolvency Proceeding of a Borrower, including those relating to (a) any audit,
inspection, repossession, storage, repair, appraisal, insurance, manufacture,
preparation or advertising for sale, sale, collection, or other preservation of
or realization upon any Collateral; (b) any action, arbitration or other
proceeding (whether instituted by or against Agent, any Lender, any Borrower,
any representative of creditors of a Borrower or any other Person) in any way
relating to any Collateral (including the validity, perfection, priority or
avoidability of Agent’s Liens with respect to any Collateral), Loan Documents,
Letters of Credit or Obligations, including any lender liability or other
Claims; (c) the exercise, protection or enforcement of any rights or remedies of
Agent in, or the monitoring of, any Insolvency Proceeding; (d) settlement or
satisfaction of any taxes, charges or Liens with respect to any Collateral;
(e) any Enforcement Action; (f) negotiation and documentation of any
modification, waiver, workout, restructuring or forbearance with respect to any
Loan Documents or Obligations; and (g) Protective Advances. Such costs, expenses
and advances include transfer fees, Other Taxes, storage fees, insurance costs,
permit fees, utility reservation and standby fees, legal fees, appraisal fees,
brokers’ fees and commissions, auctioneers’ fees and commissions, accountants’
fees, environmental study fees, wages and salaries paid to employees of any
Borrower or independent contractors in liquidating any Collateral, and travel
expenses.
     Facility: as defined in Section 2.
     Facility Increase: as defined in Section 2.3.
     Facility Increase Amount: as defined in Section 2.3.
     Facility Increase Effective Date: as defined in Section 2.3.
     Fee Letter: the fee letter agreement between Agent and Borrowers.

-11-



--------------------------------------------------------------------------------



 



     Fiscal Quarter: each period of three months, commencing on the first day of
a Fiscal Year.
     Fiscal Year: the fiscal year of Borrowers and Subsidiaries for accounting
and tax purposes, ending on December 31 of each year.
     Fixed Charge Coverage Ratio: the ratio, determined on a consolidated basis
for Borrowers and Subsidiaries for the most recent four Fiscal Quarters, of
(a) EBITDA minus Capital Expenditures (except those financed with Borrowed Money
other than Loans), to (b) Fixed Charges.
     Fixed Charges: the sum of cash interest paid, cash taxes paid, principal
payments made on Borrowed Money, and Distributions made.
     FLSA: the Fair Labor Standards Act of 1938.
     Foreign Lender: any Lender that is organized under the laws of a
jurisdiction other than the laws of the United States, or any state or district
thereof.
     Foreign Plan: any employee benefit plan or arrangement (a) maintained or
contributed to by any Borrower or Subsidiary that is not subject to the laws of
the United States; or (b) mandated by a government other than the United States
for employees of any Borrower or Subsidiary.
     Foreign Subsidiary: a Subsidiary that is a “controlled foreign corporation”
under Section 957 of the Code, such that a guaranty by such Subsidiary of the
Obligations or a Lien on the assets of such Subsidiary to secure the Obligations
would result in material tax liability to Borrowers.
     Full Payment: with respect to any Obligations, (a) the full and
indefeasible cash payment thereof, including any interest, fees and other
charges accruing during an Insolvency Proceeding (whether or not allowed in the
proceeding); (b) if such Obligations are LC Obligations or inchoate or
contingent in nature, Cash Collateralization thereof (or delivery of a standby
letter of credit acceptable to Agent in its discretion, in the amount of
required Cash Collateral); and (c) a release of any Claims of the Debtor against
Agent, Lenders and Issuing Bank arising on or before the payment date. No Loans
shall be deemed to have been paid in full until all Commitments related to such
Loans have expired or been terminated.
     GAAP: generally accepted accounting principles in effect in the United
States from time to time.
     Governmental Approvals: all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and required reports to, all
Governmental Authorities.
     Governmental Authority: any federal, state, municipal, foreign or other
governmental department, agency, commission, board, bureau, court, tribunal,
instrumentality, political subdivision, or other entity or officer exercising
executive, legislative, judicial, regulatory or

-12-



--------------------------------------------------------------------------------



 



administrative functions for or pertaining to any government or court, in each
case whether associated with the United States, a state, district or territory
thereof, or a foreign entity or government.
     Guarantor Payment: as defined in Section 5.10.3.
     Hedging Agreement: an agreement relating to any swap, cap, floor, collar,
option, forward, cross right or obligation, or combination thereof or similar
transaction, with respect to interest rate, foreign exchange, currency,
commodity, credit or equity risk.
     Immaterial Subsidiary: each Subsidiary of a Borrower organized in a
jurisdiction within the United States and that is not a Significant Subsidiary.
     Indemnified Taxes: Taxes other than Excluded Taxes.
     Indemnitees: Agent Indemnitees, Lender Indemnitees, Issuing Bank
Indemnitees and Bank of America Indemnitees.
     Insolvency Proceeding: any case or proceeding commenced by or against a
Person under any state, federal or foreign law for, or any agreement of such
Person to, (a) the entry of an order for relief under the Bankruptcy Code, or
any other insolvency, debtor relief or debt adjustment law; (b) the appointment
of a receiver, trustee, liquidator, administrator, conservator or other
custodian for such Person or any part of its Property; or (c) an assignment or
trust mortgage for the benefit of creditors.
     Intellectual Property: all intellectual and similar Property of a Person,
including inventions, designs, patents, copyrights, trademarks, service marks,
trade names, trade secrets, confidential or proprietary information, customer
lists, know-how, software and databases; all embodiments or fixations thereof
and all related documentation, applications, registrations and franchises; all
licenses or other rights to use any of the foregoing; and all books and records
relating to the foregoing.
     Intellectual Property Claim: any claim or assertion (whether in writing, by
suit or otherwise) that a Borrower’s or Subsidiary’s ownership, use, marketing,
sale or distribution of any Inventory, Equipment, Intellectual Property or other
Property violates another Person’s Intellectual Property.
     Intercreditor Agreement: the Intercreditor Agreement of even date herewith,
between PNC Bank, National Association and Agent, relating to the Receivables
Securitization Facility.
     Interest Period: as defined in Section 3.1.3.
     Inventory: as defined in the UCC, including all goods intended for sale,
lease, display or demonstration; all work in process; and all raw materials, and
other materials and supplies of any kind that are or could be used in connection
with the manufacture, printing, packing, shipping, advertising, sale, lease or
furnishing of such goods, or otherwise used or consumed in a Borrower’s business
(but excluding Equipment).

-13-



--------------------------------------------------------------------------------



 



     Inventory Formula Amount: (a) Until the Appraisal Trigger Date, the sum of
(i) 40% of the Value of Eligible Raw Materials Inventory; plus (ii) 55% of the
Value of Eligible Work-in-Process Inventory; plus (iii) 70% of the Value of
Eligible Finished Goods Inventory and (b) from and after the Appraisal Trigger
Date, the sum of (i) the lesser of (A) 40% of the Value of Eligible Raw
Materials Inventory or (B) 85% of the NOLV Percentage of such Inventory; plus
(ii) the lesser of (A) 55% of the Value of Eligible Work-in-Process Inventory
and (B) 85% of the NOLV Percentage of such Inventory; plus (iii) the lesser of
(A) 70% of the Value of Eligible Finished Goods Inventory and (B) 85% of the
NOLV Percentage of such Inventory.
     Inventory Reserve: reserves established by Agent to reflect factors that
may negatively impact the Value of Inventory, including change in salability,
obsolescence, seasonality, theft, shrinkage, imbalance, change in composition or
mix, markdowns and vendor chargebacks.
     Investment: any acquisition of all or substantially all assets of a Person;
any acquisition of record or beneficial ownership of any Equity Interests of a
Person; or any loan, advance or other extension of credit, guarantee or credit
support to or for the benefit of a Person; or capital contribution to or other
investment in a Person. “Investment” shall also include any indirect loan or
extension of credit to a Subsidiary through any cash pooling arrangement in
which a Person Participates.
     IRS: the United States Internal Revenue Service.
     Issuing Bank: Bank of America or an Affiliate of Bank of America.
     Issuing Bank Indemnitees: Issuing Bank and its officers, directors,
employees, Affiliates, agents and attorneys.
     LC Application: an application by Borrower Agent to Issuing Bank for
issuance of a Letter of Credit, in form and substance satisfactory to Issuing
Bank.
     LC Conditions: the following conditions necessary for issuance of a Letter
of Credit: (a) each of the conditions set forth in Section 6; (b) after giving
effect to such issuance, total LC Obligations do not exceed the Letter of Credit
Subline, no Overadvance exists and, if no Loans are outstanding, the LC
Obligations do not exceed the Borrowing Base (without giving effect to the LC
Reserve for purposes of this calculation); (c) the expiration date of such
Letter of Credit is (i) no more than 365 days from issuance, in the case of
standby Letters of Credit, (ii) no more than 120 days from issuance, in the case
of documentary Letters of Credit, and (iii) at least 20 Business Days prior to
the Revolver Termination Date; (d) the Letter of Credit and payments thereunder
are denominated in Dollars; and (e) the purpose and form of the proposed Letter
of Credit is satisfactory to Agent and Issuing Bank in their discretion.
     LC Documents: all documents, instruments and agreements (including LC
Requests and LC Applications) delivered by Borrowers or any other Person to
Issuing Bank or Agent in connection with issuance, amendment or renewal of, or
payment under, any Letter of Credit.
     LC Obligations: the sum (without duplication) of (a) all amounts owing by
Borrowers for any drawings under Letters of Credit; (b) the stated amount of all
outstanding Letters of Credit; and (c) all fees and other amounts owing with
respect to Letters of Credit.

-14-



--------------------------------------------------------------------------------



 



     LC Request: a request for issuance of a Letter of Credit, to be provided by
Borrower Agent to Issuing Bank, in form satisfactory to Agent and Issuing Bank.
     LC Reserve: the aggregate of all LC Obligations, other than (a) those that
have been Cash Collateralized; and (b) if no Default or Event of Default exists,
those constituting charges owing to the Issuing Bank.
     Lender Indemnitees: Lenders and their officers, directors, employees,
Affiliates, agents and attorneys.
     Lenders: as defined in the preamble to this Agreement, including Agent in
its capacity as a provider of Swingline Loans and any other Person who hereafter
becomes a “Lender” pursuant to an Assignment and Acceptance.
     Lending Office: the office designated as such by the applicable Lender at
the time it becomes party to this Agreement or thereafter by notice to Agent and
Borrower Agent.
     Letter of Credit: any standby or documentary letter of credit issued by
Issuing Bank for the account of a Borrower, or any indemnity, guarantee,
exposure transmittal memorandum or similar form of credit support issued by
Agent or Issuing Bank for the benefit of a Borrower.
     Letter of Credit Subline: $30,000,000.
     LIBOR: for any Interest Period with respect to a LIBOR Loan, the per annum
rate of interest (rounded upward, if necessary, to the nearest 1/8th of 1%),
determined by Agent at approximately 11:00 a.m. (London time) two Business Days
prior to commencement of such Interest Period, for a term comparable to such
Interest Period, equal to (a) the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or other commercially available source
designated by Agent); or (b) if BBA LIBOR is not available for any reason, the
interest rate at which Dollar deposits in the approximate amount of the LIBOR
Loan would be offered by Bank of America’s London branch to major banks in the
London interbank Eurodollar market. If the Board of Governors imposes a Reserve
Percentage with respect to LIBOR deposits, then LIBOR shall be the foregoing
rate, divided by 1 minus the Reserve Percentage.
     LIBOR Loan: a Loan that bears interest based on LIBOR.
     License: any license or agreement under which a Borrower is authorized to
use Intellectual Property in connection with any manufacture, marketing,
distribution or disposition of Collateral, any use of Property or any other
conduct of its business.
     Licensor: any Person from whom a Borrower obtains the right to use any
Intellectual Property.
     Lien: any Person’s interest in Property securing an obligation owed to, or
a claim by, such Person, whether such interest is based on common law, statute
or contract, including liens, security interests, pledges, hypothecations,
statutory trusts, reservations, exceptions, encroachments, easements,
rights-of-way, covenants, conditions, restrictions, leases, and other title
exceptions and encumbrances affecting Property.

-15-



--------------------------------------------------------------------------------



 



     Lien Waiver: an agreement, in form and substance satisfactory to Agent, by
which (a) for any material Collateral located on leased premises, the lessor
waives or subordinates any Lien it may have on the Collateral, and agrees to
permit Agent to enter upon the premises and remove the Collateral or to use the
premises to store or dispose of the Collateral; (b) for any Collateral held by a
warehouseman, processor, shipper, customs broker or freight forwarder, such
Person waives or subordinates any Lien it may have on the Collateral, agrees to
hold any Documents in its possession relating to the Collateral as agent for
Agent, and agrees to deliver the Collateral to Agent upon request; (c) for any
Collateral held by a repairman, mechanic or bailee, such Person acknowledges
Agent’s Lien, waives or subordinates any Lien it may have on the Collateral, and
agrees to deliver the Collateral to Agent upon request; and (d) for any
Collateral subject to a Licensor’s Intellectual Property rights, the Licensor
grants to Agent the right, vis-à-vis such Licensor, to enforce Agent’s Liens
with respect to the Collateral, including the right to dispose of it with the
benefit of the Intellectual Property, whether or not a default exists under any
applicable License.
     Loan: a loan made pursuant to Section 2.1, and any Swingline Loan,
Overadvance Loan or Protective Advance.
     Loan Account: the loan account established by each Lender on its books
pursuant to Section 5.7.
     Loan Documents: this Agreement, Other Agreements and Security Documents.
     Loan Year: each calendar year commencing on the Closing Date and on each
anniversary of the Closing Date.
     Margin Stock: as defined in Regulation U of the Board of Governors.
     Material Adverse Effect: the effect of any event or circumstance that,
taken alone or in conjunction with other events or circumstances, (a) has or
could be reasonably expected to have a material adverse effect on the business,
operations, prospects or condition (financial or otherwise) of any Borrower, on
the value of any material Collateral, on the enforceability of any Loan
Documents, or on the validity or priority of Agent’s Liens on any Collateral;
(b) impairs the ability of any Borrower to perform any obligations under the
Loan Documents, including repayment of any Obligations; or (c) otherwise impairs
the ability of Agent or any Lender to enforce or collect any Obligations or to
realize upon any Collateral.
     Material Contract: any agreement or arrangement to which a Borrower or
Subsidiary is party (other than the Loan Documents) (a) that is deemed to be a
material contract under any securities law applicable to such Borrower or
Subsidiary, including the Securities Act of 1933; (b) for which breach,
termination, nonperformance or failure to renew could reasonably be expected to
have a Material Adverse Effect; or (c) that relates to Debt in an aggregate
amount of $10,000,000 or more.
     Moody’s: Moody’s Investors Service, Inc., and its successors.
     Multiemployer Plan: any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Borrower or ERISA Affiliate makes or
is obligated to make

-16-



--------------------------------------------------------------------------------



 



contributions, or during the preceding five plan years, has made or been
obligated to make contributions.
     Net Proceeds: with respect to an Asset Disposition, proceeds (including,
when received, any deferred or escrowed payments) received by a Borrower or
Subsidiary in cash from such disposition, net of (a) reasonable and customary
costs and expenses actually incurred in connection therewith, including legal
fees and sales commissions; (b) amounts applied to repayment of Debt secured by
a Permitted Lien senior to Agent’s Liens on Collateral sold; (c) transfer or
similar taxes; and (d) reserves for indemnities, until such reserves are no
longer needed.
     NOLV Percentage: the net orderly liquidation value of Inventory, expressed
as a percentage of Value, expected to be realized at an orderly, negotiated sale
held within a reasonable period of time, net of all liquidation expenses, as
determined from the most recent appraisal of Borrowers’ Inventory after the
Appraisal Trigger Date performed by an appraiser and on terms satisfactory to
Agent.
     Notes: each promissory note executed by Borrowers in favor of a Lender in
the form of Exhibit A, which shall be in the amount of such Lender’s Commitment
and shall evidence the Loans made by such Lender or other promissory note
executed by a Borrower to evidence any Obligations.
     Notice of Borrowing: a Notice of Borrowing to be provided by Borrower Agent
to request a Borrowing of Loans, in form satisfactory to Agent.
     Notice of Conversion/Continuation: a Notice of Conversion/Continuation to
be provided by Borrower Agent to request a conversion or continuation of any
Loans as LIBOR Loans, in form satisfactory to Agent.
     Notice of Facility Increase: as defined in Section 2.3.
     Obligations: all (a) principal of and premium, if any, on the Loans, (b) LC
Obligations and other obligations of Borrowers with respect to Letters of
Credit, (c) interest, expenses, fees and other sums payable by Borrowers under
Loan Documents, (d) obligations of Borrowers under any indemnity for Claims,
(e) Extraordinary Expenses, (f) Bank Product Debt, and (g) other Debts,
obligations and liabilities of any kind owing by Borrowers pursuant to the Loan
Documents, whether now existing or hereafter arising, whether evidenced by a
note or other writing, whether allowed in any Insolvency Proceeding, whether
arising from an extension of credit, issuance of a letter of credit, acceptance,
loan, guaranty, indemnification or otherwise, and whether direct or indirect,
absolute or contingent, due or to become due, primary or secondary, or joint or
several.
     Offerees: as defined in Section 2.3.
     Ordinary Course of Business: the ordinary course of business of any
Borrower or Subsidiary, consistent with past practices and undertaken in good
faith.

-17-



--------------------------------------------------------------------------------



 



     Organic Documents: with respect to any Person, its charter, certificate or
articles of incorporation, bylaws, articles of organization, limited liability
agreement, operating agreement, members agreement, shareholders agreement,
partnership agreement, certificate of partnership, certificate of formation,
voting trust agreement, or similar agreement or instrument governing the
formation or operation of such Person.
     OSHA: the Occupational Safety and Hazard Act of 1970.
     Other Agreement: each Note; LC Document; Fee Letter; Lien Waiver;
Intercreditor Agreement; Borrowing Base Certificate, Compliance Certificate,
financial statement or report delivered hereunder; or other document, instrument
or agreement (other than this Agreement or a Security Document) now or hereafter
delivered by a Borrower or other Person to Agent or a Lender in connection with
any transactions relating hereto.
     Other Taxes: all present or future stamp or documentary taxes or any other
excise or property taxes, charges or similar levies arising from any payment
made under any Loan Document or from the execution, delivery or enforcement of,
or otherwise with respect to, any Loan Document.
     Overadvance: as defined in Section 2.1.5.
     Overadvance Loan: a Base Rate Loan made when an Overadvance exists or is
caused by the funding thereof.
     Participant: as defined in Section 13.2.
     Patriot Act: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L.
No. 107-56, 115 Stat. 272 (2001).
     Payment Item: each check, draft or other item of payment payable to a
Borrower, including those constituting proceeds of any Collateral.
     PBGC: the Pension Benefit Guaranty Corporation.
     Pension Plan: any employee pension benefit plan (as such term is defined in
Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to
Title IV of ERISA and is sponsored or maintained by any Borrower or ERISA
Affiliate or to which the Borrower or ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the preceding five plan years.
     Permitted Asset Disposition: as long as no Default or Event of Default
exists and all Net Proceeds are remitted to Agent, an Asset Disposition that is
(a) a sale of Inventory in the Ordinary Course of Business; (b) a disposition of
Inventory that is obsolete, unmerchantable or otherwise unsalable in the
Ordinary Course of Business; (c) termination of a lease of real or personal
Property that is not necessary for the Ordinary Course of Business, could not
reasonably be expected to have a Material Adverse Effect and does not result
from a Borrower’s default; (d)

-18-



--------------------------------------------------------------------------------



 



a disposition by Cooper of all of its Equity Interests in Oliver Rubber Company,
a California corporation; or (e) approved in writing by Agent and Required
Lenders; provided that any Asset Disposition described in clauses (b) and
(d) shall be for fair market value and 80% cash consideration.
     Permitted Contingent Obligations: Contingent Obligations (a) arising from
indorsements of Payment Items for collection or deposit in the Ordinary Course
of Business; (b) arising from Hedging Agreements permitted hereunder;
(c) existing on the Closing Date, and any extension or renewal thereof that does
not increase the amount of such Contingent Obligation when extended or renewed;
(d) incurred in the Ordinary Course of Business with respect to surety, appeal
or performance bonds, or other similar obligations; (e) arising from customary
indemnification obligations in favor of purchasers in connection with
dispositions of Equipment permitted hereunder; (f) arising under the Loan
Documents; (f) arising from unsecured guarantees of Debt of a foreign Subsidiary
incurred to finance such foreign Subsidiary’s operations; or (h) in an aggregate
amount of $20,000,000 or less at any time.
     Permitted Lien: as defined in Section 10.2.2.
     Permitted Purchase Money Debt: Purchase Money Debt of Borrowers and
Subsidiaries that is unsecured or secured only by a Purchase Money Lien, as long
as the aggregate amount does not exceed $20,000,000 at any time.
     Person: any individual, corporation, limited liability company,
partnership, joint venture, joint stock company, land trust, business trust,
unincorporated organization, Governmental Authority or other entity.
     Plan: any employee benefit plan (as such term is defined in Section 3(3) of
ERISA) established by a Borrower or, with respect to any such plan that is
subject to Section 412 of the Code or Title IV of ERISA, an ERISA Affiliate.
     Pledge Agreement: the Pledge Agreement dated the date hereof, by Cooper and
Collateral Agent.
     Pro Rata: with respect to any Lender, a percentage (carried out to the
ninth decimal place) determined (a) while Revolver Commitments are outstanding,
by dividing the amount of such Lender’s Revolver Commitment by the aggregate
amount of all Revolver Commitments; and (b) at any other time, by dividing the
amount of such Lender’s Loans and LC Obligations by the aggregate amount of all
outstanding Loans and LC Obligations.
     Properly Contested: with respect to any obligation of a Borrower, (a) the
obligation is subject to a bona fide dispute regarding amount or the Borrower’s
liability to pay; (b) the obligation is being properly contested in good faith
by appropriate proceedings promptly instituted and diligently pursued;
(c) appropriate reserves have been established in accordance with GAAP; (d)
non-payment could not have a Material Adverse Effect, nor result in forfeiture
or sale of any assets of the Borrower; (e) no Lien is imposed on assets of the
Borrower, unless bonded and stayed to the satisfaction of Agent; and (f) if the
obligation results from entry of a judgment or other order, such judgment or
order is stayed pending appeal or other judicial review.

-19-



--------------------------------------------------------------------------------



 



     Property: any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.
     Protective Advances: as defined in Section 2.1.6.
     Purchase and Sale Agreement: Purchase and Sale Agreement, dated as of
August 30, 2006, between the Originators party thereto and Cooper Receivables
LLC, as amended, modified, or supplemented through the Closing Date and from
time to time thereafter to the extent permitted by subsection 10.1 thereof and
Section 10.2.17 hereof.
     Purchase Money Debt: (a) Debt (other than the Obligations) for payment of
any of the purchase price of fixed assets; (b) Debt (other than the Obligations)
incurred within 30 days before or after acquisition of any fixed assets, for the
purpose of financing any of the purchase price thereof; and (c) any renewals,
extensions or refinancings (but not increases) thereof.
     Purchase Money Lien: a Lien that secures Purchase Money Debt, encumbering
only the fixed assets acquired with such Debt and the proceeds thereof and
constituting a Capital Lease or a purchase money security interest under the
UCC.
     RCRA: the Resource Conservation and Recovery Act (42 U.S.C. §§ 6991-6991i).
     Real Estate: all right, title and interest (whether as owner, lessor or
lessee) in any real Property or any buildings, structures, parking areas or
other improvements thereon.
     Receivables Accounts: any Accounts sold pursuant to the Receivables
Securitization Facility.
     Receivables Purchase Agreement: Amended and Restated Receivables Purchase
Agreement, dated as of September 14, 2007, among Cooper, Cooper Receivables LLC,
the various Purchasers and Purchaser Agents from time to time party thereto and
PNC Bank, National Association, as amended, modified, or supplemented through
the Closing Date and from time to time thereafter to the extent permitted by
subsection 6.1 thereof and Section 10.2.17 hereof.
     Receivables Securitization Facility: the $125,000,000 accounts receivable
securitization facility provided for by (a) the Purchase and Sale Agreement,
(b) the Receivables Purchase Agreement and (c) all documents, agreements, and
instruments relating to either of the foregoing, in each case, as amended,
modified, or supplemented through the Closing Date and from time to time
thereafter to the extent permitted by subsection 10.1 of the Purchase and Sale
Agreement, Section 6.1 of the Receivables Purchase Agreement and Section 10.2.17
hereof.
     Receivables Securitization Facility Subordinated Note: the Company Note
dated August 30, 2006 executed by Cooper Receivables LLC in favor of Cooper.
     Refinancing Conditions: the following conditions for Refinancing Debt:
(a) it is in an aggregate principal amount that does not exceed the principal
amount of the Debt being extended, renewed or refinanced; (b) it has a final
maturity no sooner than, a weighted average life no less than, and an interest
rate no greater than, the Debt being extended, renewed or

-20-



--------------------------------------------------------------------------------



 



refinanced; (c) it is subordinated to the Obligations at least to the same
extent as the Debt being extended, renewed or refinanced; (d) the
representations, covenants and defaults applicable to it are no less favorable
to Borrowers than those applicable to the Debt being extended, renewed or
refinanced; (e) no additional Lien is granted to secure it; (f) no additional
Person is obligated on such Debt; and (g) upon giving effect to it, no Default
or Event of Default exists.
     Refinancing Debt: Borrowed Money that is the result of an extension,
renewal or refinancing of Debt permitted under Section 10.2.1(c) or (e).
     Reimbursement Date: as defined in Section 2.2.2.
     Rent and Charges Reserve: the aggregate of (a) all past due rent and other
amounts owing by a Borrower to any landlord, warehouseman, processor, repairman,
mechanic, shipper, freight forwarder, broker or other Person who possesses any
Collateral or could assert a Lien on any Collateral; and (b) a reserve at least
equal to three months rent and other charges that could be payable to any such
Person, unless it has executed a Lien Waiver.
     Report: as defined in Section 12.2.3.
     Reportable Event: any of the events set forth in Section 4043(c) of ERISA,
other than events for which the 30 day notice period has been waived.
     Required Lenders: Lenders (subject to Section 4.2) having Revolver
Commitments in excess of 50% of the aggregate Revolver Commitments.
     Reserve Percentage: the reserve percentage (expressed as a decimal, rounded
upward to the nearest 1/8th of 1%) applicable to member banks under regulations
issued from time to time by the Board of Governors for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”).
     Restricted Investment: any Investment by a Borrower or Subsidiary, other
than (a) Investments in Subsidiaries to the extent existing on the Closing Date;
(b) Cash Equivalents that are subject to Agent’s Lien and control, pursuant to
documentation in form and substance satisfactory to Agent; (c) loans and
advances permitted under Section 10.2.6; (d) loans and advances that, when taken
together with all loans and advances permitted under Section 10.2.6(d), do not
exceed $10,000,000 in the aggregate at any time outstanding; and (e) Investments
in connection with the Receivables Securitization Facility.
     Restrictive Agreement: an agreement (other than a Loan Document) that
conditions or restricts the right of any Borrower or Subsidiary to incur or
repay Borrowed Money, to grant Liens on any assets, to declare or make
Distributions, to modify, extend or renew any agreement evidencing Borrowed
Money, or to repay any intercompany Debt.
     Revolver Commitment: for any Lender, its obligation to make Loans and to
participate in LC Obligations up to the maximum principal amount shown on
Schedule 1.1, or as hereafter determined pursuant to each Assignment and
Acceptance to which it is a party. “Revolver Commitments” means the aggregate
amount of such commitments of all Lenders.

-21-



--------------------------------------------------------------------------------



 



     Revolver Credit Maximum Amount: $200,000,000, as such amount may be
increased or reduced from time to time pursuant to the terms of this Agreement.
     Revolver Termination Date: ► November 9, 2012.
     Royalties: all royalties, fees, expense reimbursement and other amounts
payable by a Borrower or its Subsidiaries or Affiliates under a License.
     RPA Blocked Accounts: blocked accounts established in connection with the
Receivables Securitization Facility.
     S&P: Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and its successors.
     Secured Parties: Agent, Issuing Bank, Lenders and providers of Bank
Products.
     Security Documents: the Pledge Agreement, Deposit Account Control
Agreements, and all other documents, instruments and agreements now or hereafter
securing (or given with the intent to secure) any Obligations.
     Senior Officer: the chief financial officer or treasurer of a Borrower.
     Settlement Report: a report delivered by Agent to Lenders summarizing the
Loans and participations in LC Obligations outstanding as of a given settlement
date, allocated to Lenders on a Pro Rata basis in accordance with their Revolver
Commitments.
     Significant Subsidiary: a “significant subsidiary” within the meaning of
Regulation S-X promulgated under the Exchange Act and organized under any state
of the United States of America.
     Solvent: as to any Person, such Person (a) owns Property whose fair salable
value is greater than the amount required to pay all of its debts (including
contingent, subordinated, unmatured and unliquidated liabilities); (b) owns
Property whose present fair salable value (as defined below) is greater than the
probable total liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities) of such Person as they become absolute and matured;
(c) is able to pay all of its debts as they mature; (d) has capital that is not
unreasonably small for its business and is sufficient to carry on its business
and transactions and all business and transactions in which it is about to
engage; (e) is not “insolvent” within the meaning of Section 101(32) of the
Bankruptcy Code; and (f) has not incurred (by way of assumption or otherwise)
any obligations or liabilities (contingent or otherwise) under any Loan
Documents, or made any conveyance in connection therewith, with actual intent to
hinder, delay or defraud either present or future creditors of such Person or
any of its Affiliates. “Fair salable value” means the amount that could be
obtained for assets within a reasonable time, either through collection or
through sale under ordinary selling conditions by a capable and diligent seller
to an interested buyer who is willing (but under no compulsion) to purchase.
     Subsidiary: any entity at least 50% of whose voting securities or Equity
Interests is owned by a Borrower or any combination of Borrowers (including
indirect ownership by a

-22-



--------------------------------------------------------------------------------



 



Borrower through other entities in which the Borrower directly or indirectly
owns 50% of the voting securities or Equity Interests).
     Swingline Loan: any Borrowing of Base Rate Loans funded with Agent’s funds,
until such Borrowing is settled among Lenders pursuant to Section 4.1.3.
     Taxes: all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
     Transferee: any actual or potential Eligible Assignee, Participant or other
Person acquiring an interest in any Obligations.
     Trigger Period: the period (a) commencing on the day that an Event of
Default occurs, or Availability is less than $10,000,000 at any time; and
(b) continuing until, during the preceding 90 consecutive days, no Event of
Default has existed and Availability has been greater than $10,000,000 at all
times.
     Type: any type of a Loan (i.e., Base Rate Loan or LIBOR Loan) that has the
same interest option and, in the case of LIBOR Loans, the same Interest Period.
     UCC: the Uniform Commercial Code as in effect in the State of New York or,
when the laws of any other jurisdiction govern the perfection or enforcement of
any Lien, the Uniform Commercial Code of such jurisdiction.
     Unfunded Pension Liability: the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
     Upstream Payment: a Distribution by a Subsidiary of a Borrower to such
Borrower.
     Value: (a) for Inventory, its value determined on the basis of the lower of
cost or market, calculated on a first-in, first-out basis, and excluding any
portion of cost attributable to intercompany profit among Borrowers and their
Affiliates; and (b) for an Account, its face amount, net of any returns,
rebates, discounts (calculated on the shortest terms), credits, allowances or
Taxes (including sales, excise or other taxes) that have been or could be
claimed by the Account Debtor or any other Person.
     1.2. Accounting Terms.  Under the Loan Documents (except as otherwise
specified herein), all accounting terms shall be interpreted, all accounting
determinations shall be made, and all financial statements shall be prepared, in
accordance with GAAP applied on a basis consistent with the most recent audited
financial statements of Borrowers delivered to Agent before the Closing Date and
using the same inventory valuation method as used in such financial statements,
except for any change required or permitted by GAAP if Borrowers’ certified
public accountants concur in such change and the change is disclosed to Agent.

-23-



--------------------------------------------------------------------------------



 



     1.3. Uniform Commercial Code. As used herein, the following terms are
defined in accordance with the UCC in effect in the State of New York from time
to time: “Chattel Paper,” “Commercial Tort Claim,” “Deposit Account,”
“Document,” “Equipment,” “General Intangibles,” “Goods,” “Instrument,”
“Investment Property,” “Letter-of-Credit Right,” “Payment Intangibles” and
“Supporting Obligation.”
     1.4. Certain Matters of Construction. The terms “herein,” “hereof,”
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular section, paragraph or subdivision. Any pronoun used
shall be deemed to cover all genders. In the computation of periods of time from
a specified date to a later specified date, “from” means “from and including,”
and “to” and “until” each mean “to but excluding.” The terms “including” and
“include” shall mean “including, without limitation” and, for purposes of each
Loan Document, the parties agree that the rule of ejusdem generis shall not be
applicable to limit any provision. Section titles appear as a matter of
convenience only and shall not affect the interpretation of any Loan Document.
All references to (a) laws or statutes include all related rules, regulations,
interpretations, amendments and successor provisions; (b) any document,
instrument or agreement include any amendments, waivers and other modifications,
extensions or renewals (to the extent permitted by the Loan Documents); (c) any
section mean, unless the context otherwise requires, a section of this
Agreement; (d) any exhibits or schedules mean, unless the context otherwise
requires, exhibits and schedules attached hereto, which are hereby incorporated
by reference; (e) any Person include successors and assigns; (f) time of day
mean time of day at Agent’s notice address under Section 14.3.1; or
(g) discretion of Agent, Issuing Bank or any Lender mean the sole and absolute
discretion of such Person. All calculations of Value, fundings of Loans,
issuances of Letters of Credit and payments of Obligations shall be in Dollars
and, unless the context otherwise requires, all determinations (including
calculations of Borrowing Base) made from time to time under the Loan Documents
shall be made in light of the circumstances existing at such time. Borrowing
Base calculations shall be consistent with historical methods of valuation and
calculation, and otherwise satisfactory to Agent (and not necessarily calculated
in accordance with GAAP). Borrowers shall have the burden of establishing any
alleged negligence, misconduct or lack of good faith by Agent, Issuing Bank or
any Lender under any Loan Documents. No provision of any Loan Documents shall be
construed against any party by reason of such party having, or being deemed to
have, drafted the provision. Whenever the phrase “to the best of Borrowers’
knowledge” or words of similar import are used in any Loan Documents, it means
actual knowledge of a Senior Officer, or knowledge that a Senior Officer would
have obtained if he or she had engaged in good faith and diligent performance of
his or her duties, including reasonably specific inquiries of employees or
agents and a good faith attempt to ascertain the matter to which such phrase
relates.
SECTION 2. CREDIT FACILITIES
          Subject to the terms and conditions of, and in reliance upon the
representations and warranties made in, this Agreement and the other Loan
Documents, Lenders agree, severally and not jointly, to make a credit facility
(the “Facility”) of up to the Revolving Credit Maximum Amount available upon
Borrowers’ request therefor, as follows:
     2.1. Revolver Commitment.

-24-



--------------------------------------------------------------------------------



 



          2.1.1. Loans. Each Lender agrees, severally on a Pro Rata basis up to
its Revolver Commitment, on the terms set forth herein, to make Loans to
Borrowers from time to time through the Commitment Termination Date. The Loans
may be repaid and reborrowed as provided herein. In no event shall Lenders have
any obligation to honor a request for a Loan if the unpaid balance of Loans
outstanding at such time (including the requested Loan) would exceed the
Borrowing Base.
          2.1.2. Notes. The Loans made by each Lender and interest accruing
thereon shall be evidenced by the records of Agent and such Lender. At the
request of any Lender, Borrowers shall deliver a Note to such Lender.
          2.1.3. Use of Proceeds. The proceeds of Loans shall be used by
Borrowers solely (a) to satisfy existing Debt; (b) to pay fees and transaction
expenses associated with the closing of this credit facility; (c) to pay
Obligations in accordance with this Agreement; and (d) for working capital,
capital expenditures and other lawful corporate purposes of Borrowers.
          2.1.4. Voluntary Reduction or Termination of Revolver Commitments.
          (a) The Revolver Commitments shall terminate on the Revolver
Termination Date, unless sooner terminated in accordance with this Agreement.
Upon at least 90 days prior written notice to Agent, Borrowers may, at their
option, terminate the Revolver Commitments and this credit facility. Any notice
of termination given by Borrowers shall be irrevocable. On the termination date,
Borrowers shall make Full Payment of all Obligations.
          (b) Borrowers may permanently reduce the Revolver Commitments, on a
Pro Rata basis for each Lender, upon at least 90 days prior written notice to
Agent, which notice shall specify the amount of the reduction and shall be
irrevocable once given. Each reduction shall be in a minimum amount of
$25,000,000, or an increment of $1,000,000 in excess thereof.
          2.1.5. Overadvances. If the aggregate Loans exceed the Borrowing Base
(“Overadvance”) or the aggregate Revolver Commitments at any time, the excess
amount shall be payable by Borrowers on demand by Agent, but all such Loans
shall nevertheless constitute Obligations secured by the Collateral and entitled
to all benefits of the Loan Documents. Unless its authority has been revoked in
writing by Required Lenders, Agent may require Lenders to honor requests for
Overadvance Loans and to forbear from requiring Borrowers to cure an
Overadvance, (a) when no other Event of Default is known to Agent, as long as
(i) the Overadvance does not continue for more than 30 consecutive days (and no
Overadvance may exist for at least five consecutive days thereafter before
further Overadvance Loans are required), and (ii) the Overadvance, together with
any Protective Advances, is not known by Agent to exceed 10% of the Borrowing
Base; and (b) regardless of whether an Event of Default exists, if Agent
discovers an Overadvance not previously known by it to exist, as long as from
the date of such discovery the Overadvance (i) is not increased by more than
$5,000,000, and (ii) does not continue for more than 30 consecutive days. In no
event shall Overadvance Loans be required that would cause the outstanding Loans
and LC Obligations to exceed the aggregate Revolver Commitments. Any funding of
an Overadvance Loan or sufferance of an Overadvance shall not constitute a
waiver by Agent or Lenders of the Event of Default caused thereby. In no event

-25-



--------------------------------------------------------------------------------



 



shall any Borrower be deemed a beneficiary of this Section nor authorized to
enforce any of its terms.
          2.1.6. Protective Advances. Agent shall be authorized, in its
discretion, at any time that any conditions in Section 6 are not satisfied, to
make Base Rate Loans (“Protective Advances”) (a) as long as the Overadvance,
together with any Protective Advances, is not known by Agent to exceed 10% of
the Borrowing Base, if Agent deems such Loans necessary or desirable to preserve
or protect Collateral, or to enhance the collectibility or repayment of
Obligations; or (b) to pay any other amounts chargeable to Borrowers under any
Loan Documents, including costs, fees and expenses. In no event shall Protective
Advances be permitted to the extent they would cause the outstanding Loans and
LC Obligations to exceed the aggregate Revolver Commitments. Each Lender shall
participate in each Protective Advance on a Pro Rata basis. Required Lenders may
at any time revoke Agent’s authority to make further Protective Advances by
written notice to Agent. Absent such revocation, Agent’s determination that
funding of a Protective Advance is appropriate shall be conclusive.
     2.2. Letter of Credit Facility.
          2.2.1. Issuance of Letters of Credit. Issuing Bank agrees to issue
Letters of Credit from time to time until 30 days prior to the Revolver
Termination Date (or until the Commitment Termination Date, if earlier), on the
terms set forth herein, including the following:
          (a) Each Borrower acknowledges that Issuing Bank’s willingness to
issue any Letter of Credit is conditioned upon Issuing Bank’s receipt of a LC
Application with respect to the requested Letter of Credit, as well as such
other instruments and agreements as Issuing Bank may customarily require for
issuance of a letter of credit of similar type and amount. Issuing Bank shall
have no obligation to issue any Letter of Credit unless (i) Issuing Bank
receives a LC Request and LC Application at least three Business Days prior to
the requested date of issuance; and (ii) each LC Condition is satisfied. If
Issuing Bank receives written notice from a Lender at least five Business Days
before issuance of a Letter of Credit that any LC Condition has not been
satisfied, Issuing Bank shall have no obligation to issue the requested Letter
of Credit (or any other) until such notice is withdrawn in writing by that
Lender or until Required Lenders have waived such condition in accordance with
this Agreement. Prior to receipt of any such notice, Issuing Bank shall not be
deemed to have knowledge of any failure of LC Conditions.
          (b) Letters of Credit may be requested by a Borrower only (i) to
support obligations of such Borrower incurred in the Ordinary Course of
Business; or (ii) for other purposes as Agent and Lenders may approve from time
to time in writing. The renewal or extension of any Letter of Credit shall be
treated as the issuance of a new Letter of Credit, except that delivery of a new
LC Application shall be required at the discretion of Issuing Bank.
          (c) Borrowers assume all risks of the acts, omissions or misuses of
any Letter of Credit by the beneficiary. In connection with issuance of any
Letter of Credit, none of Agent, Issuing Bank or any Lender shall be responsible
for the existence, character, quality, quantity, condition, packing, value or
delivery of any goods purported to be represented by any Documents; any
differences or variation in the character, quality, quantity, condition,
packing, value or delivery of any goods from that expressed in any Documents;
the form, validity,

-26-



--------------------------------------------------------------------------------



 



sufficiency, accuracy, genuineness or legal effect of any Documents or of any
endorsements thereon; the time, place, manner or order in which shipment of
goods is made; partial or incomplete shipment of, or failure to ship, any goods
referred to in a Letter of Credit or Documents; any deviation from instructions,
delay, default or fraud by any shipper or other Person in connection with any
goods, shipment or delivery; any breach of contract between a shipper or vendor
and a Borrower; errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, cable, telegraph, telex, telecopy, e-mail,
telephone or otherwise; errors in interpretation of technical terms; the
misapplication by a beneficiary of any Letter of Credit or the proceeds thereof;
or any consequences arising from causes beyond the control of Issuing Bank,
Agent or any Lender, including any act or omission of a Governmental Authority.
The rights and remedies of Issuing Bank under the Loan Documents shall be
cumulative. Issuing Bank shall be fully subrogated to the rights and remedies of
each beneficiary whose claims against Borrowers are discharged with proceeds of
any Letter of Credit.
          (d) In connection with its administration of and enforcement of rights
or remedies under any Letters of Credit or LC Documents, Issuing Bank shall be
entitled to act, and shall be fully protected in acting, upon any certification,
documentation or communication in whatever form believed by Issuing Bank, in
good faith, to be genuine and correct and to have been signed, sent or made by a
proper Person. Issuing Bank may consult with and employ legal counsel,
accountants and other experts to advise it concerning its obligations, rights
and remedies, and shall be entitled to act upon, and shall be fully protected in
any action taken in good faith reliance upon, any advice given by such experts.
Issuing Bank may employ agents and attorneys-in-fact in connection with any
matter relating to Letters of Credit or LC Documents, and shall not be liable
for the negligence or misconduct of agents and attorneys-in-fact selected with
reasonable care.
          2.2.2. Reimbursement; Participations.
          (a) If Issuing Bank honors any request for payment under a Letter of
Credit, Borrowers shall pay to Issuing Bank, on the same day (“Reimbursement
Date”), the amount paid by Issuing Bank under such Letter of Credit, together
with interest at the interest rate for Base Rate Loans from the Reimbursement
Date until payment by Borrowers. The obligation of Borrowers to reimburse
Issuing Bank for any payment made under a Letter of Credit shall be absolute,
unconditional, irrevocable, and joint and several, and shall be paid without
regard to any lack of validity or enforceability of any Letter of Credit or the
existence of any claim, setoff, defense or other right that Borrowers may have
at any time against the beneficiary. Whether or not Borrower Agent submits a
Notice of Borrowing, Borrowers shall be deemed to have requested a Borrowing of
Base Rate Loans in an amount necessary to pay all amounts due Issuing Bank on
any Reimbursement Date and each Lender agrees to fund its Pro Rata share of such
Borrowing whether or not the Commitments have terminated, an Overadvance exists
or is created thereby, or the conditions in Section 6 are satisfied.
          (b) Upon issuance of a Letter of Credit, each Lender shall be deemed
to have irrevocably and unconditionally purchased from Issuing Bank, without
recourse or warranty, an undivided Pro Rata interest and participation in all LC
Obligations relating to the Letter of Credit. If Issuing Bank makes any payment
under a Letter of Credit and Borrowers do not

-27-



--------------------------------------------------------------------------------



 



reimburse such payment on the Reimbursement Date, Agent shall promptly notify
Lenders and each Lender shall promptly (within one Business Day) and
unconditionally pay to Agent, for the benefit of Issuing Bank, the Lender’s Pro
Rata share of such payment. Upon request by a Lender, Issuing Bank shall furnish
copies of any Letters of Credit and LC Documents in its possession at such time.
          (c) The obligation of each Lender to make payments to Agent for the
account of Issuing Bank in connection with Issuing Bank’s payment under a Letter
of Credit shall be absolute, unconditional and irrevocable, not subject to any
counterclaim, setoff, qualification or exception whatsoever, and shall be made
in accordance with this Agreement under all circumstances, irrespective of any
lack of validity or unenforceability of any Loan Documents; any draft,
certificate or other document presented under a Letter of Credit having been
determined to be forged, fraudulent, invalid or insufficient in any respect or
any statement therein being untrue or inaccurate in any respect; or the
existence of any setoff or defense that any Borrower may have with respect to
any Obligations. Issuing Bank does not assume any responsibility for any failure
or delay in performance or any breach by any Borrower or other Person of any
obligations under any LC Documents. Issuing Bank does not make to Lenders any
express or implied warranty, representation or guaranty with respect to the
Collateral, LC Documents or any Borrower. Issuing Bank shall not be responsible
to any Lender for any recitals, statements, information, representations or
warranties contained in, or for the execution, validity, genuineness,
effectiveness or enforceability of any LC Documents; the validity, genuineness,
enforceability, collectibility, value or sufficiency of any Collateral or the
perfection of any Lien therein; or the assets, liabilities, financial condition,
results of operations, business, creditworthiness or legal status of any
Borrower.
          (d) No Issuing Bank Indemnitee shall be liable to any Lender or other
Person for any action taken or omitted to be taken in connection with any LC
Documents except as a result of its actual gross negligence or willful
misconduct. Issuing Bank shall not have any liability to any Lender if Issuing
Bank refrains from any action under any Letter of Credit or LC Documents until
it receives written instructions from Required Lenders.
          2.2.3. Cash Collateral. If any LC Obligations, whether or not then due
or payable, shall for any reason be outstanding at any time (a) that an Event of
Default exists, (b) that Availability is less than zero, (c) after the
Commitment Termination Date, or (d) within 20 Business Days prior to the
Revolver Termination Date, then Borrowers shall, at Issuing Bank’s or Agent’s
request, Cash Collateralize the stated amount of all outstanding Letters of
Credit and pay to Issuing Bank the amount of all other LC Obligations. If
Borrowers fail to provide Cash Collateral as required herein, Lenders may (and
shall upon direction of Agent) advance, as Loans, the amount of the Cash
Collateral required (whether or not the Commitments have terminated, an
Overadvance exists or the conditions in Section 6 are satisfied).
     2.3. Facility Increase. Borrowers may from time to time request an increase
in the Revolver Credit Maximum Amount and the aggregate Revolver Commitments by
an aggregate amount of up to $50,000,000 (each such increase, a “Facility
Increase”). Each Facility Increase shall be made on notice given by any Borrower
to Agent no later than 12:00 noon (Central time) 30 days prior to the date of
the proposed Facility Increase. Each such notice (a “Notice of Facility
Increase”) shall (i) specify the date of such proposed Facility Increase (the
“Facility

-28-



--------------------------------------------------------------------------------



 



Increase Effective Date”), (ii) specify the aggregate amount of such proposed
Facility Increase, which shall be in an amount not less than $10,000,000 (the
“Facility Increase Amount”), and (iii) certify that, (a) at such time, no
Default or Event of Default shall have occurred and be continuing (provided that
by accepting a requested Facility Increase, Borrower shall be deemed to have
represented to Lenders that no Default or Event of Default shall have occurred
and be continuing at the time the Facility Increase becomes effective) and
(b) all representations and warranties shall be true and correct in all material
respects immediately prior to and immediately after giving effect to, the
incurrence of the Facility Increase. Agent shall give each Lender prompt notice
of Agent’s receipt of a Notice of Facility Increase. Each Lender, in its sole
and absolute discretion, may notify the Agent within ten Business Days after the
Notice of Facility Increase whether or not it agrees to provide part of the
Facility Increase. Any Lender not responding within such time period shall be
deemed to have declined to increase its Commitment. If the existing Lenders do
not agree to the full amount of the Facility Increase, then the Agent may
approach the existing Lenders to provide the Facility Increase, or, at
Borrowers’ request, Agent shall invite such other financial institutions
selected by Borrowers and reasonably acceptable to Agent to provide the Facility
Increase and become Lenders (such existing Lenders and other financial
institutions, the “Offerees”). Each Offeree shall have until 3:00 p.m. (Central
time) on the fifth Business Day preceding the Facility Increase Effective Date
to commit in writing to all or a portion of the Facility Increase. If the
Offerees deliver commitments with respect to such Facility Increase in an amount
in excess of the Facility Increase Amount, then Agent shall allocate the
Facility Increase to the Offerees committing to the Facility Increase on any
basis Agent determines appropriate in consultation with Borrower Agent. On the
Facility Increase Effective Date, (A) each Offeree committing to a portion of
such Facility Increase shall execute an assumption agreement satisfactory to
Agent pursuant to which such Offeree agrees to be bound by the terms of this
Agreement as a Lender, (B) the Revolver Credit Maximum Amount and the Revolver
Commitments will be increased by the Facility Increase Amount in accordance with
the allocations determined by Agent, and (C) each Lender, after giving effect to
such Facility Increase, shall purchase or sell the Loans held by it from or to
the other Lenders, as directed by Agent, such that after giving effect to such
purchases and sales each Lender holds its ratable portion of the outstanding
Loans. If the commitments of the Offerees in respect of such Facility Increase
are less than the Facility Increase Amount, none of the Lenders shall have any
obligation to commit to the uncommitted portion of such Facility Increase, and
Borrowers may elect either to reduce the Facility Increase Amount accordingly or
to terminate the request for a Facility Increase. Upon the effective date of any
Facility Increase, Agent shall have received, if requested, opinion letters,
promissory notes and such other agreements, documents and instruments reasonably
requested by and reasonably satisfactory to Agent in its reasonable discretion
evidencing and setting for the conditions of the Facility Increase.
Notwithstanding the foregoing, no Facility Increase shall be effected unless the
conditions set forth in Section 6.2 are satisfied on the Facility Increase
Effective Date.
SECTION 3. INTEREST, FEES AND CHARGES
     3.1. Interest.
          3.1.1. Rates and Payment of Interest.

-29-



--------------------------------------------------------------------------------



 



          (a) The Obligations shall bear interest (i) if a Base Rate Loan, at
the Base Rate in effect from time to time, plus the Applicable Margin; (ii) if a
LIBOR Loan, at LIBOR for the applicable Interest Period, plus the Applicable
Margin; and (iii) if any other Obligation (including, to the extent permitted by
law, interest not paid when due), at the Base Rate in effect from time to time,
plus the Applicable Margin for Base Rate Loans. Interest shall accrue from the
date the Loan is advanced or the Obligation is incurred or payable, until paid
by Borrowers. If a Loan is repaid on the same day made, one day’s interest shall
accrue.
          (b) During an Insolvency Proceeding with respect to any Borrower, or
during any other Event of Default if Agent or Required Lenders in their
discretion so elect, Obligations shall bear interest at the Default Rate
(whether before or after any judgment). Each Borrower acknowledges that the cost
and expense to Agent and Lenders due to an Event of Default are difficult to
ascertain and that the Default Rate is a fair and reasonable estimate to
compensate Agent and Lenders for this.
          (c) Interest accrued on the Loans shall be due and payable in arrears,
(i) on the first day of each month and, for any LIBOR Loan, the last day of its
Interest Period; provided, however, that if any Interest Period exceeds three
month, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; (ii) on any date of
prepayment, with respect to the principal amount of Loans being prepaid; and
(iii) on the Commitment Termination Date. Interest accrued on any other
Obligations shall be due and payable as provided in the Loan Documents and, if
no payment date is specified, shall be due and payable on demand.
Notwithstanding the foregoing, interest accrued at the Default Rate shall be due
and payable on demand.
          3.1.2. Application of LIBOR to Outstanding Loans.
          (a) Borrowers may on any Business Day, subject to delivery of a Notice
of Conversion/Continuation, elect to convert any portion of the Base Rate Loans
to, or to continue any LIBOR Loan at the end of its Interest Period as, a LIBOR
Loan. During any Default or Event of Default, Agent may (and shall at the
direction of Required Lenders) declare that no Loan may be made, converted or
continued as a LIBOR Loan.
          (b) Whenever Borrowers desire to convert or continue Loans as LIBOR
Loans, Borrower Agent shall give Agent a Notice of Conversion/Continuation, no
later than 11:00 a.m. at least three Business Days before the requested
conversion or continuation date. Promptly after receiving any such notice, Agent
shall notify each Lender thereof. Each Notice of Conversion/Continuation shall
be irrevocable, and shall specify the amount of Loans to be converted or
continued, the conversion or continuation date (which shall be a Business Day),
and the duration of the Interest Period (which shall be deemed to be one month
if not specified). If, upon the expiration of any Interest Period in respect of
any LIBOR Loans, Borrowers shall have failed to deliver a Notice of
Conversion/Continuation, they shall be deemed to have elected to convert such
Loans into Base Rate Loans.
          3.1.3. Interest Periods. In connection with the making, conversion or
continuation of any LIBOR Loans, Borrowers shall select an interest period
(“Interest Period”) to apply, which interest period shall be one, two, three or
six months; provided, however, that:

-30-



--------------------------------------------------------------------------------



 



          (a) the Interest Period shall commence on the date the Loan is made or
continued as, or converted into, a LIBOR Loan, and shall expire on the
numerically corresponding day in the calendar month at its end;
          (b) if any Interest Period commences on a day for which there is no
corresponding day in the calendar month at its end or if such corresponding day
falls after the last Business Day of such month, then the Interest Period shall
expire on the last Business Day of such month; and if any Interest Period would
expire on a day that is not a Business Day, the period shall expire on the next
Business Day; and
          (c) no Interest Period shall extend beyond the Revolver Termination
Date.
          3.1.4. Interest Rate Not Ascertainable. If Agent shall determine that
on any date for determining LIBOR, due to any circumstance affecting the London
interbank market, adequate and fair means do not exist for ascertaining such
rate on the basis provided herein, then Agent shall immediately notify Borrowers
of such determination. Until Agent notifies Borrowers that such circumstance no
longer exists, the obligation of Lenders to make LIBOR Loans shall be suspended,
and no further Loans may be converted into or continued as LIBOR Loans.
     3.2. Fees.
          3.2.1. Unused Line Fee. Borrowers shall pay to Agent, for the Pro Rata
benefit of Lenders, a fee equal to 0.25% per annum times the amount by which the
Revolver Commitments exceed the average daily balance of Loans and stated amount
of Letters of Credit during any month. Such fee shall be payable in arrears, on
the first day of each month for the preceding month and on the Commitment
Termination Date.
          3.2.2. LC Facility Fees. Borrowers shall pay (a) to Agent, for the Pro
Rata benefit of Lenders, a fee equal to the Applicable Margin in effect for
LIBOR Loans times the average daily stated amount of Letters of Credit, which
fee shall be payable quarterly in arrears, on the first day of each Fiscal
Quarter for the preceding Fiscal Quarter and on the Commitment Termination Date;
(b) to Agent, for its own account, a fronting fee equal to 0.125% per annum on
the stated amount of each Letter of Credit, which fee shall be payable quarterly
in arrears, on the first day of each Fiscal Quarter for the preceding Fiscal
Quarter and on the Commitment Termination Date; and (c) to Issuing Bank, for its
own account, all customary charges associated with the issuance, amending,
negotiating, payment, processing, transfer and administration of Letters of
Credit, which charges shall be paid as and when incurred. During an Event of
Default, the fee payable under clause (a) shall be increased by 2% per annum.
          3.2.3. Closing Fee. Borrowers shall pay to Agent, for the Pro Rata
benefit of Lenders, a closing fee in accordance with the terms of the fee letter
among the Arrangers and the Borrowers, which shall be paid concurrently with the
funding of the initial Loans hereunder.
          3.2.4. Agent Fees. In consideration of Agent’s syndication of the
Commitments and service as Agent hereunder, Borrowers shall pay to Agent, for
its own account, the fees described in the Fee Letter.

-31-



--------------------------------------------------------------------------------



 



     3.3. Computation of Interest, Fees, Yield Protection. All interest, as well
as fees and other charges calculated on a per annum basis, shall be computed for
the actual days elapsed, based on a year of 360 days. Each determination by
Agent of any interest, fees or interest rate hereunder shall be final,
conclusive and binding for all purposes, absent manifest error. All fees shall
be fully earned when due and shall not be subject to rebate, refund or
proration. All fees payable under Section 3.2 are compensation for services and
are not, and shall not be deemed to be, interest or any other charge for the
use, forbearance or detention of money. A certificate as to amounts payable by
Borrowers under Section 3.4, 3.6, 3.7, 3.9 or 5.9, submitted to Borrower Agent
by Agent or the affected Lender, as applicable, shall be final, conclusive and
binding for all purposes, absent manifest error, and Borrowers shall pay such
amounts to the appropriate party within 10 days following receipt of the
certificate.
     3.4. Reimbursement Obligations. Borrowers shall reimburse Agent for all
Extraordinary Expenses. Borrowers shall also reimburse Agent for all legal,
accounting, appraisal, consulting, and other fees, costs and expenses incurred
by it in connection with (a) negotiation and preparation of any Loan Documents,
including any amendment or other modification thereof; (b) administration of and
actions relating to any Collateral, Loan Documents and transactions contemplated
thereby, including any actions taken to perfect or maintain priority of Agent’s
Liens on any Collateral, to maintain any insurance required hereunder or to
verify Collateral; and (c) subject to the limits of Section 10.1.1(b), each
inspection, audit or appraisal with respect to any Borrower or Collateral,
whether prepared by Agent’s personnel or a third party. All legal, accounting
and consulting fees shall be charged to Borrowers by Agent’s professionals at
their billed rates. If, for any reason (including inaccurate reporting on
financial statements or a Compliance Certificate), it is determined that a
higher Applicable Margin should have applied to a period than was actually
applied, then the proper margin shall be applied retroactively and Borrowers
shall immediately pay to Agent, for the Pro Rata benefit of Lenders, an amount
equal to the difference between the amount of interest and fees that would have
accrued using the proper margin and the amount actually paid. All amounts
payable by Borrowers under this Section shall be due on demand.
     3.5. Illegality. If any Lender determines that any Applicable Law has made
it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund LIBOR Loans, or to determine or charge interest rates based upon LIBOR, or
any Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to Agent, any
obligation of such Lender to make or continue LIBOR Loans or to convert Base
Rate Loans to LIBOR Loans shall be suspended until such Lender notifies Agent
that the circumstances giving rise to such determination no longer exist. Upon
delivery of such notice, Borrowers shall prepay or, if applicable, convert all
LIBOR Loans of such Lender to Base Rate Loans, either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
LIBOR Loans to such day, or immediately, if such Lender may not lawfully
continue to maintain such LIBOR Loans. Upon any such prepayment or conversion,
Borrowers shall also pay accrued interest on the amount so prepaid or converted.
     3.6. Inability to Determine Rates. If Required Lenders notify Agent for any
reason in connection with a request for a Borrowing of, or conversion to or
continuation of, a LIBOR

-32-



--------------------------------------------------------------------------------



 



Loan that (a) Dollar deposits are not being offered to banks in the London
interbank Eurodollar market for the applicable amount and Interest Period of
such Loan, (b) adequate and reasonable means do not exist for determining LIBOR
for the requested Interest Period, or (c) LIBOR for the requested Interest
Period does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, then Agent will promptly so notify Borrower Agent and each
Lender. Thereafter, the obligation of Lenders to make or maintain LIBOR Loans
shall be suspended until Agent (upon instruction by Required Lenders) revokes
such notice. Upon receipt of such notice, Borrower Agent may revoke any pending
request for a Borrowing of, conversion to or continuation of a LIBOR Loan or,
failing that, will be deemed to have submitted a request for a Base Rate Loan.
     3.7. Increased Costs; Capital Adequacy.
          3.7.1. Change in Law. If any Change in Law shall:
          (a) impose modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in LIBOR) or Issuing Bank;
          (b) subject any Lender or Issuing Bank to any Tax with respect to any
Loan, Loan Document, Letter of Credit or participation in LC Obligations, or
change the basis of taxation of payments to such Lender or Issuing Bank in
respect thereof (except for Indemnified Taxes or Other Taxes covered by
Section 5.8 and the imposition of, or any change in the rate of, any Excluded
Tax payable by such Lender or Issuing Bank); or
          (c) impose on any Lender or Issuing Bank or the London interbank
market any other condition, cost or expense affecting any Loan, Loan Document,
Letter of Credit or participation in LC Obligations;
and the result thereof shall be to increase the cost to such Lender of making or
maintaining any LIBOR Loan (or of maintaining its obligation to make any such
Loan), or to increase the cost to such Lender or Issuing Bank of participating
in, issuing or maintaining any Letter of Credit (or of maintaining its
obligation to participate in or to issue any Letter of Credit), or to reduce the
amount of any sum received or receivable by such Lender or Issuing Bank
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or Issuing Bank, Borrowers will pay to such Lender or
Issuing Bank, as applicable, such additional amount or amounts as will
compensate such Lender or Issuing Bank, as applicable, for such additional costs
incurred or reduction suffered.
          3.7.2. Capital Adequacy. If any Lender or Issuing Bank determines that
any Change in Law affecting such Lender or Issuing Bank or any Lending Office of
such Lender or such Lender’s or Issuing Bank’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s, Issuing Bank’s or holding company’s capital as a
consequence of this Agreement, or such Lender’s or Issuing Bank’s Commitments,
Loans, Letters of Credit or participations in LC Obligations, to a level below
that which such Lender, Issuing Bank or holding company could have achieved but
for such Change

-33-



--------------------------------------------------------------------------------



 



in Law (taking into consideration such Lender’s, Issuing Bank’s and holding
company’s policies with respect to capital adequacy), then from time to time
Borrowers will pay to such Lender or Issuing Bank, as the case may be, such
additional amount or amounts as will compensate it or its holding company for
any such reduction suffered.
          3.7.3. Compensation. Failure or delay on the part of any Lender or
Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of its right to demand such compensation, but Borrowers
shall not be required to compensate a Lender or Issuing Bank for any increased
costs incurred or reductions suffered more than nine months prior to the date
that the Lender or Issuing Bank notifies Borrower Agent of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or
Issuing Bank’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof).
     3.8. Mitigation. If any Lender gives a notice under Section 3.5 or requests
compensation under Section 3.7, or if Borrowers are required to pay additional
amounts with respect to a Lender under Section 5.8, then such Lender shall use
reasonable efforts to designate a different Lending Office or to assign its
rights and obligations hereunder to another of its offices, branches or
Affiliates, if, in the judgment of such Lender, such designation or assignment
(a) would eliminate the need for such notice or reduce amounts payable in the
future, as applicable; and (b) in each case, would not subject such Lender to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender. Borrowers agree to pay all reasonable costs and expenses incurred
by any Lender in connection with any such designation or assignment.
     3.9. Funding Losses. If for any reason (other than default by a Lender)
(a) any Borrowing of, or conversion to or continuation of, a LIBOR Loan does not
occur on the date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation (whether or not withdrawn), (b) any repayment or
conversion of a LIBOR Loan occurs on a day other than the end of its Interest
Period, or (c) Borrowers fail to repay a LIBOR Loan when required hereunder,
then Borrowers shall pay to Agent its customary administrative charge and to
each Lender all losses and expenses that it sustains as a consequence thereof,
including loss of anticipated profits and any loss or expense arising from
liquidation or redeployment of funds or from fees payable to terminate deposits
of matching funds. Lenders shall not be required to purchase Dollar deposits in
the London interbank market or any other offshore Dollar market to fund any
LIBOR Loan, but the provisions hereof shall be deemed to apply as if each Lender
had purchased such deposits to fund its LIBOR Loans.
     3.10. Maximum Interest. Notwithstanding anything to the contrary contained
in any Loan Document, the interest paid or agreed to be paid under the Loan
Documents shall not exceed the maximum rate of non-usurious interest permitted
by Applicable Law (“maximum rate”). If Agent or any Lender shall receive
interest in an amount that exceeds the maximum rate, the excess interest shall
be applied to the principal of the Obligations or, if it exceeds such unpaid
principal, refunded to Borrowers. In determining whether the interest contracted
for, charged or received by Agent or a Lender exceeds the maximum rate, such
Person may, to the extent permitted by Applicable Law, (a) characterize any
payment that is not principal as an

-34-



--------------------------------------------------------------------------------



 



expense, fee or premium rather than interest; (b) exclude voluntary prepayments
and the effects thereof; and (c) amortize, prorate, allocate and spread in equal
or unequal parts the total amount of interest throughout the contemplated term
of the Obligations hereunder.
SECTION 4. LOAN ADMINISTRATION
     4.1. Manner of Borrowing and Funding Loans.
          4.1.1. Notice of Borrowing.
          (a) Whenever Borrowers desire funding of a Borrowing of Loans,
Borrower Agent shall give Agent a Notice of Borrowing. Such notice must be
received by Agent no later than 11:00 a.m. (i) on the Business Day of the
requested funding date, in the case of Base Rate Loans, and (ii) at least three
Business Days prior to the requested funding date, in the case of LIBOR Loans.
Notices received after 11:00 a.m. shall be deemed received on the next Business
Day. Each Notice of Borrowing shall be irrevocable and shall specify (A) the
amount of the Borrowing, (B) the requested funding date (which must be a
Business Day), (C) whether the Borrowing is to be made as Base Rate Loans or
LIBOR Loans, and (D) in the case of LIBOR Loans, the duration of the applicable
Interest Period (which shall be deemed to be one month if not specified).
          (b) Unless payment is otherwise timely made by Borrowers, the becoming
due of any Obligations (whether principal, interest, fees or other charges,
including Extraordinary Expenses, LC Obligations, Cash Collateral and Bank
Product Debt) shall be deemed to be a request for Base Rate Loans on the due
date, in the amount of such Obligations. The proceeds of such Loans shall be
disbursed as direct payment of the relevant Obligation. In addition, Agent may,
at its option, charge such Obligations against any operating, investment or
other account of a Borrower maintained with Agent or any of its Affiliates.
          4.1.2. Fundings by Lenders. Each Lender shall timely honor its
Revolver Commitment by funding its Pro Rata share of each Borrowing of Loans
that is properly requested hereunder. Except for Borrowings to be made as
Swingline Loans, Agent shall endeavor to notify Lenders of each Notice of
Borrowing (or deemed request for a Borrowing) by 12:00 noon on the proposed
funding date for Base Rate Loans or by 3:00 p.m. at least two Business Days
before any proposed funding of LIBOR Loans. Each Lender shall fund to Agent such
Lender’s Pro Rata share of the Borrowing to the account specified by Agent in
immediately available funds not later than 2:00 p.m. on the requested funding
date, unless Agent’s notice is received after the times provided above, in which
event Lender shall fund its Pro Rata share by 11:00 a.m. on the next Business
Day. Subject to its receipt of such amounts from Lenders, Agent shall disburse
the proceeds of the Loans as directed by Borrower Agent. Unless Agent shall have
received (in sufficient time to act) written notice from a Lender that it does
not intend to fund its Pro Rata share of a Borrowing, Agent may assume that such
Lender has deposited or promptly will deposit its share with Agent, and Agent
may disburse a corresponding amount to Borrowers. If a Lender’s share of any
Borrowing is not in fact received by Agent, then Borrowers agree to repay to
Agent on demand the amount of such share, together with interest thereon from
the date disbursed until repaid, at the rate applicable to such Borrowing.

-35-



--------------------------------------------------------------------------------



 



          4.1.3. Swingline Loans; Settlement.
          (a) Agent may, but shall not be obligated to, advance Swingline Loans
to Borrowers, up to an aggregate outstanding amount of $15,000,000, unless the
funding is specifically required to be made by all Lenders hereunder. Each
Swingline Loan shall constitute a Loan for all purposes, except that payments
thereon shall be made to Agent for its own account. The obligation of Borrowers
to repay Swingline Loans shall be evidenced by the records of Agent and need not
be evidenced by any promissory note.
          (b) To facilitate administration of the Loans, Lenders and Agent agree
(which agreement is solely among them, and not for the benefit of or enforceable
by any Borrower) that settlement among them with respect to Swingline Loans and
other Loans may take place periodically on a date determined from time to time
by Agent, which shall occur at least once each week. On each settlement date,
settlement shall be made with each Lender in accordance with the Settlement
Report delivered by Agent to Lenders. Between settlement dates, Agent may in its
discretion apply payments on Loans to Swingline Loans, regardless of any
designation by Borrower or any provision herein to the contrary. Each Lender’s
obligation to make settlements with Agent is absolute and unconditional, without
offset, counterclaim or other defense, and whether or not the Commitments have
terminated, an Overadvance exists or the conditions in Section 6 are satisfied.
If, due to an Insolvency Proceeding with respect to a Borrower or otherwise, any
Swingline Loan may not be settled among Lenders hereunder, then each Lender
shall be deemed to have purchased from Agent a Pro Rata participation in each
unpaid Swingline Loan and shall transfer the amount of such participation to
Agent, in immediately available funds, within one Business Day after Agent’s
request therefor.
          4.1.4. Notices. Each Borrower authorizes Agent and Lenders to extend,
convert or continue Loans, effect selections of interest rates, and transfer
funds to or on behalf of Borrowers based on telephonic or e-mailed instructions.
Borrowers shall confirm each such request by prompt delivery to Agent of a
Notice of Borrowing or Notice of Conversion/Continuation, if applicable, but if
it differs in any material respect from the action taken by Agent or Lenders,
the records of Agent and Lenders shall govern. Neither Agent nor any Lender
shall have any liability for any loss suffered by a Borrower as a result of
Agent or any Lender acting upon its understanding of telephonic or e-mailed
instructions from a person believed in good faith by Agent or any Lender to be a
person authorized to give such instructions on a Borrower’s behalf.
     4.2. Defaulting Lender. If a Lender fails to make any payment to Agent that
is required hereunder, Agent may (but shall not be required to), in its
discretion, retain payments that would otherwise be made to such defaulting
Lender hereunder, apply the payments to such Lender’s defaulted obligations or
readvance the funds to Borrowers in accordance with this Agreement. The failure
of any Lender to fund a Loan or to make a payment in respect of a LC Obligation
shall not relieve any other Lender of its obligations hereunder, and no Lender
shall be responsible for default by another Lender. Lenders and Agent agree
(which agreement is solely among them, and not for the benefit of or enforceable
by any Borrower) that, solely for purposes of determining a defaulting Lender’s
right to vote on matters relating to the Loan Documents and to share in
payments, fees and Collateral proceeds thereunder, a defaulting Lender shall not
be deemed to be a “Lender” until all its defaulted obligations have been cured.

-36-



--------------------------------------------------------------------------------



 



     4.3. Number and Amount of LIBOR Loans; Determination of Rate. No more than
5 Borrowings of LIBOR Loans may be outstanding at any time, and each Borrowing
of LIBOR Loans when made shall be in a minimum amount of $5,000,000, or an
increment of $1,000,000 in excess thereof. Upon determining LIBOR for any
Interest Period requested by Borrowers, Agent shall promptly notify Borrowers
thereof by telephone or electronically and, if requested by Borrowers, shall
confirm any telephonic notice in writing.
     4.4. Borrower Agent. Each Borrower hereby designates Cooper (“Borrower
Agent”) as its representative and agent for all purposes under the Loan
Documents, including requests for Loans and Letters of Credit, designation of
interest rates, delivery or receipt of communications, preparation and delivery
of Borrowing Base and financial reports, receipt and payment of Obligations,
requests for waivers, amendments or other accommodations, actions under the Loan
Documents (including in respect of compliance with covenants), and all other
dealings with Agent, Issuing Bank or any Lender. Borrower Agent hereby accepts
such appointment. Agent and Lenders shall be entitled to rely upon, and shall be
fully protected in relying upon, any notice or communication (including any
notice of borrowing) delivered by Borrower Agent on behalf of any Borrower.
Agent and Lenders may give any notice or communication with a Borrower hereunder
to Borrower Agent on behalf of such Borrower. Each of Agent, Issuing Bank and
Lenders shall have the right, in its discretion, to deal exclusively with
Borrower Agent for any or all purposes under the Loan Documents. Each Borrower
agrees that any notice, election, communication, representation, agreement or
undertaking made on its behalf by Borrower Agent shall be binding upon and
enforceable against it.
     4.5. One Obligation. The Loans, LC Obligations and other Obligations shall
constitute one general obligation of Borrowers and (unless otherwise expressly
provided in any Loan Document) shall be secured by Agent’s Lien upon all
Collateral; provided, however, that Agent and each Lender shall be deemed to be
a creditor of, and the holder of a separate claim against, each Borrower to the
extent of any Obligations jointly or severally owed by such Borrower.
     4.6. Effect of Termination. On the effective date of any termination of the
Commitments, all Obligations shall be immediately due and payable, and any
Lender may terminate its and its Affiliates’ Bank Products (including, only with
the consent of Agent, any Cash Management Services). All undertakings of
Borrowers contained in the Loan Documents shall survive any termination, and
Agent shall retain its Liens in the Collateral and all of its rights and
remedies under the Loan Documents until Full Payment of the Obligations.
Notwithstanding Full Payment of the Obligations, Agent shall not be required to
terminate its Liens in any Collateral unless, with respect to any damages Agent
may incur as a result of the dishonor or return of Payment Items applied to
Obligations, Agent receives (a) a written agreement, executed by Borrowers and
any Person whose advances are used in whole or in part to satisfy the
Obligations, indemnifying Agent and Lenders from any such damages; or (b) such
Cash Collateral as Agent, in its discretion, deems necessary to protect against
any such damages. The provisions of Sections 2.3, 3.4, 3.6, 3.7, 3.9, 5.4, 5.8,
12, 14.2 and this Section, and the obligation of each Borrower and Lender with
respect to each indemnity given by it in any Loan Document, shall survive Full
Payment of the Obligations and any release relating to this credit facility.

-37-



--------------------------------------------------------------------------------



 



SECTION 5. PAYMENTS
     5.1. General Payment Provisions. All payments of Obligations shall be made
in Dollars, without offset, counterclaim or defense of any kind, free of (and
without deduction for) any Taxes, and in immediately available funds, not later
than 1:00 noon on the due date. Any payment after such time shall be deemed made
on the next Business Day. If any payment under the Loan Documents shall be
stated to be due on a day other than a Business Day, the due date shall be
extended to the next Business Day and such extension of time shall be included
in any computation of interest and fees. Any payment of a LIBOR Loan prior to
the end of its Interest Period shall be accompanied by all amounts due under
Section 3.9. Any prepayment of Loans shall be applied first to Base Rate Loans
and then to LIBOR Loans; provided, however, that as long as no Event of Default
exists, prepayments of LIBOR Loans may, at the option of Borrowers and Agent, be
held by Agent as Cash Collateral and applied to such Loans at the end of their
Interest Periods.
     5.2. Repayment of Loans. Loans shall be due and payable in full on the
Revolver Termination Date, unless payment is sooner required hereunder. Loans
may be prepaid from time to time, without penalty or premium. If any Asset
Disposition results in an Overadvance, Borrowers shall apply such portion of the
Net Proceeds of such Asset Disposition to the Loans in order to eliminate the
Overadvance. Upon the occurrence of a Default or Event of Default, Borrowers
shall apply all Net Proceeds from Asset Dispositions to the Loans.
Notwithstanding anything herein to the contrary, if an Overadvance exists,
Borrowers shall, on the sooner of Agent’s demand or the first Business Day after
any Borrower has knowledge thereof, repay the outstanding Loans in an amount
sufficient to reduce the principal balance of Loans to the Borrowing Base.
     5.3. Payment of Other Obligations. Obligations other than Loans, including
LC Obligations and Extraordinary Expenses, shall be paid by Borrowers as
provided in the Loan Documents or, if no payment date is specified, on demand.
     5.4. Marshaling; Payments Set Aside. None of Agent or Lenders shall be
under any obligation to marshal any assets in favor of any Borrower or against
any Obligations. If any payment by or on behalf of Borrowers is made to Agent,
Issuing Bank or any Lender, or Agent, Issuing Bank or any Lender exercises a
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by
Agent, Issuing Bank or such Lender in its discretion) to be repaid to a trustee,
receiver or any other Person, then to the extent of such recovery, the
Obligation originally intended to be satisfied, and all Liens, rights and
remedies relating thereto, shall be revived and continued in full force and
effect as if such payment had not been made or such setoff had not occurred.
     5.5. Post-Default Allocation of Payments.
          5.5.1. Allocation. Notwithstanding anything herein to the contrary,
during an Event of Default, monies to be applied to the Obligations, whether
arising from payments by Borrowers, realization on Collateral, setoff or
otherwise, shall be allocated as follows:

-38-



--------------------------------------------------------------------------------



 



          (a) first, to all costs and expenses, including Extraordinary
Expenses, owing to Agent;
          (b) second, to all amounts owing to Agent on Swingline Loans;
          (c) third, to all amounts owing to Issuing Bank on LC Obligations;
          (d) fourth, to all Obligations constituting fees (excluding amounts
relating to Bank Products);
          (e) fifth, to all Obligations constituting interest (excluding amounts
relating to Bank Products);
          (f) sixth, to provide Cash Collateral for outstanding Letters of
Credit;
          (g) seventh, to all other Obligations, other than Bank Product Debt;
and
          (h) last, to Bank Product Debt.
Amounts shall be applied to each category of Obligations set forth above until
Full Payment thereof and then to the next category. If amounts are insufficient
to satisfy a category, they shall be applied on a pro rata basis among the
Obligations in the category. Amounts distributed with respect to any Bank
Product Debt shall be the lesser of the applicable Bank Product Amount last
reported to Agent or the actual Bank Product Debt as calculated by the
methodology reported to Agent for determining the amount due. Agent shall have
no obligation to calculate the amount to be distributed with respect to any Bank
Product Debt, but may rely upon written notice of the amount (setting forth a
reasonably detailed calculation) from the Secured Party. In the absence of such
notice, Agent may assume the amount to be distributed is the Bank Product Amount
last reported to it. The allocations set forth in this Section are solely to
determine the rights and priorities of Agent and Lenders as among themselves,
and may be changed by agreement among them without the consent of any Borrower.
This Section is not for the benefit of or enforceable by any Borrower.
          5.5.2. Erroneous Application. Agent shall not be liable for any
application of amounts made by it in good faith and, if any such application is
subsequently determined to have been made in error, the sole recourse of any
Lender or other Person to which such amount should have been made shall be to
recover the amount from the Person that actually received it (and, if such
amount was received by any Lender, such Lender hereby agrees to return it).
     5.6. Application of Payments. The ledger balance in the main Dominion
Account as of the end of a Business Day shall be applied to the Obligations at
the beginning of the next Business Day, during any Trigger Period. If, as a
result of such application, a credit balance exists, the balance shall not
accrue interest in favor of Borrowers and shall be made available to Borrowers
as long as no Default or Event of Default exists. Each Borrower irrevocably
waives the right to direct the application of any payments or Collateral
proceeds, and agrees that Agent shall have the continuing, exclusive right to
apply and reapply same against the Obligations, in such manner as Agent deems
advisable, notwithstanding any entry by Agent in its records.

-39-



--------------------------------------------------------------------------------



 



     5.7. Loan Account; Account Stated.
          5.7.1. Loan Account. Agent shall maintain in accordance with its usual
and customary practices an account or accounts (“Loan Account”) evidencing the
Debt of Borrowers resulting from each Loan or issuance of a Letter of Credit
from time to time. Any failure of Agent to record anything in the Loan Account,
or any error in doing so, shall not limit or otherwise affect the obligation of
Borrowers to pay any amount owing hereunder. Agent may maintain a single Loan
Account in the name of Borrower Agent, and each Borrower confirms that such
arrangement shall have no effect on the joint and several character of its
liability for the Obligations.
          5.7.2. Entries Binding. Entries made in the Loan Account shall
constitute presumptive evidence of the information contained therein. If any
information contained in the Loan Account is provided to or inspected by any
Person, then such information shall be conclusive and binding on such Person for
all purposes absent manifest error, except to the extent such Person notifies
Agent in writing within 30 days after receipt or inspection that specific
information is subject to dispute.
     5.8. Taxes.
          5.8.1. Payments Free of Taxes. Any and all payments by any Borrower on
account of any Obligations shall be made free and clear of and without reduction
or withholding for any Indemnified Taxes or Other Taxes, provided that if a
Borrower shall be required by Applicable Law to deduct any Indemnified Taxes
(including any Other Taxes) from such payments, then (a) the sum payable shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
Agent, Lender or Issuing Bank, as the case may be, receives an amount equal to
the sum it would have received had no such deductions been made; (b) the
Borrower shall make such deductions; and (c) Borrowers shall timely pay the full
amount deducted to the relevant Governmental Authority in accordance with
Applicable Law. Without limiting the foregoing, Borrowers shall timely pay all
Other Taxes to the relevant Governmental Authorities.
          5.8.2. Payment. Borrowers shall indemnify, hold harmless and reimburse
Agent, Lenders and Issuing Bank, within 10 days after demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes
or Other Taxes imposed or asserted on or attributable to amounts payable under
this Section) paid by Agent, any Lender or Issuing Bank with respect to any
Obligations, Letters of Credit or Loan Documents, and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to Borrower Agent by a Lender or Issuing
Bank (with a copy to Agent), or by Agent, shall be conclusive absent manifest
error. As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by a Borrower, Borrower Agent shall deliver to Agent a receipt issued by
the Governmental Authority evidencing such payment or other evidence of payment
satisfactory to Agent.

-40-



--------------------------------------------------------------------------------



 



     5.9. Foreign Lenders.
          5.9.1. Exemption. Any Foreign Lender that is entitled to an exemption
from or reduction of withholding tax under the law of the jurisdiction in which
a Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments under any Loan Document shall
deliver to Agent and Borrower Agent, at the time or times prescribed by
Applicable Law or reasonably requested by Agent or Borrower Agent, such properly
completed and executed documentation prescribed by Applicable Law as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if requested by Agent or Borrower Agent,
shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by Agent or Borrower Agent as will enable Agent and
Borrower Agent to determine whether or not such Lender is subject to backup
withholding or information reporting requirements.
          5.9.2. Documentation. Without limiting the generality of the
foregoing, if a Borrower is resident for tax purposes in the United States, a
Foreign Lender shall deliver to Agent and Borrower Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender hereunder (and from time to time thereafter
upon the request of Agent or Borrower Agent, but only if such Foreign Lender is
legally entitled to do so), (a) duly completed copies of IRS Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party; (b) duly completed copies of IRS Form W-8ECI; (c) in the case
of a Foreign Lender claiming the benefits of the exemption for portfolio
interest under section 881(c) of the Code, (i) a certificate to the effect that
such Foreign Lender is not (A) a “bank” within the meaning of section
881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of any Borrower within
the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled foreign
corporation” described in section 881(c)(3)(C) of the Code, and (ii) duly
completed copies of IRS Form W-8BEN; or (d) any other form prescribed by
Applicable Law as a basis for claiming exemption from or a reduction in United
States federal withholding tax, duly completed together with such supplementary
documentation as may be prescribed by Applicable Law to permit Borrowers to
determine the withholding or deduction required to be made.
          5.10. Nature and Extent of Each Borrower’s Liability.
          5.10.1. Joint and Several Liability. Each Borrower agrees that it is
jointly and severally liable for, and absolutely and unconditionally guarantees
to Agent and Lenders the prompt payment and performance of, all Obligations and
all agreements under the Loan Documents. Each Borrower agrees that its guaranty
obligations hereunder constitute a continuing guaranty of payment and not of
collection, that such obligations shall not be discharged until Full Payment of
the Obligations, and that such obligations are absolute and unconditional,
irrespective of (a) the genuineness, validity, regularity, enforceability,
subordination or any future modification of, or change in, any Obligations or
Loan Document, or any other document, instrument or agreement to which any
Borrower is or may become a party or be bound; (b) the absence of any action to
enforce this Agreement (including this Section) or any other Loan Document, or
any waiver, consent or indulgence of any kind by Agent or any Lender with
respect thereto; (c) the existence, value or condition of, or failure to perfect
a Lien or to preserve rights against, any security or guaranty for the
Obligations or any action, or the

-41-



--------------------------------------------------------------------------------



 



absence of any action, by Agent or any Lender in respect thereof (including the
release of any security or guaranty); (d) the insolvency of any Borrower;
(e) any election by Agent or any Lender in an Insolvency Proceeding for the
application of Section 1111(b)(2) of the Bankruptcy Code; (f) any borrowing or
grant of a Lien by any other Borrower, as debtor-in-possession under Section 364
of the Bankruptcy Code or otherwise; (g) the disallowance of any claims of Agent
or any Lender against any Borrower for the repayment of any Obligations under
Section 502 of the Bankruptcy Code or otherwise; or (h) any other action or
circumstances that might otherwise constitute a legal or equitable discharge or
defense of a surety or guarantor, except Full Payment of all Obligations.
     5.10.2. Waivers.
          (a) Each Borrower expressly waives all rights that it may have now or
in the future under any statute, at common law, in equity or otherwise, to
compel Agent or Lenders to marshal assets or to proceed against any Borrower,
other Person or security for the payment or performance of any Obligations
before, or as a condition to, proceeding against such Borrower. Each Borrower
waives all defenses available to a surety, guarantor or accommodation co-obligor
other than Full Payment of all Obligations. It is agreed among each Borrower,
Agent and Lenders that the provisions of this Section 5.10 are of the essence of
the transaction contemplated by the Loan Documents and that, but for such
provisions, Agent and Lenders would decline to make Loans and issue Letters of
Credit. Each Borrower acknowledges that its guaranty pursuant to this Section is
necessary to the conduct and promotion of its business, and can be expected to
benefit such business.
          (b) Agent and Lenders may, in their discretion, pursue such rights and
remedies as they deem appropriate, including realization upon Collateral by
judicial foreclosure or non-judicial sale or enforcement, without affecting any
rights and remedies under this Section 5.10. If, in taking any action in
connection with the exercise of any rights or remedies, Agent or any Lender
shall forfeit any other rights or remedies, including the right to enter a
deficiency judgment against any Borrower or other Person, whether because of any
Applicable Laws pertaining to “election of remedies” or otherwise, each Borrower
consents to such action and waives any claim based upon it, even if the action
may result in loss of any rights of subrogation that any Borrower might
otherwise have had. Any election of remedies that results in denial or
impairment of the right of Agent or any Lender to seek a deficiency judgment
against any Borrower shall not impair any other Borrower’s obligation to pay the
full amount of the Obligations. Each Borrower waives all rights and defenses
arising out of an election of remedies, such as nonjudicial foreclosure with
respect to any security for the Obligations, even though that election of
remedies destroys such Borrower’s rights of subrogation against any other
Person. Agent may bid all or a portion of the Obligations at any foreclosure or
trustee’s sale or at any private sale, and the amount of such bid need not be
paid by Agent but shall be credited against the Obligations. The amount of the
successful bid at any such sale, whether Agent or any other Person is the
successful bidder, shall be conclusively deemed to be the fair market value of
the Collateral, and the difference between such bid amount and the remaining
balance of the Obligations shall be conclusively deemed to be the amount of the
Obligations guaranteed under this Section 5.10, notwithstanding that any present
or future law or court decision may have the effect of reducing the amount of
any deficiency claim to which Agent or any Lender might otherwise be entitled
but for such bidding at any such sale.

-42-



--------------------------------------------------------------------------------



 



          5.10.3. Extent of Liability; Contribution.
          (a) Notwithstanding anything herein to the contrary, each Borrower’s
liability under this Section 5.10 shall be limited to the greater of (i) all
amounts for which such Borrower is primarily liable, as described below, and
(ii) such Borrower’s Allocable Amount.
          (b) If any Borrower makes a payment under this Section 5.10 of any
Obligations (other than amounts for which such Borrower is primarily liable) (a
“Guarantor Payment”) that, taking into account all other Guarantor Payments
previously or concurrently made by any other Borrower, exceeds the amount that
such Borrower would otherwise have paid if each Borrower had paid the aggregate
Obligations satisfied by such Guarantor Payments in the same proportion that
such Borrower’s Allocable Amount bore to the total Allocable Amounts of all
Borrowers, then such Borrower shall be entitled to receive contribution and
indemnification payments from, and to be reimbursed by, each other Borrower for
the amount of such excess, pro rata based upon their respective Allocable
Amounts in effect immediately prior to such Guarantor Payment. The “Allocable
Amount” for any Borrower shall be the maximum amount that could then be
recovered from such Borrower under this Section 5.10 without rendering such
payment voidable under Section 548 of the Bankruptcy Code or under any
applicable state fraudulent transfer or conveyance act, or similar statute or
common law.
          (c) Nothing contained in this Section 5.10 shall limit the liability
of any Borrower to pay Loans made directly or indirectly to that Borrower
(including Loans advanced to any other Borrower and then re-loaned or otherwise
transferred to, or for the benefit of, such Borrower), LC Obligations relating
to Letters of Credit issued to support such Borrower’s business, and all accrued
interest, fees, expenses and other related Obligations with respect thereto, for
which such Borrower shall be primarily liable for all purposes hereunder. Agent
and Lenders shall have the right, at any time in their discretion, to condition
Loans and Letters of Credit upon a separate calculation of borrowing
availability for each Borrower and to restrict the disbursement and use of such
Loans and Letters of Credit to such Borrower.
          5.10.4. Joint Enterprise. Each Borrower has requested that Agent and
Lenders make this credit facility available to Borrowers on a combined basis, in
order to finance Borrowers’ business most efficiently and economically.
Borrowers’ business is a mutual and collective enterprise, and Borrowers believe
that consolidation of their credit facility will enhance the borrowing power of
each Borrower and ease the administration of their relationship with Lenders,
all to the mutual advantage of Borrowers. Borrowers acknowledge and agree that
Agent’s and Lenders’ willingness to extend credit to Borrowers and to administer
the Collateral on a combined basis, as set forth herein, is done solely as an
accommodation to Borrowers and at Borrowers’ request.
          5.10.5. Subordination. Each Borrower hereby subordinates any claims,
including any rights at law or in equity to payment, subrogation, reimbursement,
exoneration, contribution, indemnification or set off, that it may have at any
time against any other Borrower, howsoever arising, to the Full Payment of all
Obligations.

-43-



--------------------------------------------------------------------------------



 



SECTION 6. CONDITIONS PRECEDENT
     6.1. Conditions Precedent to Initial Loans. In addition to the conditions
set forth in Section 6.2, Lenders shall not be required to fund any requested
Loan, issue any Letter of Credit, or otherwise extend credit to Borrowers
hereunder, until the date (“Closing Date”) that each of the following conditions
has been satisfied:
          (a) Notes shall have been executed by Borrowers and delivered to each
Lender that requests issuance of a Note. Each other Loan Document shall have
been duly executed and delivered to Agent by each of the signatories thereto,
and each Borrower shall be in compliance with all terms thereof.
          (b) Agent shall have received acknowledgments of all filings or
recordations necessary to perfect its Liens in the Collateral, as well as UCC
and Lien searches and other evidence satisfactory to Agent that such Liens are
the only Liens upon the Collateral, except Permitted Liens.
          (c) Agent shall have received duly executed agreements establishing
each Dominion Account and related lockbox, in form and substance, and with
financial institutions, satisfactory to Agent.
          (d) Agent shall have received certificates, in form and substance
satisfactory to it, from a knowledgeable Senior Officer of each Borrower
certifying that, after giving effect to the initial Loans and transactions
hereunder, (i) such Borrower is Solvent; (ii) no Default or Event of Default
exists; (iii) the representations and warranties set forth in Section 9 are true
and correct; and (iv) such Borrower has complied with all agreements and
conditions to be satisfied by it under the Loan Documents.
          (e) Agent shall have received a certificate of a duly authorized
officer of each Borrower, certifying as to (i) such Borrower’s Organic
Documents; (ii) resolutions authorizing execution and delivery of the Loan
Documents; and (iii) to the title, name and signature of each Person authorized
to sign the Loan Documents. Agent may conclusively rely on this certificate
until it is otherwise notified by the applicable Borrower in writing.
          (f) Agent shall have received a written opinion of Shumaker, Loop &
Kendrick, LLP, as well as any local counsel to Borrowers or Agent, in form and
substance satisfactory to Agent concerning enforceability under the laws of the
State of New York and other customary matters (including, without limitation, no
conflicts with the Existing Indenture, the Purchase and Sale Agreement,
Receivables Purchase Agreement and other contracts) as well as opinions under
the laws of the State of Ohio and the State of Delaware as to organization,
existence, good standing, perfection and validity of security interests, and
other customary matters (including, without limitation, no conflicts with the
Existing Indenture, the Purchase and Sale Agreement, Receivables Purchase
Agreement and other contracts).
          (g) Agent shall have received copies of the charter documents of each
Borrower, certified by the Secretary of State or other appropriate official of
such Borrower’s jurisdiction of organization. Agent shall have received good
standing certificates for each Borrower, issued by the Secretary of State or
other appropriate official of such Borrower’s

-44-



--------------------------------------------------------------------------------



 



jurisdiction of organization and each jurisdiction where such Borrower’s conduct
of business or ownership of Property necessitates qualification.
          (h) Agent shall have received copies of policies or certificates of
insurance for the insurance policies carried by Borrowers, all in compliance
with the Loan Documents.
          (i) Agent shall have completed its business, financial and legal due
diligence of Borrowers, including a roll-forward of its previous field
examination, with results satisfactory to Agent. No material adverse change in
the financial condition of any Borrower or in the quality, quantity or value of
any Collateral shall have occurred since December 31, 2006.
          (j) Borrowers shall have paid all fees and expenses to be paid to
Agent and Lenders on the Closing Date.
          (k) Agent shall have received a Borrowing Base Certificate prepared as
of September 30, 2007. Upon giving effect to the initial funding of Loans and
issuance of Letters of Credit, and the payment by Borrowers of all fees and
expenses incurred in connection herewith as well as any payables stretched
beyond their customary payment practices, Availability shall be at least
$100,000,000.
          (l) Agent shall have received, each in form and substance satisfactory
to them, (a) 5 year projections of Borrowers and Subsidiaries, dated as of the
Closing Date, which balance sheet shall reflect no material adverse changes from
the most recent pro forma balance sheet of the Borrowers previously delivered to
Agent and (b) interim financial statements for Borrowers as of a date no more
than 45 days prior to the Closing Date.
          (m) Agent shall have received an executed copy of the Intercreditor
Agreement in form and substance acceptable to Agent and Cooper.
     6.2. Conditions Precedent to All Credit Extensions. Agent, Issuing Bank and
Lenders shall not be required to fund any Loans, arrange for issuance of any
Letters of Credit or grant any other accommodation to or for the benefit of
Borrowers, unless the following conditions are satisfied:
          (a) No Default or event described in Section 11.1(a) — (n) shall exist
at the time of, or result from, such funding, issuance or grant, regardless of
whether or not the existence of the event is deemed an Event of Default;
          (b) The representations and warranties of each Borrower in the Loan
Documents shall be true and correct on the date of, and upon giving effect to,
such funding, issuance or grant (except for representations and warranties that
expressly relate to an earlier date);
          (c) All conditions precedent in any other Loan Document shall be
satisfied;
          (d) No event shall have occurred or circumstance exist that has or
could reasonably be expected to have a Material Adverse Effect; and

-45-



--------------------------------------------------------------------------------



 



          (e) With respect to issuance of a Letter of Credit, the LC Conditions
shall be satisfied.
Each request (or deemed request) by Borrowers for funding of a Loan, issuance of
a Letter of Credit or grant of an accommodation shall constitute a
representation by Borrowers that the foregoing conditions are satisfied on the
date of such request and on the date of such funding, issuance or grant. As an
additional condition to any funding, issuance or grant, Agent shall have
received such other information, documents, instruments and agreements as it
deems appropriate in connection therewith.
     6.3. Limited Waiver of Conditions Precedent.   If Agent, Issuing Bank or
Lenders fund any Loans, arrange for issuance of any Letters of Credit or grant
any other accommodation when any conditions precedent are not satisfied
(regardless of whether the lack of satisfaction was known or unknown at the
time), it shall not operate as a waiver of (a) the right of Agent, Issuing Bank
and Lenders to insist upon satisfaction of all conditions precedent with respect
to any subsequent funding, issuance or grant; nor (b) any Default or Event of
Default due to such failure of conditions or otherwise.
SECTION 7. COLLATERAL
     7.1. Grant of Security Interest.  To secure the prompt payment and
performance of all Obligations, each Borrower hereby grants to Agent, for the
benefit of Secured Parties, a continuing security interest in and Lien upon all
of the following Property of such Borrower, whether now owned or hereafter
acquired, and wherever located:
          (a) all Accounts, excluding Accounts sold to the Receivables
Securitization Facility and excluding all Accounts owed by The Pep Boys — Manny,
Moe & Jack;
          (b) all Inventory;
          (c) all Deposit Accounts of the Borrowers;
          (d) all Chattel Paper arising from the sale of Inventory, excluding
Chattel Paper to the extent sold, purportedly sold (but recharacterized as
financed), transferred, assigned, contributed or otherwise conveyed to the
Receivables Securitization Facility;
          (e) all Payment Intangibles arising from the sale of Inventory,
excluding Payment Intangibles to the extent sold, purportedly sold (but
recharacterized as financed), transferred, assigned, contributed or otherwise
conveyed to the Receivables Securitization Facility;
          (f) the Receivables Securitization Facility Subordinated Note;
          (g) the membership interests of Cooper Receivables LLC;
          (h) all Documents relating to any of the foregoing;
          (i) all Supporting Obligations relating to any of the foregoing;

-46-



--------------------------------------------------------------------------------



 



          (j) all accessions to, substitutions for, and all replacements,
products, and cash and non-cash proceeds of the foregoing, including proceeds of
and unearned premiums with respect to insurance policies, and claims against any
Person for loss, damage or destruction of any Collateral; and
          (k) all books and records (including customer lists, files,
correspondence, tapes, computer programs, print-outs and computer records)
pertaining to the foregoing.
     7.2. Lien on Deposit Accounts; Cash Collateral.
          7.2.1. Deposit Accounts. To further secure the prompt payment and
performance of all Obligations, each Borrower hereby grants to Agent, for the
benefit of Secured Parties, a continuing security interest in and Lien upon all
amounts credited to any Deposit Account of such Borrower, including any sums in
any blocked or lockbox accounts or in any accounts into which such sums are
swept, but excluding any RPA Blocked Accounts. Each Borrower shall authorize and
direct each bank or other depository to deliver to Agent (following notice to
such banks and other depositories delivered by Agent of a Default or Event of
Default), on a daily basis, all balances in each Deposit Account maintained by
such Borrower with such depository for application to the Obligations then
outstanding. Each Borrower irrevocably appoints Agent as such Borrower’s
attorney-in-fact to collect such balances to the extent any such delivery is not
so made. Cooper shall at all times cause the collections from all RPA Blocked
Accounts to be swept daily (except Canadian Accounts) to a Deposit Account of
Cooper that is subject to the foregoing requirements.
          7.2.2. Cash Collateral. Any Cash Collateral may be invested, at
Agent’s discretion, in Cash Equivalents, but Agent shall have no duty to do so,
regardless of any agreement or course of dealing with any Borrower, and shall
have no responsibility for any investment or loss. Each Borrower hereby grants
to Agent, for the benefit of Secured Parties, a security interest in all Cash
Collateral held from time to time and all proceeds thereof, as security for the
Obligations, whether such Cash Collateral is held in a Cash Collateral Account
or elsewhere. Agent may apply Cash Collateral to the payment of any Obligations,
in such order as Agent may elect, as they become due and payable. Each Cash
Collateral Account and all Cash Collateral shall be under the sole dominion and
control of Agent. No Borrower or other Person claiming through or on behalf of
any Borrower shall have any right to any Cash Collateral, until Full Payment of
all Obligations.
     7.3. Other Collateral. By the fifteenth day of each Fiscal Quarter of
Borrowers, Borrowers shall notify Agent in writing if any Borrower has obtained
any interest in any Collateral consisting of Deposit Accounts, Documents, or
Inventory since Borrowers’ prior such disclosure and, upon Agent’s request,
shall promptly take such actions as Agent deems appropriate to effect Agent’s
duly perfected, first priority Lien upon such Collateral, including obtaining
any appropriate possession, control agreement (subject to the requirements of
Section 8.4 hereof) or Lien Waiver. If any Collateral is in the possession of a
third party, at Agent’s request, Borrowers shall obtain an acknowledgment that
such third party holds the Collateral for the benefit of Agent.

-47-



--------------------------------------------------------------------------------



 



     7.4. No Assumption of Liability. The Lien on Collateral granted hereunder
is given as security only and shall not subject Agent or any Lender to, or in
any way modify, any obligation or liability of Borrowers relating to any
Collateral.
     7.5. Further Assurances. Promptly upon request, Borrowers shall deliver
such instruments, assignments, title certificates, or other documents or
agreements, and shall take such actions, as Agent deems appropriate under
Applicable Law to evidence or perfect its Lien on any Collateral, or otherwise
to give effect to the intent of this Agreement. Each Borrower authorizes Agent
to file any financing statement that indicates the Collateral as being of an
equal or lesser scope, or with greater or lesser detail, than as set forth in
Section 7.1 and ratifies any action taken by Agent before the Closing Date to
effect or perfect its Lien on any Collateral.
SECTION 8. COLLATERAL ADMINISTRATION
     8.1. Borrowing Base Certificates. (a) By the 15th day of each Fiscal
Quarter of Borrowers, and (b) from and after such time as the sum of the total
principal amount of all Loans and LC Obligations exceeds $10,000,000, by the
15th day of each month, Borrowers shall deliver to Agent (and Agent shall
promptly deliver same to Lenders) a Borrowing Base Certificate prepared as of
the close of business of the previous Fiscal Quarter or month, as applicable,
and at such other times as Agent may request. All calculations of Availability
in any Borrowing Base Certificate shall originally be made by Borrowers and
certified by a Senior Officer, provided that Agent may from time to time review
and adjust any such calculation (a) to reflect its reasonable estimate of
declines in value of any Collateral, due to collections received in the Dominion
Account or otherwise; (b) to adjust advance rates to reflect changes in
dilution, quality, mix and other factors affecting Collateral; and (c) to the
extent the calculation is not made in accordance with this Agreement or does not
accurately reflect the Availability Reserve. Concurrently with the delivery of
each Borrowing Base Certificate pursuant to this Section, Borrowers shall
deliver to Agent, in form reasonably acceptable to Agent, a reconciliation of
the Borrowing Base (including Accounts, Inventory and Loans) to the general
ledger of Borrowers and of such general ledger to the financial statements most
recently delivered pursuant to Section 10.1.2.
     8.2. Administration of Accounts.
          8.2.1. Records and Schedules of Accounts. Each Borrower shall keep
accurate and complete records of its Accounts, including all payments and
collections thereon, and shall submit to Agent sales, collection, reconciliation
and other reports in form satisfactory to Agent, on such periodic basis as Agent
may request. Each Borrower shall also provide to Agent, on or before the 15th
day of each month or quarterly as provided for in Section 8.1, a detailed aged
trial balance of all Accounts of Max-Trac, except when a Default or Event of
Default exists, then all Accounts, as of the end of the preceding month,
specifying each Account’s Account Debtor name and address, amount, invoice date
and due date, showing any discount, allowance, credit, authorized return or
dispute, and including such proof of delivery, copies of invoices and invoice
registers, copies of related documents, repayment histories, status reports and
other information as Agent may reasonably request. If Accounts in an aggregate
face amount of $1,000,000 or more cease to be Eligible Accounts, Borrowers shall
notify Agent of such occurrence promptly (and in any event within one Business
Day) after any Borrower has knowledge thereof.

-48-



--------------------------------------------------------------------------------



 



          8.2.2. Taxes. If an Account of any Borrower includes a charge for any
Taxes, Agent is authorized, in its discretion, to pay the amount thereof to the
proper taxing authority for the account of such Borrower and to charge Borrowers
therefor; provided, however, that neither Agent nor Lenders shall be liable for
any Taxes that may be due from Borrowers or with respect to any Collateral.
          8.2.3. Account Verification. Whether or not a Default or Event of
Default exists, Agent shall have the right at any time, in the name of Agent,
any designee of Agent or any Borrower, to verify the validity, amount or any
other matter relating to any Accounts of Max-Trac by mail, telephone or
otherwise. Borrowers shall cooperate fully with Agent in an effort to facilitate
and promptly conclude any such verification process.
          8.2.4. Maintenance of Dominion Account. Borrowers shall maintain
Dominion Accounts pursuant to lockbox or other arrangements acceptable to Agent
as listed on Schedule 8.2.4. Borrowers shall obtain an agreement (in form and
substance satisfactory to Agent) from each lockbox servicer and Dominion Account
bank listed on Schedule 8.2.4, establishing Agent’s control over and Lien in the
lockbox or Dominion Account, which may be exercised by Agent during any Trigger
Period, requiring immediate deposit of all remittances received in the lockbox
to a Dominion Account, and waiving offset rights of such servicer or bank,
except for customary administrative charges. If a Dominion Account is not
maintained with Bank of America, Agent may, during any Trigger Period, require
immediate transfer of all funds in such account to a Dominion Account maintained
with Bank of America. Neither Agent nor Lenders assume any responsibility to
Borrowers for any lockbox arrangement or Dominion Account, including any claim
of accord and satisfaction or release with respect to any Payment Items accepted
by any bank.
          8.2.5. Proceeds of Collateral. Borrowers shall request in writing and
otherwise take all necessary steps to ensure that all payments on Accounts of
Max-Trac and, when a Default or Event of Default exists, all Accounts of Cooper,
and all payments otherwise relating to Collateral are made directly to a
Dominion Account (or a lockbox relating to a Dominion Account). If any Borrower
or Subsidiary receives cash or Payment Items with respect to any Collateral, it
shall hold same in trust for Agent and promptly (not later than the next
Business Day) deposit same into a Dominion Account. Cooper shall require Cooper
Receivables LLC to transfer (on a daily basis) all collections except Canadian
collections held in all RPA Blocked Accounts to a Dominion Account.
     8.3. Administration of Inventory.
          8.3.1. Records and Reports of Inventory. Each Borrower shall keep
accurate and complete records of its Inventory, including costs and daily
withdrawals and additions, and shall submit to Agent inventory and
reconciliation reports in form satisfactory to Agent, on such periodic basis as
Agent may request. Each Borrower shall conduct a physical inventory at least
once per calendar year (and on a more frequent basis if requested by Agent when
an Event of Default exists) and periodic cycle counts consistent with historical
practices, and shall provide to Agent a report based on each such inventory and
count promptly upon completion thereof, together with such supporting
information as Agent may request. Agent may participate in and observe each
physical count.

-49-



--------------------------------------------------------------------------------



 



          8.3.2. Returns of Inventory. No Borrower shall return any Inventory to
a supplier, vendor or other Person, whether for cash, credit or otherwise,
unless (a) such return is in the Ordinary Course of Business; (b) no Default,
Event of Default or Overadvance exists or would result therefrom; (c) Agent is
promptly notified if the aggregate Value of all Inventory returned in any month
exceeds $10,000,000; and (d) any payment received by a Borrower for a return is
promptly remitted to Agent for application to the Obligations.
          8.3.3. Acquisition, Sale and Maintenance. Borrower shall take all
steps to assure that all Inventory is produced in accordance with Applicable
Law, including the FLSA. Borrowers shall use, store and maintain all Inventory
with reasonable care and caution, in accordance with applicable standards of any
insurance and in conformity with all Applicable Law, and shall make current rent
payments (within applicable grace periods provided for in leases) at all
locations where any Collateral is located.
     8.4. Administration of Deposit Accounts. Schedule 8.4 sets forth all
Deposit Accounts maintained by Borrowers, including all Dominion Accounts. Each
Borrower shall take all actions necessary to establish Agent’s control of each
Dominion Account and, after an Event of Default, each other such Deposit Account
(other than an account exclusively used for payroll, payroll taxes or employee
benefits, or an account containing not more that $10,000 at any time or RPA
Blocked Accounts). Each Borrower shall be the sole account holder of each
Deposit Account and shall not allow any other Person (other than Agent) to have
control over a Deposit Account or any Property deposited therein. Each Borrower
shall promptly notify Agent of any opening or closing of a Deposit Account and,
with the consent of Agent, will amend Schedule 8.4 to reflect same.
     8.5. General Provisions.
          8.5.1. Location of Collateral. All tangible items of Collateral, other
than Inventory in transit, shall at all times be kept by Borrowers at the
business locations set forth in Schedule 8.5.1, except that Borrowers may
(a) make sales or other dispositions of Collateral in accordance with
Section 10.2.5; and (b) move Collateral to another location in the United
States, upon 5 Business Days prior written notice to Agent.
          8.5.2. Insurance of Collateral; Condemnation Proceeds.
          (a) Each Borrower shall maintain property and casualty and third party
liability insurance with respect to the Collateral in amounts, with endorsements
and with insurers (with a Best Rating of at least A7, unless otherwise approved
by Agent) satisfactory to Agent. All proceeds relating to or arising out of a
loss or claim with respect to Collateral under each property and casualty policy
shall be payable to Agent. From time to time upon request, Borrowers shall
deliver to Agent the originals or certified copies of its property and casualty
liability insurance policies. Prior to the earlier of (i) March 31, 2008 and
(ii) the making of any Loans or issuance of any Letters of Credit, unless Agent
shall agree otherwise, each property and casualty policy shall include
satisfactory endorsements (i) showing Agent as sole loss payee or additional
insured, as appropriate; (ii) requiring 30 days prior written notice to Agent in
the event of cancellation of the policy for any reason whatsoever; and
(iii) specifying that the interest of Agent shall not be impaired or invalidated
by any act or neglect of any Borrower or the owner

-50-



--------------------------------------------------------------------------------



 



of the Property, nor by the occupation of the premises for purposes more
hazardous than are permitted by the policy. Upon request, Borrowers shall
deliver to Agent originals or certified copies of third party liability
insurance policies and certificates of insurance evidencing third party
liability coverage naming Agent as an additional insured and requiring 30 days’
prior written notice to Agent of any cancellation. If any Borrower fails to
provide and pay for any required property and casualty or third party liability
insurance, Agent may, at its option, but shall not be required to, procure such
insurance and charge Borrowers therefor. During any period that no Event of
Default exists, Borrowers may settle, adjust or compromise any insurance claim
relating to or arising out of a loss or claim with respect to Collateral, as
long as the proceeds are delivered to Agent. If an Event of Default exists, only
Agent shall be authorized to settle, adjust and compromise such claims.
          (b) Any proceeds of insurance that relate to Inventory shall be paid
to Agent and applied to payment of the Loans, and then to any other Obligations
(other than Bank Product Debt) outstanding. Thereafter, any excess will be
returned to Borrowers.
          8.5.3. Protection of Collateral. All expenses of protecting, storing,
warehousing, insuring, handling, maintaining and shipping any Collateral, all
Taxes payable with respect to any Collateral (including any sale thereof), and
all other payments required to be made by Agent to any Person to realize upon
any Collateral, shall be borne and paid by Borrowers. Agent shall not be liable
or responsible in any way for the safekeeping of any Collateral, for any loss or
damage thereto (except for reasonable care in its custody while Collateral is in
Agent’s actual possession), for any diminution in the value thereof, or for any
act or default of any warehouseman, carrier, forwarding agency or other Person
whatsoever, but the same shall be at Borrowers’ sole risk.
          8.5.4. Defense of Title to Collateral. Each Borrower shall at all
times defend its title to Collateral and Agent’s Liens therein against all
Persons, claims and demands whatsoever, except Permitted Liens.
     8.6. Power of Attorney. Each Borrower hereby irrevocably constitutes and
appoints Agent (and all Persons designated by Agent) as such Borrower’s true and
lawful attorney (and agent-in-fact) for the purposes provided in this Section.
Agent, or Agent’s designee, may, without notice and in either its or a
Borrower’s name, but at the cost and expense of Borrowers:
          (a) Indorse a Borrower’s name on any Payment Item or other proceeds of
Collateral (including proceeds of insurance) that come into Agent’s possession
or control; and
          (b) During an Event of Default, (i) notify any Account Debtors of the
assignment of their Accounts, demand and enforce payment of Accounts, by legal
proceedings or otherwise, and generally exercise any rights and remedies with
respect to Accounts; (ii) settle, adjust, modify, compromise, discharge or
release any Accounts or other Collateral, or any legal proceedings brought to
collect Accounts or Collateral; (iii) sell or assign any Accounts and other
Collateral upon such terms, for such amounts and at such times as Agent deems
advisable; (iv) take control, in any manner, of any proceeds of Collateral;
(v) prepare, file and sign a Borrower’s name to a proof of claim or other
document in a bankruptcy of an Account Debtor, or to any notice, assignment or
satisfaction of Lien or similar document; (vi) receive, open and dispose of

-51-



--------------------------------------------------------------------------------



 



mail addressed to a Borrower, and notify postal authorities to change the
address for delivery thereof to such address as Agent may designate;
(vii) indorse any Chattel Paper, Document, Instrument, invoice, freight bill,
bill of lading, or similar document or agreement relating to any Accounts,
Inventory or other Collateral; (viii) use a Borrower’s stationery and sign its
name to verifications of Accounts and notices to Account Debtors; (ix) use the
information recorded on or contained in any data processing equipment and
computer hardware and software relating to any Collateral; (x) make and adjust
claims under policies of insurance; (xi) take any action as may be necessary or
appropriate to obtain payment under any letter of credit or banker’s acceptance
for which a Borrower is a beneficiary; and (xii) take all other actions as Agent
deems appropriate to fulfill any Borrower’s obligations under the Loan
Documents.
SECTION 9. REPRESENTATIONS AND WARRANTIES
     9.1. General Representations and Warranties. To induce Agent and Lenders to
enter into this Agreement and to make available the Commitments, Loans and
Letters of Credit, each Borrower represents and warrants that:
          9.1.1. Organization and Qualification. Each Borrower is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization. Each Borrower is duly qualified, authorized to
do business and in good standing as a foreign corporation in each jurisdiction
where failure to be so qualified could reasonably be expected to have a Material
Adverse Effect.
          9.1.2. Power and Authority. Each Borrower is duly authorized to
execute, deliver and perform its Loan Documents. The execution, delivery and
performance of the Loan Documents have been duly authorized by all necessary
action, and do not (a) require any consent or approval of any holders of Equity
Interests of any Borrower, other than those already obtained; (b) contravene the
Organic Documents of any Borrower; (c) violate or cause a default under any
Applicable Law or Material Contract; or (d) result in or require the imposition
of any Lien (other than Permitted Liens) on any Property of any Borrower.
          9.1.3. Enforceability. Each Loan Document is a legal, valid and
binding obligation of each Borrower party thereto, enforceable in accordance
with its terms, except as enforceability may be limited by bankruptcy,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally.
          9.1.4. Capital Structure. Schedule 9.1.4 shows, for each Borrower, its
name, its jurisdiction of organization, its authorized and issued Equity
Interests, the holders of its Equity Interests, and all agreements binding on
such holders with respect to their Equity Interests. Each Borrower has good
title to its Equity Interests in its Subsidiaries, free and clear of all Liens,
and all such Equity Interests are duly issued, fully paid and non-assessable.
There are no outstanding options to purchase, warrants, subscription rights,
agreements to issue or sell, convertible interests, phantom rights or powers of
attorney relating to any Equity Interests of any Borrower or Subsidiary.
          9.1.5. Corporate Names; Locations. During the five years preceding the
Closing Date, except as shown on Schedule 9.1.5, no Borrower has been known as
or used any

-52-



--------------------------------------------------------------------------------



 



corporate, fictitious or trade names, has been the surviving corporation of a
merger or combination, or has acquired any substantial part of the assets of any
Person. The chief executive offices and other places of business of Borrowers
are shown on Schedule 8.5.1. During the five years preceding the Closing Date,
no Borrower has had any other office or place of business.
          9.1.6. Title to Properties; Priority of Liens. Each Borrower and
Subsidiary has good and marketable title to (or valid leasehold interests in)
all Inventory, free of Liens except Permitted Liens. Each Borrower and
Significant Subsidiary has paid and discharged all lawful claims that, if
unpaid, could become a Lien on its Properties, other than Permitted Liens. All
Liens of Agent in the Collateral are duly perfected, first priority Liens,
subject only to Permitted Liens that are expressly allowed to have priority over
Agent’s Liens.
          9.1.7. Accounts. Agent may rely, in determining which Accounts of
Max-Trac are Eligible Accounts, on all statements and representations made by
Borrowers with respect thereto. Borrowers warrant, with respect to each Account
at the time it is shown as an Eligible Account in a Borrowing Base Certificate,
that:
          (a) it is genuine and in all respects what it purports to be, and is
not evidenced by a judgment;
          (b) it arises out of a completed, bona fide sale and delivery of goods
or rendition of services in the Ordinary Course of Business, and substantially
in accordance with any purchase order, contract or other document relating
thereto;
          (c) it is for a sum certain, maturing as stated in the invoice
covering such sale or rendition of services, a copy of which has been furnished
or is available to Agent on request;
          (d) it is not subject to any offset, Lien (other than Agent’s Lien),
deduction, defense, dispute, counterclaim or other adverse condition except as
arising in the Ordinary Course of Business and disclosed to Agent; and it is
absolutely owing by the Account Debtor, without contingency in any respect;
          (e) no purchase order, agreement, document or Applicable Law restricts
assignment of the Account to Agent (regardless of whether, under the UCC, the
restriction is ineffective), and the applicable Borrower is the sole payee or
remittance party shown on the invoice;
          (f) no extension, compromise, settlement, modification, credit,
deduction or return has been authorized with respect to the Account, except
discounts or allowances granted in the Ordinary Course of Business for prompt
payment that are reflected on the face of the invoice related thereto and in the
reports submitted to Agent hereunder; and
          (g) to the best of Borrowers’ knowledge, (i) there are no facts or
circumstances that are reasonably likely to impair the enforceability or
collectibility of such Account; (ii) the Account Debtor had the capacity to
contract when the Account arose, continues to meet the applicable Borrower’s
customary credit standards, is Solvent, is not contemplating or subject to an
Insolvency Proceeding, and has not failed, or suspended or ceased doing
business;

-53-



--------------------------------------------------------------------------------



 



and (iii) there are no proceedings or actions threatened or pending against any
Account Debtor that could reasonably be expected to have a Material Adverse
Effect on the Account Debtor’s financial condition.
          9.1.8. Financial Statements. The consolidated and consolidating
balance sheets, and related statements of income, cash flow and shareholder’s
equity, of Borrowers and Subsidiaries that have been and are hereafter delivered
to Agent and Lenders, are prepared in accordance with GAAP, and fairly present
the financial positions and results of operations of Borrowers and Subsidiaries
at the dates and for the periods indicated. All projections delivered from time
to time to Agent and Lenders have been prepared in good faith, based on
reasonable assumptions in light of the circumstances at such time. Since
December 31, 2006, there has been no change in the condition, financial or
otherwise, of any Borrower or Subsidiary that could reasonably be expected to
have a Material Adverse Effect. No financial statement delivered to Agent or
Lenders at any time contains any untrue statement of a material fact, nor fails
to disclose any material fact necessary to make such statement not materially
misleading. Each Borrower and Subsidiary is Solvent.
          9.1.9. Taxes. Each Borrower and Subsidiary has filed all federal,
state and local tax returns and other reports that it is required by law to
file, and has paid, or made provision for the payment of, all Taxes upon it, its
income and its Properties that are due and payable other than (a) those
presently payable without penalty or interest or (b) those which are being
Properly Contested or (c) those which could not, individually or not, in the
aggregate, be reasonably expected to have a Material Adverse Effect. The
provision for Taxes on the books of each Borrower is adequate for all years not
closed by applicable statutes, and for its current Fiscal Year.
          9.1.10. Brokers. There are no brokerage commissions, finder’s fees or
investment banking fees payable in connection with any transactions contemplated
by the Loan Documents.
          9.1.11. Intellectual Property. Each Borrower and Subsidiary owns or
has the lawful right to use all Intellectual Property necessary for the conduct
of its business, without conflict with any rights of others, except where the
failure to own or have such right to use or the existence of conflict with any
rights of others could not reasonably be expected to have a Material Adverse
Effect. There is no pending or, to any Borrower’s knowledge, threatened
Intellectual Property Claim with respect to any Borrower, any Subsidiary or any
of their Property (including any Intellectual Property), which could be
reasonably likely to have a Material Adverse Effect.
          9.1.12. Governmental Approvals. Each Borrower and Significant
Subsidiary has, is in compliance with, and is in good standing with respect to,
all material Governmental Approvals necessary to conduct its business and to
own, lease and operate its Properties. All necessary import, export or other
licenses, permits or certificates for the import or handling of any goods or
other Collateral have been procured and are in effect, and Borrowers and
Subsidiaries have complied with all foreign and domestic laws with respect to
the shipment and importation of any goods or Collateral, except where
noncompliance could not reasonably be expected to have a Material Adverse
Effect.

-54-



--------------------------------------------------------------------------------



 



          9.1.13. Compliance with Laws. Each Borrower and Subsidiary has duly
complied, and its Properties and business operations are in compliance with all
Applicable Law, except where noncompliance could not reasonably be expected to
have a Material Adverse Effect. There have been no citations, notices or orders
of noncompliance issued to any Borrower or Subsidiary under any Applicable Law
that could reasonably be expected to have a Material Adverse Effect. No
Inventory has been produced in violation of the FLSA.
          9.1.14. Compliance with Environmental Laws. To any Borrower’s
knowledge, except as set forth in the Forms 10-K, 10-Q, 8-K or S-4 filed by the
Borrowers with the SEC after January 1, 2007 and prior to July 31, 2007, the
Borrowers and their Subsidiaries are in material compliance with all
Environmental Laws.
          9.1.15. Burdensome Contracts. No Borrower is a party or subject to any
contract, agreement or charter restriction that could reasonably be expected to
have a Material Adverse Effect. No Borrower is, and as of the Closing Date, no
Subsidiary is, party or subject to any Restrictive Agreement, except as shown on
Schedule 9.1.15, none of which prohibit the execution or delivery of any Loan
Documents by a Borrower nor the performance by a Borrower of any obligations
thereunder.
          9.1.16. Litigation. Except as set forth in Forms 10-K, 10-Q, 8-K or
S-4 filed with the SEC after January 1, 2007 and prior to July 31, 2007, there
is no litigation or governmental proceedings pending or, to any Borrower’s
knowledge, after diligent inquiry, threatened against any Borrower or
Subsidiary, that could reasonably be expected to have a Material Adverse Effect.
No Borrower or Subsidiary is in default with respect to any order, injunction or
judgment of any Governmental Authority.
          9.1.17. No Defaults. No event or circumstance has occurred or exists
that constitutes a Default or Event of Default. No Borrower is in default, and
no event or circumstance has occurred or exists that with the passage of time or
giving of notice would constitute a default, under any Material Contract or in
the payment of any Borrowed Money in excess of $10,000,000. There is no basis
upon which any party (other than a Borrower or Subsidiary) could terminate a
Material Contract prior to its scheduled termination date.
          9.1.18. ERISA. Except as disclosed on Schedule 9.1.18:
          (a) Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code, and other federal and state laws. Each
Plan that is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter from the IRS or an application for such a letter
is currently being processed by the IRS with respect thereto and, to the
knowledge of Borrowers, nothing has occurred which would prevent, or cause the
loss of, such qualification. Each Borrower and ERISA Affiliate has made all
required contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.
          (b) There are no pending or, to the knowledge of Borrowers, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan

-55-



--------------------------------------------------------------------------------



 



that could reasonably be expected to have a Material Adverse Effect. There has
been no prohibited transaction or violation of the fiduciary responsibility
rules with respect to any Plan that has resulted in or could reasonably be
expected to have a Material Adverse Effect.
          (c) (i) No ERISA Event has occurred or is reasonably expected to
occur; (ii) no Pension Plan has any Unfunded Pension Liability; (iii) no
Borrower or ERISA Affiliate has incurred, or reasonably expects to incur, any
liability under Title IV of ERISA with respect to any Pension Plan (other than
premiums due and not delinquent under Section 4007 of ERISA); (iv) no Borrower
or ERISA Affiliate has incurred, or reasonably expects to incur, any liability
(and no event has occurred which, with the giving of notice under Section 4219
of ERISA, would result in such liability) under Section 4201 or 4243 of ERISA
with respect to a Multiemployer Plan; and (v) no Borrower or ERISA Affiliate has
engaged in a transaction that could be subject to Section 4069 or 4212(c) of
ERISA, in the case of clauses (i) — (v) above, except to the extent such event
could not reasonably be expected to have a Material Adverse Effect.
          (d) Except to the extent that, if any such event occurred or status
exists, it could not reasonably be expected to have a Material Adverse Effect,
with respect to any Foreign Plan, (i) all employer and employee contributions
required by law or by the terms of the Foreign Plan have been made, or, if
applicable, accrued, in accordance with normal accounting practices; (ii) the
fair market value of the assets of each funded Foreign Plan, the liability of
each insurer for any Foreign Plan funded through insurance, or the book reserve
established for any Foreign Plan, together with any accrued contributions, is
sufficient to procure or provide for the accrued benefit obligations with
respect to all current and former participants in such Foreign Plan according to
the actuarial assumptions and valuations most recently used to account for such
obligations in accordance with applicable generally accepted accounting
principles; and (iii) it has been registered as required and has been maintained
in good standing with applicable regulatory authorities.
          9.1.19. Trade Relations. There exists no actual or threatened
termination, limitation or modification of any business relationship between any
Borrower or Subsidiary and any customer or supplier, or any group of customers
or suppliers, who individually or in the aggregate are material to the business
of such Borrower or Subsidiary. There exists no condition or circumstance that
could reasonably be expected to impair the ability of any Borrower or
Significant Subsidiary to conduct its business at any time hereafter in
substantially the same manner as conducted on the Closing Date.
          9.1.20. Labor Relations. Each Borrower and Subsidiary is in compliance
with all employee benefit plans, employment agreements, collective bargaining
agreements and labor contracts and all applicable federal, state and local labor
and employment laws including, but not limited to, those related to equal
employment opportunity and affirmative action, labor relations, minimum wage,
overtime, child labor, medical insurance continuation, worker adjustment and
relocation notices, immigration controls and worker and unemployment
compensation, except where the failure to comply could not be reasonably likely
to have a Material Adverse effect. Except as described on Schedule 9.1.20, no
Borrower is party to or bound by any collective bargaining agreement, management
agreement or consulting agreement. Schedule 9.1.20 sets forth the scheduled
expiration or termination date of each such collective bargaining agreement,

-56-



--------------------------------------------------------------------------------



 



management agreement or casualty agreement. There are no material grievances,
disputes or controversies with any union or other organization of any Borrower’s
employees, or, to any Borrower’s knowledge, any asserted or threatened strikes,
work stoppages or demands for collective bargaining.
          9.1.21. Payable Practices. No Borrower or Significant Subsidiary has
made any material change in its historical accounts payable practices from those
in effect on the Closing Date.
          9.1.22. Not a Regulated Entity. No Borrower or Significant Subsidiary
is (a) an “investment company” or a “person directly or indirectly controlled by
or acting on behalf of an investment company” within the meaning of the
Investment Company Act of 1940; or (b) subject to regulation under the Federal
Power Act, the Interstate Commerce Act, any public utilities code or any other
Applicable Law regarding its authority to incur Debt.
          9.1.23. Margin Stock. No Borrower or Significant Subsidiary is
engaged, principally or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying any Margin Stock. No
Loan proceeds or Letters of Credit will be used by Borrowers to purchase or
carry, or to reduce or refinance any Debt incurred to purchase or carry, any
Margin Stock or for any related purpose governed by Regulations T, U or X of the
Board of Governors.
          9.1.24. Immaterial Subsidiaries. The Borrowers’, Immaterial
Subsidiaries, taken as a whole, do not represent more than 20%% of Cooper’s
consolidated EBITDA or 20% of Cooper’s consolidated assets.
          9.1.25. Significant Subsidiaries. On the Closing Date, Cooper has no
Significant Subsidiary that is organized under the laws of a State in the United
States other than Max-Trac.
     9.2. Complete Disclosure. No Loan Document contains any untrue statement of
a material fact, nor fails to disclose any material fact necessary to make the
statements contained therein not materially misleading. There is no fact or
circumstance that any Borrower has failed to disclose to Agent in writing that
could reasonably be expected to have a Material Adverse Effect.
SECTION 10.  COVENANTS AND CONTINUING AGREEMENTS
     10.1. Affirmative Covenants. As long as any Commitments or Obligations are
outstanding, each Borrower shall:
          10.1.1. Inspections; Appraisals.
          (a) Permit Agent from time to time, subject (except when a Default or
Event of Default exists) to reasonable notice and normal business hours, to
visit and inspect the Properties of any Borrower, inspect, audit and make
extracts from any Borrower’s books and records, and discuss with its officers,
employees, agents, advisors and independent accountants such Borrower’s
business, financial condition, assets, prospects and results of operations.
Lenders may participate in any such visit or inspection, at their own expense.
Neither Agent nor

-57-



--------------------------------------------------------------------------------



 



any Lender shall have any duty to any Borrower to make any inspection, nor to
share any results of any inspection, appraisal or report with any Borrower.
Borrowers acknowledge that all inspections, appraisals and reports are prepared
by Agent and Lenders for their purposes, and Borrowers shall not be entitled to
rely upon them.
          (b) Reimburse Agent for all charges, costs and expenses of Agent in
connection with (i) examinations of any Borrower’s books and records or any
other financial or Collateral matters as Agent deems appropriate, up to three
times per Loan Year; and (ii) after the Appraisal Trigger Date, appraisals of
Inventory up to two times per Loan Year; provided, however, that if an
examination or appraisal is initiated during a Default or Event of Default, all
charges, costs and expenses therefor shall be reimbursed by Borrowers without
regard to such limits. Subject to and without limiting the foregoing, Borrowers
specifically agree to pay Agent’s then standard charges for each day that an
employee of Agent or its Affiliates is engaged in any examination activities,
and shall pay the standard charges of Agent’s internal appraisal group. The
limitations on Borrowers’ liability under this Section shall not be construed to
limit Agent’s right to conduct examinations or to obtain appraisals at any time
in its discretion, nor to use third parties for such purposes. In addition to
the foregoing, Borrowers shall cooperate with Agent in connection with
appraisals of Inventory from and after the date, if any, that the sum of the
total principal amount of all Loans and LC Obligations exceeds $50,000,000 (such
date, the “Appraisal Trigger Date”), such appraisal to be accomplished within
45 days following the Appraisal Trigger Date.
          10.1.2. Financial and Other Information. Keep, and cause each
Subsidiary to keep, adequate records and books of account with respect to its
business activities, in which proper entries, which, for Borrowers and Domestic
Subsidiaries, are made in accordance with GAAP reflecting all financial
transactions; and furnish to Agent and Lenders:
          (a) as soon as available, and in any event within 90 days after the
close of each Fiscal Year, balance sheets as of the end of such Fiscal Year and
the related statements of income, cash flow and shareholders’ equity for such
Fiscal Year, on a consolidated basis for Borrowers and Subsidiaries, which
consolidated statements shall be audited and certified (without qualification as
to scope, “going concern” or similar items) by a firm of independent certified
public accountants of recognized standing selected by Borrowers and acceptable
to Agent, and shall set forth in comparative form corresponding figures for the
preceding Fiscal Year and other information acceptable to Agent;
          (b) as soon as available, and in any event within 45 days after the
end of each Fiscal Quarter, unaudited balance sheets as of the end of such
quarter and the related statements of income and cash flow for such quarter and
for the portion of the Fiscal Year then elapsed, on consolidated basis for
Borrowers and Subsidiaries, setting forth in comparative form corresponding
figures for the preceding Fiscal Year and certified by the chief financial
officer of Borrower Agent as prepared in accordance with GAAP and fairly
presenting the financial position and results of operations for such quarter and
period, subject to normal year-end adjustments and the absence of footnotes;
          (c) with each of the financial statements delivered under clauses
(a) and (b) above, internally prepared consolidating statements by business
segment;

-58-



--------------------------------------------------------------------------------



 



          (d) concurrently with delivery of financial statements under clauses
(a) and (b) above, or more frequently if requested by Agent while a Default or
Event of Default exists, a Compliance Certificate executed by the chief
financial officer of Borrower Agent;
          (e) concurrently with delivery of financial statements under clause
(a) above, copies of all management letters and other material reports submitted
to Borrowers by their accountants in connection with such financial statements;
          (f) no later than 60 days after the end of each Fiscal Year,
projections of Borrowers’ and Subsidiaries’ consolidated balance sheets, results
of operations, cash flow and Availability for the next Fiscal Year, month by
month;
          (g) at Agent’s request, a listing of each Borrower’s trade payables,
specifying the trade creditor and balance due, and a detailed trade payable
aging, all in form satisfactory to Agent;
          (h) promptly after the sending or filing thereof, copies of any proxy
statements, financial statements or reports that any Borrower has made generally
available to its shareholders; copies of any regular, periodic and special
reports or registration statements or prospectuses that any Borrower files with
the Securities and Exchange Commission or any other Governmental Authority, or
any securities exchange; and copies of any press releases or other statements
made available by a Borrower to the public concerning material changes to or
developments in the business of such Borrower;
          (i) at Agent’s request, promptly after the sending or filing thereof,
copies of any annual report to be filed in connection with each Plan or Foreign
Plan; and
          (j) such other reports and information (financial or otherwise) as
Agent may request from time to time in connection with any Collateral or any
Borrower’s or Subsidiary’s financial condition or business.
          10.1.3. Notices. Notify Agent and Lenders in writing, promptly after a
Borrower’s obtaining knowledge thereof, of any of the following that affects a
Borrower: (a) the threat or commencement of any proceeding or investigation,
whether or not covered by insurance, if an adverse determination could have a
Material Adverse Effect; (b) any pending or threatened labor dispute, strike or
walkout, or the expiration of any material labor contract; (c) any default under
or termination of a Material Contract; (d) the existence of any Default or Event
of Default; (e) any judgment in an amount exceeding $10,000,000; (f) the
assertion of any Intellectual Property Claim, if an adverse resolution could
have a Material Adverse Effect; (g) any violation or asserted violation of any
Applicable Law (including ERISA, OSHA, FLSA, or any Environmental Laws), if an
adverse resolution could have a Material Adverse Effect; (h) any Environmental
Release by a Borrower or on any Property owned, leased or occupied by a
Borrower; or receipt of any Environmental Notice regarding a noncompliance or
violation which, if adversely determined, could reasonably be expected to result
in a Material Adverse Effect; (i) the occurrence of any ERISA Event in an amount
exceeding $10,000,000; (j) an Immaterial Subsidiary is now a Significant
Subsidiary; or (k) the discharge of or any withdrawal or resignation by
Borrowers’ independent accountants.

-59-



--------------------------------------------------------------------------------



 



          10.1.4. Landlord and Storage Agreements. Upon request, provide Agent
with copies of all existing agreements, and promptly after execution thereof
provide Agent with copies of all future agreements, between a Borrower and any
landlord, warehouseman, processor, shipper, bailee or other Person that owns any
premises at which any Collateral may be kept or that otherwise may possess or
handle any Collateral.
          10.1.5. Compliance with Laws. Comply, and cause each Subsidiary to
comply, with all Applicable Laws, including ERISA, Environmental Laws, FLSA,
OSHA, Anti-Terrorism Laws, and laws regarding collection and payment of Taxes,
and maintain all Governmental Approvals necessary to the ownership of its
Properties or conduct of its business, unless failure to comply (other than
failure to comply with Anti-Terrorism Laws) or maintain could not reasonably be
expected to have a Material Adverse Effect. Without limiting the generality of
the foregoing, if any Environmental Release occurs at or on any Properties of
any Borrower or any Significant Subsidiary, it shall act promptly and diligently
to investigate and report to Agent and all appropriate Governmental Authorities
the extent of, and to make appropriate remedial action to eliminate, such
Environmental Release, whether or not directed to do so by any Governmental
Authority.
          10.1.6. Taxes. Pay and discharge all Taxes prior to the date on which
they become delinquent or penalties attach, unless such Taxes are being Properly
Contested.
          10.1.7. Insurance. Maintain casualty and third party liability
insurance as required by Section 8.5.2.
          10.1.8. Licenses. Keep, and cause each Subsidiary to keep, each
License affecting any Collateral (including the manufacture, distribution or
disposition of Inventory) or any other material Property of Borrowers and
Subsidiaries in full force and effect; promptly notify Agent of any proposed
modification to any such License, or entry into any new License, in each case at
least 30 days prior to its effective date; pay, and cause each Subsidiary to
pay, all Royalties when due; and notify Agent of any default or breach asserted
by any Person to have occurred under any License.
          10.1.9. Post Closing Matters. Notwithstanding any provision of the
Agreement to the contrary, Borrower Agent agrees that it shall deliver to the
Agent (a) within 90 days after the Closing Date, the executed Deposit Account
Control Agreements and (b) no later than the earlier to occur of (i) 90 days
after the Closing Date and (ii) the date of the initial Borrowing or Letter of
Credit issuance hereunder, resolutions of the Board of Directors of each
Borrower in form and substance satisfactory to the Agent and certified by an
authorized officer of each Borrower ratifying the borrowing of money and
incurrence of loans and financing obligations hereunder and under the other Loan
Documents on the terms and conditions set forth herein and therein, the grant of
Liens and security interests contemplated in the Loan Documents, and the
execution and delivery of the Loan Documents, any amendments or modifications
thereto, and any and all agreements, instruments or documents contemplated
thereby and the performance of such other acts as necessary or desirable to
carry out the purposes of such resolutions.
     10.2. Negative Covenants. As long as any Commitments or Obligations are
outstanding, each Borrower shall not:

-60-



--------------------------------------------------------------------------------



 



          10.2.1. Permitted Debt. Create, incur, guarantee or suffer to exist
any Debt, except:
          (a) the Obligations;
          (b) Permitted Purchase Money Debt;
          (c) Borrowed Money (other than the Obligations and Permitted Purchase
Money Debt), but only to the extent such Debt is listed on Schedule 10.2.1,
outstanding on the Closing Date and not satisfied with proceeds of the initial
Loans;
          (d) Bank Product Debt;
          (e) Debt that is in existence when a Person becomes a Subsidiary or
that is secured by an asset when acquired by a Borrower or Subsidiary, as long
as such Debt was not incurred in contemplation of such Person becoming a
Subsidiary or such acquisition;
          (f) Permitted Contingent Obligations;
          (g) Refinancing Debt as long as each Refinancing Condition is
satisfied;
          (h) Debt under the Receivables Securitization Facility;
          (i) Debt secured by a Lien permitted under Section 10.2.2(l) hereof to
the extent reasonably satisfactory to the Agent;
          (j) Unsecured Contingent Obligations of a Borrower for debts of its
Subsidiaries to the extent such incurrence is customary in the conduct of the
Borrowers’ business; and
          (k) Debt that is not included in any of the preceding clauses of this
Section, is not secured by a Lien and has a maturity date at least 6 months
after the Revolver Termination Date.
          10.2.2. Permitted Liens. Create or suffer to exist any Lien upon any
of its Property, except the following (collectively, “Permitted Liens”):
          (a) Liens in favor of Agent;
          (b) Purchase Money Liens securing Permitted Purchase Money Debt;
          (c) Liens for Taxes not yet due or being Properly Contested;
          (d) statutory Liens (other than Liens for Taxes or imposed under
ERISA) arising in the Ordinary Course of Business, but only if (i) payment of
the obligations secured thereby is not yet due or is being Properly Contested,
and (ii) such Liens do not materially impair the value or use of the Property or
materially impair operation of the business of any Borrower or Subsidiary;

-61-



--------------------------------------------------------------------------------



 



          (e) Liens incurred or deposits made in the Ordinary Course of Business
to secure the performance of tenders, bids, leases, contracts (except those
relating to Borrowed Money), statutory obligations and other similar
obligations, or arising as a result of progress payments under government
contracts, as long as such Liens are at all times junior to Agent’s Liens;
          (f) Liens arising in the Ordinary Course of Business that are subject
to Lien Waivers;
          (g) Liens arising by virtue of a judgment or judicial order against
any Borrower or Subsidiary, or any Property of a Borrower or Subsidiary, as long
as such Liens are (i) in existence for less than 20 consecutive days or being
Properly Contested, and (ii) at all times junior to Agent’s Liens;
          (h) easements, rights-of-way, restrictions, covenants or other
agreements of record, and other similar charges or encumbrances on Real Estate,
that do not secure any monetary obligation and do not interfere with the
Ordinary Course of Business;
          (i) normal and customary rights of setoff upon deposits in favor of
depository institutions, and Liens of a collecting bank on Payment Items in the
course of collection;
          (j) existing Liens shown on Schedule 10.2.2;
          (k) Liens arising in connection with the Receivables Securitization
Facility; and
          (l) Liens on assets that constitute Principal Property (as defined in
the Existing Indenture) and sale and leaseback transactions (as defined in the
Existing Indenture) of Cooper and its Subsidiaries, in each case to the extent
permitted by the terms of the Existing Indenture (assuming that, at the time of
incurrence, such Existing Indenture are in full force and effect).
          10.2.3. Distributions; Upstream Payments. Declare or make any
Distributions, except Upstream Payments; or create or suffer to exist any
encumbrance or restriction on the ability of Max-Trac or any other domestic
Subsidiary of any Borrower to make any Upstream Payment, except for restrictions
under the Loan Documents, under Applicable Law or in effect on the Closing Date
as shown on Schedule 9.1.15; provided that such limitations on Distributions
shall not apply if at the time of the declaration of such Distribution, the
Availability Test is met and the most recently delivered Projections indicate
that the Availability Test will also be met at the time of payment of such
Distribution.
          10.2.4. Restricted Investments and Acquisitions. Make any Restricted
Investment; provided that limitations on Restricted Investments (other than
restrictions on Acquisitions) shall not apply if the Availability Test is met as
of both the date the applicable Borrower commits to make such Restricted
Investment and the date the Borrower funds such Restricted Investment; make,
directly or indirectly through any Subsidiary or Affiliate, any Acquisitions
unless (i) no Default or Event of Default has occurred and is continuing;
(ii) the acquired business is primarily in the same or a substantially similar
line of business as the

-62-



--------------------------------------------------------------------------------



 



Borrowers or a reasonable extension of such line of businesses; (iii) such
Acquisition is approved by the Board of Directors and shareholders of the
acquired business; and (iv) the consideration paid in such Acquisition does not
exceed $30,000,000 for any individual Acquisition or $100,000,000 for all
Acquisitions since the Closing Date; provided that limitations on the amount of
consideration that may be paid in connection with Acquisitions shall not apply
if the Availability Test is met and the Fixed Charge Coverage Ratio is greater
than 1.0:1.0 in each case at the time the Borrower commits to such Acquisition
and at the time the Borrower funds such Acquisition.
          10.2.5. Disposition of Assets. Make any Asset Disposition, except the
following
          (a) Permitted Asset Dispositions; and
          (b) intercompany transfers among the Borrowers and any other
intercompany transfers (excluding transfers and liens under the Receivables
Securitization Facility) so long as on an arms-length basis and in the Ordinary
Course of Business;
          (c) all other Asset Dispositions so long as, both immediately before
and after such Asset Disposition (and the accompanying prepayment, if
applicable), Borrowers are in compliance with the Availability Test;
          (d) Dispositions of Accounts, General Intangibles, Chattel Paper,
Payment Intangibles and Supporting Obligations, in each case solely to the
extent sold, purportedly sold (but recharacterized as financed), transferred,
assigned, contributed or otherwise conveyed to the Receivables Securitization
Facility; and
          (e) so long as no Default is continuing, sales of Accounts owned by
Cooper that are owed by foreign account debtors.
          10.2.6. Loans. Make any loans or other advances (or distributions) of
money to any Person, except (a) advances to an officer or employee for salary,
travel expenses, commissions and similar items in the Ordinary Course of
Business; (b) prepaid expenses and extensions of trade credit made in the
Ordinary Course of Business; (c) any Investments permitted under Section 10.2.4
and (d) loans and advances that, when taken together with all loans and advances
permitted under clause (d) of the definition of “Restricted Investments", do not
exceed $10,000,000 in the aggregate at any time outstanding.
          10.2.7. Restrictions on Payment of Certain Debt. Make any payments
(whether voluntary or mandatory, or a prepayment, redemption, retirement,
defeasance or acquisition) with respect to any Borrowed Money (other than the
Obligations) prior to its due date under the agreements evidencing such Debt as
in effect on the Closing Date (or as amended thereafter with the consent of
Agent); provided the restrictions on voluntary payments shall not apply so long
as the Availability Test is met at the time of such prepayment.
          10.2.8. Fundamental Changes. Merge, combine or consolidate with any
Person, or liquidate, wind up its affairs or dissolve itself, in each case
whether in a single transaction or in a series of related transactions, except
for mergers or consolidations of a wholly-owned Subsidiary with or into a
Borrower (so long as a Borrower is the surviving entity of such merger

-63-



--------------------------------------------------------------------------------



 



or consolidation); change its name or conduct business under any fictitious
name; change its tax, charter or other organizational identification number; or
change its form or state of organization.
          10.2.9. Organic Documents. Amend, modify or otherwise change any of
its Organic Documents as in effect on the Closing Date in a manner adverse to
the Lenders.
          10.2.10. Tax Consolidation. File or consent to the filing of any
consolidated income tax return with any Person other than Borrowers and
Subsidiaries.
          10.2.11. Accounting Changes. Make any material change in accounting
treatment or reporting practices, except as required by GAAP and in accordance
with Section 1.2; or change its Fiscal Year.
          10.2.12. Restrictive Agreements. Become, or permit any domestic
Significant Subsidiary (other than Cooper Receivables LLC) to become, a party to
any Restrictive Agreement, except (a) a Restrictive Agreement as in effect on
the Closing Date and shown on Schedule 9.1.15; (b) a Restrictive Agreement
relating to secured Debt permitted hereunder, if such restrictions apply only to
the collateral for such Debt; and (c) customary provisions in leases and other
contracts restricting assignment thereof.
          10.2.13. Hedging Agreements. Enter into any Hedging Agreement, except
to hedge risks arising in the Ordinary Course of Business (including interest
rate swaps) and not for speculative purposes.
          10.2.14. Conduct of Business. Engage in any business, other than its
business as conducted on the Closing Date and any activities incidental thereto.
          10.2.15. Affiliate Transactions. Enter into or be party to any
transaction with an Affiliate, except (a) transactions contemplated by the Loan
Documents; (b) payment of reasonable compensation to officers and employees for
services actually rendered, and loans and advances permitted by Section 10.2.6;
(c) payment of customary directors’ fees and indemnities; (d) transactions
solely among Borrowers; (e) transactions with Affiliates that were consummated
prior to the Closing Date, as shown on Schedule 10.2.17; (f) transactions with
Affiliates in the Ordinary Course of Business, upon fair and reasonable terms
(if requested by Agent, fully disclosed to Agent) and no less favorable than
would be obtained in a comparable arm’s-length transaction with a non-Affiliate;
(g) sales of accounts receivable, payment intangibles and related assets or
participations therein, in connection with the Receivables Securitization
Facility; and (h) Restricted Investments permitted under Section 10.2.4 hereof.
          10.2.16. Plans. Become party to any Multiemployer Plan or Foreign
Plan, other than any in existence on the Closing Date.
          10.2.17. Amendments and Notices of Amendments to Receivables Purchase
Agreement or Purchase and Sale Agreement. Except for extensions and renewals,
Cooper shall (a) provide Agent with written notice of any proposed amendment,
modification or other change to, and each consent to a departure from, the terms
or provisions of the Receivables Securitization Facility and (b) promptly
following the effectiveness thereof, provide Agent with a copy of each such
amendment, modification or other change to, and each such consent to a

-64-



--------------------------------------------------------------------------------



 



departure from, the terms or provisions of the Receivable Securitization
Facility. Prior to a Facility Termination Date (as defined under the Receivables
Securitization Facility), Cooper shall not, without the prior written consent of
Agent, amend, modify or otherwise change or obtain a consent to a departure from
Section 1.4, the definition of “Termination Day”, or any changes to Section 2 of
Exhibit II thereof, in each case under and as defined in the Receivables
Purchase Agreement that (i) would be adverse in any way (as determined by Agent
in its commercially reasonable discretion) to the Agent or Lenders or (ii) could
in any way impair the Lien of Agent or Lenders in the Collateral (including,
without limitation, by impairing the creation, attachment, perfection, or
priority of such Lien).
SECTION 11. EVENTS OF DEFAULT; REMEDIES ON DEFAULT
     11.1. Events of Default. Each of the following shall be an “Event of
Default” hereunder, if the same shall occur for any reason whatsoever, whether
voluntary or involuntary, by operation of law or otherwise:
          (a) A Borrower fails to pay (i) any Obligations (except Bank Product
Debt in an aggregate amount less than $1,000,000) when due or (ii) Bank Product
Debt in an aggregate amount equal to or greater than $1,000,000 within three
(3) days following the date due, (in each case, whether at stated maturity, on
demand, upon acceleration or otherwise);
          (b) Any representation, warranty or other written statement of a
Borrower made in connection with any Loan Documents or transactions contemplated
thereby is incorrect or misleading in any material respect when given;
          (c) A Borrower breaches or fail to perform any covenant contained in
Section 7.2, 7.3, 7.5, 8.1 (unless the Borrowing Base Certificate is delivered
within 3 days following the date due), 8.2.4, 8.2.5, 8.5.2, 10.1.1, 10.1.2
(unless the required deliveries are made within 10 days following the date due),
or 10.2;
          (d) A Borrower breaches or fails to perform any other covenant
contained in any Loan Documents, and such breach or failure is not cured within
30 days after a Senior Officer of such Borrower has knowledge thereof or
receives notice thereof from Agent, whichever is sooner; provided, however, that
such notice and opportunity to cure shall not apply if the breach or failure to
perform is not capable of being cured within such period or is a willful breach
by a Borrower;
          (e) A Borrower denies or contests the validity or enforceability of
any Loan Documents or Obligations, or the perfection or priority of any Lien
granted to Agent; or any Loan Document ceases to be in full force or effect for
any reason (other than a waiver or release by Agent and Lenders);
          (f) Any breach or default of a Borrower occurs under any document,
instrument or agreement to which it is a party or by which it or any of its
Properties is bound, relating to any Debt (other than the Obligations) in excess
of $10,000,000 if the maturity of or any payment with respect to such Debt may
be accelerated or demanded due to such breach; or

-65-



--------------------------------------------------------------------------------



 



any termination event or unmatured termination event, however named, occurs
under the Receivables Securitization Facility (or any other securitization
facility) to which Borrower or any special purpose entity established by either
Borrower is a party, relating to any debt, interests in either Borrower’s
Accounts (including, without limitation, Receivables Accounts) or similar
investment in excess of $10,000,000, if such event allows such securitization
facility to be accelerated or terminated or causes the reinvestment of
collections in new Accounts (including, without limitation, Receivables
Accounts) to terminate or be suspended.
          (g) Any judgment or order for the payment of money is entered against
a Borrower in an amount that exceeds, individually or cumulatively with all
unsatisfied judgments or orders against all Borrowers, $10,000,000 (net of any
insurance coverage, cash reserve or self-insurance coverage therefor
acknowledged in writing by the insurer), unless a stay of enforcement of such
judgment or order is obtained within sixty (60) days of the date of such
judgment or order;
          (h) A loss, theft, damage or destruction occurs with respect to any
Collateral in excess of $3,000,000 if the such Collateral is not covered by
insurance;
          (i) A Borrower or any Significant Subsidiary is enjoined, restrained
or in any way prevented by any Governmental Authority from conducting any
material part of its business; a Borrower or any Significant Subsidiary suffers
the loss, revocation or termination of any material license, permit, lease or
agreement necessary to its business; there is a cessation of any material part
of a Borrower’s or any Significant Subsidiary’s business for a material period
of time; any material Collateral or Property of a Borrower is taken or impaired
through condemnation; a Borrower or any Significant Subsidiary agrees to or
commences any liquidation, dissolution or winding up of its affairs; or a
Borrower or any Significant Subsidiary ceases to be Solvent;
          (j) An Insolvency Proceeding is commenced by a Borrower or any
Significant Subsidiary; a Borrower or any Significant Subsidiary makes an offer
of settlement, extension or composition to its unsecured creditors generally; a
trustee is appointed to take possession of any substantial Property of or to
operate any of the business of a Borrower or any Significant Subsidiary; or an
Insolvency Proceeding is commenced against a Borrower or any Significant
Subsidiary and: the Borrower or any Significant Subsidiary consents to
institution of the proceeding, the petition commencing the proceeding is not
timely controverted by the Borrower or the applicable Significant Subsidiary,
the petition is not dismissed within 30 days after filing, or an order for
relief is entered in the proceeding;
          (k) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan that has resulted or could reasonably be expected to result
in liability of a Borrower to a Pension Plan, Multiemployer Plan or PBGC in
excess of $10,000,000, or that constitutes grounds for appointment of a trustee
for or termination by the PBGC of any Pension Plan or Multiemployer Plan; a
Borrower or ERISA Affiliate fails to pay when due any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan; or any event similar to the foregoing occurs or exists with
respect to a Foreign Plan;

-66-



--------------------------------------------------------------------------------



 



          (l) A Borrower or any Significant Subsidiary or any of their
respective Senior Officers is criminally indicted or convicted for (i) a felony
committed in the conduct of the Borrower’s or a Significant Subsidiary’s
business, or (ii) violating any state or federal law (including the Controlled
Substances Act, Money Laundering Control Act of 1986 and Illegal Exportation of
War Materials Act) that could lead to forfeiture of any material Property or any
Collateral;
          (m) A Change of Control occurs; or any event occurs or condition
exists that has a Material Adverse Effect; or
          (n) The Existing Senior Unsecured Notes are not refinanced, defeased
or reserved for under the Borrowing Base at least 90 days prior to the maturity
date of such Existing Senior Unsecured Notes.
Notwithstanding any other provision in this Section 11.1, no Event of Default
under Sections 11.1(a) — (h) and (k) — (n) shall be deemed to occur if, at the
time of the occurrence of an event under any of Sections 11.1(a) — (h) or (k) —
(n):
     (i) (a) no Loans and LC Obligations are outstanding and (b) within five
(5) Business Days, all fees and expenses then due under this Agreement have been
paid in full in cash and all other Obligations have been cash collateralized in
an amount equal to 100% of the outstanding amount of such Obligations and
otherwise to Administrative Agent’s reasonable satisfaction; or
     (ii) (a) the aggregate outstanding principal balance of all Loans and LC
Obligations is less than $50,000,000, (b) both immediately before and during the
immediately succeeding five (5) Business Day period following such event,
Availability is greater than $100,000,000 and (c) within five (5) Business Days
, (I) all Loans, drawings under Letters of Credit, fees and expenses have been
paid in full in cash, (II) all other LC Obligations have been cash
collateralized in an amount equal to 105% of the stated amount of such LC
Obligations and otherwise to Administrative Agent’s reasonable satisfaction and
(III) all other Obligations have been cash collateralized in an amount equal to
100% of the outstanding amount of such LC Obligations and otherwise to
Administrative Agent’s reasonable satisfaction.
     11.2. Remedies upon Default. If an Event of Default described in
Section 11.1(j) occurs with respect to any Borrower, then to the extent
permitted by Applicable Law, all Obligations shall become automatically due and
payable and all Commitments shall terminate, without any action by Agent or
notice of any kind. In addition, or if any other Event of Default exists, Agent
may in its discretion (and shall upon written direction of Required Lenders) do
any one or more of the following from time to time:
          (a) declare any Obligations immediately due and payable, whereupon
they shall be due and payable without diligence, presentment, demand, protest or
notice of any kind, all of which are hereby waived by Borrowers to the fullest
extent permitted by law;
          (b) require Borrowers to Cash Collateralize LC Obligations, Bank
Product Debt and other Obligations that are contingent or not yet due and
payable, and, if Borrowers fail promptly to deposit such Cash Collateral, Agent
may (and shall upon the direction of Required

-67-



--------------------------------------------------------------------------------



 



Lenders) advance the required Cash Collateral as Loans (whether or not an
Overadvance exists or is created thereby, or the conditions in Section 6 are
satisfied);
          (c) exercise any other rights or remedies afforded under any
agreement, by law, at equity or otherwise, including the rights and remedies of
a secured party under the UCC. Such rights and remedies include the rights to
(i) take possession of any Collateral; (ii) require Borrowers to assemble
Collateral, at Borrowers’ expense, and make it available to Agent at a place
designated by Agent; (iii) enter any premises where Collateral is located and
store Collateral on such premises until sold (and if the premises are owned or
leased by a Borrower, Borrowers agree not to charge for such storage); and
(iv) sell or otherwise dispose of any Collateral in its then condition, or after
any further manufacturing or processing thereof, at public or private sale, with
such notice as may be required by Applicable Law, in lots or in bulk, at such
locations, all as Agent, in its discretion, deems advisable. Each Borrower
agrees that 10 days notice of any proposed sale or other disposition of
Collateral by Agent shall be reasonable. Agent shall have the right to conduct
such sales on any Borrower’s premises, without charge, and such sales may be
adjourned from time to time in accordance with Applicable Law. Agent shall have
the right to sell, lease or otherwise dispose of any Collateral for cash, credit
or any combination thereof, and Agent may purchase any Collateral at public or,
if permitted by law, private sale and, in lieu of actual payment of the purchase
price, may set off the amount of such price against the Obligations; and
          (d) direct Account Debtors of the Borrowers (or require Borrowers to
direct such Account Debtors) to pay all amounts owing to Borrowers to a Dominion
Account (or other depository account identified by Agent).
Upon the occurrence of any event described in Section 11.1(a) — (n), Agent may,
in its discretion, (or, at the request of Requisite Lenders, shall) terminate,
reduce or condition any Commitment or make any adjustment to the Borrowing Base.
     11.3. Limited Conditional License for Intellectual Property. In addition
to, and not by way of limitation of, the granting of a security interest in the
Collateral pursuant hereto, each of the Borrowers hereby assigns, transfers and
conveys to the Agent, for use upon the occurrence and during the continuation of
an Event of Default, the irrevocable, nonexclusive right and license to use all
present and future trademarks, trade names, trade dress and copyrights owned or
used by such Borrower that relate to the Collateral, together with any goodwill
associated therewith, all to the extent necessary to enable the Agent to realize
on, and exercise all rights of the Agent and the Lenders in relation to, the
Collateral in accordance with this Agreement (including without limitation
advertising in all media as the Agent deems appropriate in connection with
marketing and sales of the Collateral) and to enable any transferee or assignee
of the Collateral to enjoy the benefits of the Collateral, and including in such
license access to all media in which any of the licensed items may be recorded
or stored and to all computer software and programs used for the compilation or
printout thereof; provided, however, the license granted under this Section 11.3
shall not be construed to limit such Borrower’s ability to take reasonable
steps, in accordance with its then current business practices, to protect and
preserve its trademarks, trade names, trade dress and copyrights. This right
shall inure to the benefit of all successors, assigns and transferees of the
Agent and its successors, assigns and transferees, whether by voluntary
conveyance, operation of law, assignment, transfer, foreclosure, deed in

-68-



--------------------------------------------------------------------------------



 



lieu of foreclosure or otherwise. Such right and license shall be granted free
of charge, without requirement that any monetary payment whatsoever be made to
such Borrower. In addition, each Borrower hereby grants to the Agent and its
employees, representatives and agents the right to visit such Borrower’s and any
of its Affiliate’s or subcontractor’s plants, facilities and other places of
business that are utilized in connection with the manufacture, production,
inspection, storage or sale of Collateral (or which were so utilized during the
prior six month period), and to inspect the quality control and all other
records relating thereto upon reasonable advance written notice to such Borrower
and at reasonable dates and times and as often as may be reasonably requested.
Notwithstanding the fact that the foregoing license does not extend to or cover
patents, patent applications and technical processes The Borrowers acknowledge
and agree that following the occurrence and continuance of an Event of Default,
Agent shall be permitted to sell the Collateral without liability for
intellectual property infringement.
     11.4. Setoff. At any time during an Event of Default, Agent, Issuing Bank,
Lenders, and any of their Affiliates are authorized, to the fullest extent
permitted by Applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by
Agent, Issuing Bank, such Lender or such Affiliate to or for the credit or the
account of a Borrower against any Obligations, irrespective of whether or not
Agent, Issuing Bank, such Lender or such Affiliate shall have made any demand
under this Agreement or any other Loan Document and although such Obligations
may be contingent or unmatured or are owed to a branch or office of Agent,
Issuing Bank, such Lender or such Affiliate different from the branch or office
holding such deposit or obligated on such indebtedness. The rights of Agent,
Issuing Bank, each Lender and each such Affiliate under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Person may have.
11.5. Remedies Cumulative; No Waiver.
          11.5.1. Cumulative Rights. All covenants, conditions, provisions,
warranties, guaranties, indemnities and other undertakings of Borrowers
contained in the Loan Documents are cumulative and not in derogation or
substitution of each other. In particular, the rights and remedies of Agent and
Lenders are cumulative, may be exercised at any time and from time to time,
concurrently or in any order, and shall not be exclusive of any other rights or
remedies that Agent and Lenders may have, whether under any agreement, by law,
at equity or otherwise.
          11.5.2. Waivers. The failure or delay of Agent or any Lender to
require strict performance by Borrowers with any terms of the Loan Documents, or
to exercise any rights or remedies with respect to Collateral or otherwise,
shall not operate as a waiver thereof nor as establishment of a course of
dealing. All rights and remedies shall continue in full force and effect until
Full Payment of all Obligations. No modification of any terms of any Loan
Documents (including any waiver thereof) shall be effective, unless such
modification is specifically provided in a writing directed to Borrowers and
executed by Agent or the requisite Lenders, and such modification shall be
applicable only to the matter specified. No waiver of any Default or Event of
Default shall constitute a waiver of any other Default or Event of Default that
may exist at such time, unless expressly stated. If Agent or any Lender accepts
performance by any Borrower or any Significant Subsidiary under any Loan
Documents in a manner other than that specified therein, or during any Default
or Event of Default, or if Agent or any Lender

-69-



--------------------------------------------------------------------------------



 



shall delay or exercise any right or remedy under any Loan Documents, such
acceptance, delay or exercise shall not operate to waive any Default or Event of
Default nor to preclude exercise of any other right or remedy.
SECTION 12. AGENT
     12.1. Appointment, Authority and Duties of Agent.
          12.1.1. Appointment and Authority. Each Lender appoints and designates
Bank of America as Agent hereunder. Agent may, and each Lender authorizes Agent
to, enter into all Loan Documents to which Agent is intended to be a party and
accept all Security Documents, for Agent’s benefit and the Pro Rata benefit of
Lenders. Each Lender agrees that any action taken by Agent or Required Lenders
in accordance with the provisions of the Loan Documents, and the exercise by
Agent or Required Lenders of any rights or remedies set forth therein, together
with all other powers reasonably incidental thereto, shall be authorized by and
binding upon all Lenders. Without limiting the generality of the foregoing,
Agent shall have the sole and exclusive authority to (a) act as the disbursing
and collecting agent for Lenders with respect to all payments and collections
arising in connection with the Loan Documents; (b) execute and deliver as Agent
each Loan Document, including any intercreditor or subordination agreement, and
accept delivery of each Loan Document from any Borrower or other Person; (c) act
as collateral agent for Secured Parties for purposes of perfecting and
administering Liens under the Loan Documents, and for all other purposes stated
therein; (d) manage, supervise or otherwise deal with Collateral; and (e) take
any Enforcement Action or otherwise exercise any rights or remedies with respect
to any Collateral under the Loan Documents, Applicable Law or otherwise. The
duties of Agent shall be ministerial and administrative in nature, and Agent
shall not have a fiduciary relationship with any Lender, Secured Party,
Participant or other Person, by reason of any Loan Document or any transaction
relating thereto. Agent alone shall be authorized to determine whether any
Accounts or Inventory constitute Eligible Accounts or Eligible Inventory, or
whether to impose or release any reserve, and to exercise its Credit Judgment in
connection therewith, which determinations and judgments, if exercised in good
faith, shall exonerate Agent from liability to any Lender or other Person for
any error in judgment.
          12.1.2. Duties. Agent shall not have any duties except those expressly
set forth in the Loan Documents. The conferral upon Agent of any right shall not
imply a duty on Agent’s part to exercise such right, unless instructed to do so
by Required Lenders in accordance with this Agreement.
          12.1.3. Agent Professionals. Agent may perform its duties through
agents and employees. Agent may consult with and employ Agent Professionals, and
shall be entitled to act upon, and shall be fully protected in any action taken
in good faith reliance upon, any advice given by an Agent Professional. Agent
shall not be responsible for the negligence or misconduct of any agents,
employees or Agent Professionals selected by it with reasonable care.
          12.1.4. Instructions of Required Lenders. The rights and remedies
conferred upon Agent under the Loan Documents may be exercised without the
necessity of joinder of any other party, unless required by Applicable Law.
Agent may request instructions from Required

-70-



--------------------------------------------------------------------------------



 



Lenders with respect to any act (including the failure to act) in connection
with any Loan Documents, and may seek assurances to its satisfaction from
Lenders of their indemnification obligations under Section 12.6 against all
Claims that could be incurred by Agent in connection with any act. Agent shall
be entitled to refrain from any act until it has received such instructions or
assurances, and Agent shall not incur liability to any Person by reason of so
refraining. Instructions of Required Lenders shall be binding upon all Lenders,
and no Lender shall have any right of action whatsoever against Agent as a
result of Agent acting or refraining from acting in accordance with the
instructions of Required Lenders. Notwithstanding the foregoing, instructions by
and consent of all Lenders shall be required in the circumstances described in
Section 14.1.1, and in no event shall Required Lenders, without the prior
written consent of each Lender, direct Agent to accelerate and demand payment of
Loans held by one Lender without accelerating and demanding payment of all other
Loans, nor to terminate the Commitments of one Lender without terminating the
Commitments of all Lenders. In no event shall Agent be required to take any
action that, in its opinion, is contrary to Applicable Law or any Loan Documents
or could subject any Agent Indemnitee to personal liability.
     12.2. Agreements Regarding Collateral and Field Examination Reports.
          12.2.1. Lien Releases; Care of Collateral. Lenders authorize Agent to
release any Lien with respect to any Collateral (a) upon Full Payment of the
Obligations; (b) that is the subject of an Asset Disposition which Borrowers
certify in writing to Agent is a Permitted Asset Disposition, an Asset
Disposition permitted by Section 10.2.5 or a Lien which Borrowers certify is a
Permitted Lien entitled to priority over Agent’s Liens (and Agent may rely
conclusively on any such certificate without further inquiry); (c) that does not
constitute a material part of the Collateral; or (d) with the written consent of
all Lenders. Agent shall have no obligation whatsoever to any Lenders to assure
that any Collateral exists or is owned by a Borrower, or is cared for,
protected, insured or encumbered, nor to assure that Agent’s Liens have been
properly created, perfected or enforced, or are entitled to any particular
priority, nor to exercise any duty of care with respect to any Collateral.
          12.2.2. Possession of Collateral. Agent and Lenders appoint each other
Lender as agent (for the benefit of Secured Parties) for the purpose of
perfecting Liens in any Collateral held by such Lender, to the extent such Liens
are perfected by possession. If any Lender obtains possession of any Collateral,
it shall notify Agent thereof and, promptly upon Agent’s request, deliver such
Collateral to Agent or otherwise deal with it in accordance with Agent’s
instructions.
          12.2.3. Reports. Agent shall promptly, upon receipt thereof, forward
to each Lender copies of the results of any field audit, examination or
appraisal prepared by or on behalf of Agent with respect to any Borrower or
Collateral (“Report”). Each Lender agrees (a) that neither Bank of America nor
Agent makes any representation or warranty as to the accuracy or completeness of
any Report, and shall not be liable for any information contained in or omitted
from any Report; (b) that the Reports are not intended to be comprehensive
audits or examinations, and that Agent or any other Person performing any audit
or examination will inspect only specific information regarding Obligations or
the Collateral and will rely significantly upon Borrowers’ books and records as
well as upon representations of Borrowers’ officers and employees; and (c) to
keep all Reports confidential and strictly for such Lender’s internal use, and
not to distribute any Report (or the contents thereof) to any Person (except to

-71-



--------------------------------------------------------------------------------



 



such Lender’s Participants, attorneys and accountants or to the extent required
by Applicable Law or applicable Governmental Authorities) or use any Report in
any manner other than administration of the Loans and other Obligations. Each
Lender agrees to indemnify and hold harmless Agent and any other Person
preparing a Report from any action such Lender may take as a result of or any
conclusion it may draw from any Report, as well as any Claims arising in
connection with any third parties that obtain any part or contents of a Report
through such Lender.
     12.3. Reliance By Agent. Agent shall be entitled to rely, and shall be
fully protected in relying, upon any certification, notice or other
communication (including those by telephone, telex, telegram, telecopy or
e-mail) believed by it to be genuine and correct and to have been signed, sent
or made by the proper Person, and upon the advice and statements of Agent
Professionals.
     12.4. Action Upon Default. Agent shall not be deemed to have knowledge of
any Default or Event of Default unless it has received written notice from a
Lender or Borrower specifying the occurrence and nature thereof. If any Lender
acquires knowledge of a Default or Event of Default, it shall promptly notify
Agent and the other Lenders thereof in writing. Each Lender agrees that, except
as otherwise provided in any Loan Documents or with the written consent of Agent
and Required Lenders, it will not take any Enforcement Action, accelerate
Obligations under any Loan Documents, or exercise any right that it might
otherwise have under Applicable Law to credit bid at foreclosure sales, UCC
sales or other similar dispositions of Collateral. Notwithstanding the
foregoing, however, a Lender may take action to preserve or enforce its rights
against a Borrower where a deadline or limitation period is applicable that
would, absent such action, bar enforcement of Obligations held by such Lender,
including the filing of proofs of claim in an Insolvency Proceeding.
     12.5. Ratable Sharing. If any Lender shall obtain any payment or reduction
of any Obligation, whether through set-off or otherwise, in excess of its share
of such Obligation, determined on a Pro Rata basis or in accordance with
Section 5.5.1, as applicable, such Lender shall forthwith purchase from Agent,
Issuing Bank and the other Lenders such participations in the affected
Obligation as are necessary to cause the purchasing Lender to share the excess
payment or reduction on a Pro Rata basis or in accordance with Section 5.5.1, as
applicable. If any of such payment or reduction is thereafter recovered from the
purchasing Lender, the purchase shall be rescinded and the purchase price
restored to the extent of such recovery, but without interest. No Lender shall
set off against any Dominion Account without the prior consent of Agent.
     12.6. Indemnification of Agent Indemnitees. EACH LENDER SHALL INDEMNIFY AND
HOLD HARMLESS AGENT INDEMNITEES, TO THE EXTENT NOT REIMBURSED BY BORROWERS (BUT
WITHOUT LIMITING THE INDEMNIFICATION OBLIGATIONS OF BORROWERS UNDER ANY LOAN
DOCUMENTS), ON A PRO RATA BASIS, AGAINST ALL CLAIMS THAT MAY BE INCURRED BY OR
ASSERTED AGAINST ANY AGENT INDEMNITEE, PROVIDED THE CLAIM RELATES TO OR ARISES
FROM AN AGENT INDEMNITEE ACTING AS OR FOR AGENT (IN ITS CAPACITY AS AGENT),
EXCEPT TO THE EXTENT ARISING FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF

-72-



--------------------------------------------------------------------------------



 



SUCH AGENT INDEMNITEE. In Agent’s discretion, it may reserve for any such Claims
made against an Agent Indemnitee, and may satisfy any judgment, order or
settlement relating thereto, from proceeds of Collateral prior to making any
distribution of Collateral proceeds to Lenders. If Agent is sued by any
receiver, bankruptcy trustee, debtor-in-possession or other Person for any
alleged preference or fraudulent transfer, then any monies paid by Agent in
settlement or satisfaction of such proceeding, together with all interest, costs
and expenses (including attorneys’ fees) incurred in the defense of same, shall
be promptly reimbursed to Agent by each Lender to the extent of its Pro Rata
share.
     12.7. Limitation on Responsibilities of Agent. Agent shall not be liable to
Lenders for any action taken or omitted to be taken under the Loan Documents,
except for losses directly and solely caused by Agent’s gross negligence or
willful misconduct. Agent does not assume any responsibility for any failure or
delay in performance or any breach by any Borrower or Lender of any obligations
under the Loan Documents. Agent does not make to Lenders any express or implied
warranty, representation or guarantee with respect to any Obligations,
Collateral, Loan Documents or Borrower. No Agent Indemnitee shall be responsible
to Lenders for any recitals, statements, information, representations or
warranties contained in any Loan Documents; the execution, validity,
genuineness, effectiveness or enforceability of any Loan Documents; the
genuineness, enforceability, collectibility, value, sufficiency, location or
existence of any Collateral, or the validity, extent, perfection or priority of
any Lien therein; the validity, enforceability or collectibility of any
Obligations; or the assets, liabilities, financial condition, results of
operations, business, creditworthiness or legal status of any Borrower or
Account Debtor. No Agent Indemnitee shall have any obligation to any Lender to
ascertain or inquire into the existence of any Default or Event of Default, the
observance or performance by any Borrower of any terms of the Loan Documents, or
the satisfaction of any conditions precedent contained in any Loan Documents.
     12.8. Successor Agent and Co-Agents.
          12.8.1. Resignation; Successor Agent. Subject to the appointment and
acceptance of a successor Agent as provided below, Agent may resign at any time
by giving at least 30 days written notice thereof to Lenders and Borrowers. Upon
receipt of such notice, Required Lenders shall have the right to appoint a
successor Agent which shall be (a) a Lender or an Affiliate of a Lender; or
(b) a commercial bank that is organized under the laws of the United States or
any state or district thereof, has a combined capital surplus of at least
$200,000,000 and (provided no Default or Event of Default exists) is reasonably
acceptable to Borrowers. If no successor agent is appointed prior to the
effective date of the resignation of Agent, then Agent may appoint a successor
agent from among Lenders. Upon acceptance by a successor Agent of an appointment
to serve as Agent hereunder, such successor Agent shall thereupon succeed to and
become vested with all the powers and duties of the retiring Agent without
further act, and the retiring Agent shall be discharged from its duties and
obligations hereunder but shall continue to have the benefits of the
indemnification set forth in Sections 12.6 and 14.2. Notwithstanding any Agent’s
resignation, the provisions of this Section 12 shall continue in effect for its
benefit with respect to any actions taken or omitted to be taken by it while
Agent. Any successor to Bank of America by merger or acquisition of stock or
this loan shall continue to be Agent hereunder without further act on the part
of the parties hereto, unless such successor resigns as provided above.

-73-



--------------------------------------------------------------------------------



 



          12.8.2. Separate Collateral Agent. It is the intent of the parties
that there shall be no violation of any Applicable Law denying or restricting
the right of financial institutions to transact business in any jurisdiction. If
Agent believes that it may be limited in the exercise of any rights or remedies
under the Loan Documents due to any Applicable Law, Agent may appoint an
additional Person who is not so limited, as a separate collateral agent or
co-collateral agent. If Agent so appoints a collateral agent or co-collateral
agent, each right and remedy intended to be available to Agent under the Loan
Documents shall also be vested in such separate agent. Every covenant and
obligation necessary to the exercise thereof by such agent shall run to and be
enforceable by it as well as Agent. Lenders shall execute and deliver such
documents as Agent deems appropriate to vest any rights or remedies in such
agent. If any collateral agent or co-collateral agent shall die or dissolve,
become incapable of acting, resign or be removed, then all the rights and
remedies of such agent, to the extent permitted by Applicable Law, shall vest in
and be exercised by Agent until appointment of a new agent.
     12.9. Due Diligence and Non-Reliance. Each Lender acknowledges and agrees
that it has, independently and without reliance upon Agent or any other Lenders,
and based upon such documents, information and analyses as it has deemed
appropriate, made its own credit analysis of each Borrower and its own decision
to enter into this Agreement and to fund Loans and participate in LC Obligations
hereunder. Each Lender has made such inquiries concerning the Loan Documents,
the Collateral and each Borrower as such Lender feels necessary. Each Lender
further acknowledges and agrees that the other Lenders and Agent have made no
representations or warranties concerning any Borrower, any Collateral or the
legality, validity, sufficiency or enforceability of any Loan Documents or
Obligations. Each Lender will, independently and without reliance upon the other
Lenders or Agent, and based upon such financial statements, documents and
information as it deems appropriate at the time, continue to make and rely upon
its own credit decisions in making Loans and participating in LC Obligations,
and in taking or refraining from any action under any Loan Documents. Except for
notices, reports and other information expressly requested by a Lender, Agent
shall have no duty or responsibility to provide any Lender with any notices,
reports or certificates furnished to Agent by any Borrower or any credit or
other information concerning the affairs, financial condition, business or
Properties of any Borrower (or any of its Affiliates) which may come into
possession of Agent or any of Agent’s Affiliates.
     12.10. Replacement of Certain Lenders. If a Lender (a) fails to fund its
Pro Rata share of any Loan or LC Obligation hereunder, and such failure is not
cured within two Business Days, (b) defaults in performing any of its
obligations under the Loan Documents, or (c) fails to give its consent to any
amendment, waiver or action for which consent of all Lenders was required and
Required Lenders consented, then, in addition to any other rights and remedies
that any Person may have, Agent may, by notice to such Lender within 120 days
after such event, require such Lender to assign all of its rights and
obligations under the Loan Documents to Eligible Assignee(s) specified by Agent,
pursuant to appropriate Assignment and Acceptance(s) and within 20 days after
Agent’s notice. Agent is irrevocably appointed as attorney-in-fact to execute
any such Assignment and Acceptance if the Lender fails to execute same. Such
Lender shall be entitled to receive, in cash, concurrently with such assignment,
all amounts owed to it under the Loan Documents, including all principal,
interest and fees through the date of assignment (but excluding any prepayment
charge).

-74-



--------------------------------------------------------------------------------



 



     12.11. Remittance of Payments and Collections.
          12.11.1. Remittances Generally. All payments by any Lender to Agent
shall be made by the time and on the day set forth in this Agreement, in
immediately available funds. If no time for payment is specified or if payment
is due on demand by Agent and request for payment is made by Agent by 11:00 a.m.
on a Business Day, payment shall be made by Lender not later than 2:00 p.m. on
such day, and if request is made after 11:00 a.m., then payment shall be made by
11:00 a.m. on the next Business Day. Payment by Agent to any Lender shall be
made by wire transfer, in the type of funds received by Agent. Any such payment
shall be subject to Agent’s right of offset for any amounts due from such Lender
under the Loan Documents.
          12.11.2. Failure to Pay. If any Lender fails to pay any amount when
due by it to Agent pursuant to the terms hereof, such amount shall bear interest
from the due date until paid at the rate determined by Agent as customary in the
banking industry for interbank compensation. In no event shall Borrowers be
entitled to receive credit for any interest paid by a Lender to Agent.
          12.11.3. Recovery of Payments. If Agent pays any amount to a Lender in
the expectation that a related payment will be received by Agent from a Borrower
and such related payment is not received, then Agent may recover such amount
from each Lender that received it. If Agent determines at any time that an
amount received under any Loan Document must be returned to a Borrower or paid
to any other Person pursuant to Applicable Law or otherwise, then,
notwithstanding any other term of any Loan Document, Agent shall not be required
to distribute such amount to any Lender. If any amounts received and applied by
Agent to any Obligations are later required to be returned by Agent pursuant to
Applicable Law, each Lender shall pay to Agent, on demand, such Lender’s Pro
Rata share of the amounts required to be returned.
     12.12. Agent in its Individual Capacity. As a Lender, Bank of America shall
have the same rights and remedies under the other Loan Documents as any other
Lender, and the terms “Lenders,” “Required Lenders” or any similar term shall
include Bank of America in its capacity as a Lender. Each of Bank of America and
its Affiliates may accept deposits from, maintain deposits or credit balances
for, invest in, lend money to, provide Bank Products to, act as trustee under
indentures of, serve as financial or other advisor to, and generally engage in
any kind of business with, Borrowers and their Affiliates, as if Bank of America
were any other bank, without any duty to account therefor (including any fees or
other consideration received in connection therewith) to the other Lenders. In
their individual capacity, Bank of America and its Affiliates may receive
information regarding Borrowers, their Affiliates and their Account Debtors
(including information subject to confidentiality obligations), and each Lender
agrees that Bank of America and its Affiliates shall be under no obligation to
provide such information to Lenders, if acquired in such individual capacity and
not as Agent hereunder.
     12.13. Agent Titles. Each Lender, other than Bank of America, that is
designated (on the cover page of this Agreement or otherwise) by Bank of America
as an “Agent” or “Arranger” of any type shall not have any right, power,
responsibility or duty under any Loan Documents

-75-



--------------------------------------------------------------------------------



 



other than those applicable to all Lenders, and shall in no event be deemed to
have any fiduciary relationship with any other Lender.
     12.14. No Third Party Beneficiaries. This Section 12 is an agreement solely
among Lenders and Agent, and shall survive Full Payment of the Obligations. This
Section 12 does not confer any rights or benefits upon Borrowers or any other
Person. As between Borrowers and Agent, any action that Agent may take under any
Loan Documents or with respect to any Obligations shall be conclusively presumed
to have been authorized and directed by Lenders.
SECTION 13. BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS
     13.1. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of Borrowers, Agent, Lenders, and their respective
successors and assigns, except that (a) no Borrower shall have the right to
assign its rights or delegate its obligations under any Loan Documents; and
(b) any assignment by a Lender must be made in compliance with Section 13.3.
Agent may treat the Person which made any Loan as the owner thereof for all
purposes until such Person makes an assignment in accordance with Section 13.3.
Any authorization or consent of a Lender shall be conclusive and binding on any
subsequent transferee or assignee of such Lender.
     13.2. Participations.
          13.2.1. Permitted Participants; Effect. Any Lender may, in the
ordinary course of its business and in accordance with Applicable Law, at any
time sell to a financial institution (“Participant”) a participating interest in
the rights and obligations of such Lender under any Loan Documents. Despite any
sale by a Lender of participating interests to a Participant, such Lender’s
obligations under the Loan Documents shall remain unchanged, such Lender shall
remain solely responsible to the other parties hereto for performance of such
obligations, such Lender shall remain the holder of its Loans and Commitments
for all purposes, all amounts payable by Borrowers shall be determined as if
such Lender had not sold such participating interests, and Borrowers and Agent
shall continue to deal solely and directly with such Lender in connection with
the Loan Documents. Each Lender shall be solely responsible for notifying its
Participants of any matters under the Loan Documents, and Agent and the other
Lenders shall not have any obligation or liability to any such Participant. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 5.8 unless Borrowers agree otherwise in
writing.
          13.2.2. Voting Rights. Each Lender shall retain the sole right to
approve, without the consent of any Participant, any amendment, waiver or other
modification of any Loan Documents other than that which forgives principal,
interest or fees, reduces the stated interest rate or fees payable with respect
to any Loan or Commitment in which such Participant has an interest, postpones
the Commitment Termination Date or any date fixed for any regularly scheduled
payment of principal, interest or fees on such Loan or Commitment, or releases
any Borrower or substantial portion of the Collateral.

-76-



--------------------------------------------------------------------------------



 



          13.2.3. Benefit of Set-Off. Borrowers agree that each Participant
shall have a right of set-off in respect of its participating interest to the
same extent as if such interest were owing directly to a Lender, and each Lender
shall also retain the right of set-off with respect to any participating
interests sold by it. By exercising any right of set-off, a Participant agrees
to share with Lenders all amounts received through its set-off, in accordance
with Section 12.5 as if such Participant were a Lender.
     13.3. Assignments.
          13.3.1. Permitted Assignments. A Lender may assign to an Eligible
Assignee any of its rights and obligations under the Loan Documents, as long as
(a) each assignment is of a constant, and not a varying, percentage of the
transferor Lender’s rights and obligations under the Loan Documents and, in the
case of a partial assignment, is in a minimum principal amount of $10,000,000
(unless otherwise agreed by Agent in its discretion) and integral multiples of
$1,000,000 in excess of that amount; (b) except in the case of an assignment in
whole of a Lender’s rights and obligations, the aggregate amount of the
Commitments retained by the transferor Lender is at least $10,000,000 (unless
otherwise agreed by Agent in its discretion); and (c) the parties to each such
assignment shall execute and deliver to Agent, for its acceptance and recording,
an Assignment and Acceptance. Nothing herein shall limit the right of a Lender
to pledge or assign any rights under the Loan Documents to (i) any Federal
Reserve Bank or the United States Treasury as collateral security pursuant to
Regulation A of the Board of Governors and any Operating Circular issued by such
Federal Reserve Bank, or (ii) counterparties to swap agreements relating to any
Loans; provided, however, that any payment by Borrowers to the assigning Lender
in respect of any Obligations assigned as described in this sentence shall
satisfy Borrowers’ obligations hereunder to the extent of such payment, and no
such assignment shall release the assigning Lender from its obligations
hereunder.
          13.3.2. Effect; Effective Date. Upon delivery to Agent of an
assignment notice in the form of Exhibit C and a processing fee of $3,500
(unless otherwise agreed by Agent in its discretion), the assignment shall
become effective as specified in the notice, if it complies with this
Section 13.3. From such effective date, the Eligible Assignee shall for all
purposes be a Lender under the Loan Documents, and shall have all rights and
obligations of a Lender thereunder. Upon consummation of an assignment, the
transferor Lender, Agent and Borrowers shall make appropriate arrangements for
issuance of replacement and/or new Notes, as applicable. The transferee Lender
shall comply with Section 5.9 and deliver, upon request, an administrative
questionnaire satisfactory to Agent.
SECTION 14. MISCELLANEOUS
     14.1. Consents, Amendments and Waivers.
          14.1.1. Amendment. No modification of any Loan Document, including any
extension or amendment of a Loan Document or any waiver of a Default or Event of
Default, shall be effective without the prior written agreement of Agent (with
the consent of Required Lenders) and each Borrower party to such Loan Document;
provided, however, that

-77-



--------------------------------------------------------------------------------



 



          (a) without the prior written consent of Agent, no modification shall
be effective with respect to any provision in a Loan Document that relates to
any rights, duties or discretion of Agent;
          (b) without the prior written consent of Issuing Bank, no modification
shall be effective with respect to any LC Obligations or Section 2.2;
          (c) without the prior written consent of each affected Lender, no
modification shall be effective that would (i) increase the Commitment of such
Lender; or (ii) reduce the amount of, or waive or delay payment of, any
principal, interest or fees payable to such Lender; and
          (d) without the prior written consent of all Lenders (except a
defaulting Lender as provided in Section 4.2), no modification shall be
effective that would (i) extend the Revolver Termination Date; (ii) alter
Section 5.5, 7.1 (except to add Collateral) or 14.1.1; (iii) amend the
definitions of Borrowing Base (and the defined terms used in such definition),
Pro Rata or Required Lenders; (iv) increase any advance rate, decrease the
Availability Block or increase total Commitments; (vi) release all or
substantially all of the Collateral; or (vii) release any Borrower from
liability for any Obligations.
          14.1.2. Limitations. The agreement of Borrowers shall not be necessary
to the effectiveness of any modification of a Loan Document that deals solely
with the rights and duties of Lenders, Agent and/or Issuing Bank as among
themselves. Only the consent of the parties to the Fee Letter or any agreement
relating to a Bank Product shall be required for any modification of such
agreement, and no Affiliate of a Lender that is party to a Bank Product
agreement shall have any other right to consent to or participate in any manner
in modification of any other Loan Document. The making of any Loans during the
existence of a Default or Event of Default shall not be deemed to constitute a
waiver of such Default or Event of Default, nor to establish a course of
dealing. Any waiver or consent granted by Lenders hereunder shall be effective
only if in writing, and then only in the specific instance and for the specific
purpose for which it is given.
          14.1.3. Payment for Consents. No Borrower will, directly or
indirectly, pay any remuneration or other thing of value, whether by way of
additional interest, fee or otherwise, to any Lender (in its capacity as a
Lender hereunder) as consideration for agreement by such Lender with any
modification of any Loan Documents, unless such remuneration or value is
concurrently paid, on the same terms, on a Pro Rata basis to all Lenders
providing their consent.
     14.2. Indemnity. EACH BORROWER SHALL INDEMNIFY AND HOLD HARMLESS THE
INDEMNITEES AGAINST ANY CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY
INDEMNITEE, INCLUDING CLAIMS ARISING FROM THE NEGLIGENCE OF AN INDEMNITEE. In no
event shall any party to a Loan Document have any obligation thereunder to
indemnify or hold harmless an Indemnitee with respect to a Claim that is
determined in a final, non-appealable judgment by a court of competent
jurisdiction to result from the gross negligence or willful misconduct of such
Indemnitee.

-78-



--------------------------------------------------------------------------------



 



     14.3. Notices and Communications.
          14.3.1. Notice Address. Subject to Section 4.1.4, all notices and
other communications by or to a party hereto shall be in writing and shall be
given to any Borrower, at Borrower Agent’s address shown on the signature pages
hereof, and to any other Person at its address shown on the signature pages
hereof (or, in the case of a Person who becomes a Lender after the Closing Date,
at the address shown on its Assignment and Acceptance), or at such other address
as a party may hereafter specify by notice in accordance with this Section 14.3.
Each such notice or other communication shall be effective only (a) if given by
facsimile transmission, when transmitted to the applicable facsimile number, if
confirmation of receipt is received; (b) if given by mail, three Business Days
after deposit in the U.S. mail, with first-class postage pre-paid, addressed to
the applicable address; or (c) if given by personal delivery, when duly
delivered to the notice address with receipt acknowledged. Notwithstanding the
foregoing, no notice to Agent pursuant to Section 2.1.4, 2.3, 3.1.2 or 4.1.1
shall be effective until actually received by the individual to whose attention
at Agent such notice is required to be sent. Any written notice or other
communication that is not sent in conformity with the foregoing provisions shall
nevertheless be effective on the date actually received by the noticed party.
Any notice received by Borrower Agent shall be deemed received by all Borrowers.
Each Person who becomes a Lender after the Closing Date shall give Agent and
Borrowers an Assignment Notice in the form of Exhibit C, and until the Person
provides Borrowers the Assignment Notice of the Person’s address, no Borrower is
required to give the Person notice hereunder.
          14.3.2. Electronic Communications; Voice Mail. Electronic mail and
internet websites may be used only for routine communications, such as financial
statements, Borrowing Base Certificates and other information required by
Section 10.1.2, administrative matters, distribution of Loan Documents for
execution, and matters permitted under Section 4.1.4. Agent and Lenders make no
assurances as to the privacy and security of electronic communications.
Electronic and voice mail may not be used as effective notice under the Loan
Documents.
          14.3.3. Non-Conforming Communications. Agent and Lenders may rely upon
any notices purportedly given by or on behalf of any Borrower even if such
notices were not made in a manner specified herein, were incomplete or were not
confirmed, or if the terms thereof, as understood by the recipient, varied from
a later confirmation. Each Borrower shall indemnify and hold harmless each
Indemnitee from any liabilities, losses, costs and expenses arising from any
telephonic communication purportedly given by or on behalf of a Borrower.
     14.4. Performance of Borrowers’ Obligations. Agent may, in its discretion
at any time and from time to time, at Borrowers’ expense, pay any amount or do
any act required of a Borrower under any Loan Documents or otherwise lawfully
requested by Agent to (a) enforce any Loan Documents or collect any Obligations;
(b) protect, insure, maintain or realize upon any Collateral; or (c) defend or
maintain the validity or priority of Agent’s Liens in any Collateral, including
any payment of a judgment, insurance premium, warehouse charge, finishing or
processing charge, or landlord claim, or any discharge of a Lien. All payments,
costs and expenses (including Extraordinary Expenses) of Agent under this
Section shall be reimbursed to Agent by Borrowers, on demand, with interest from
the date incurred to the date of payment thereof at the Default Rate applicable
to Base Rate Loans. Any payment made or action taken by

-79-



--------------------------------------------------------------------------------



 



Agent under this Section shall be without prejudice to any right to assert an
Event of Default or to exercise any other rights or remedies under the Loan
Documents.
     14.5. Credit Inquiries. Each Borrower hereby authorizes Agent and Lenders
(but they shall have no obligation) to respond to usual and customary credit
inquiries from third parties concerning any Borrower or Subsidiary.
     14.6. Severability. Wherever possible, each provision of the Loan Documents
shall be interpreted in such manner as to be valid under Applicable Law. If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of the Loan
Documents shall remain in full force and effect.
     14.7. Cumulative Effect; Conflict of Terms. The provisions of the Loan
Documents are cumulative. The parties acknowledge that the Loan Documents may
use several limitations, tests or measurements to regulate similar matters, and
they agree that these are cumulative and that each must be performed as
provided. Except as otherwise provided in another Loan Document (by specific
reference to the applicable provision of this Agreement), if any provision
contained herein is in direct conflict with any provision in another Loan
Document, the provision herein shall govern and control.
     14.8. Counterparts. Any Loan Document may be executed in counterparts, each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement shall become effective when
Agent has received counterparts bearing the signatures of all parties hereto.
Delivery of a signature page of any Loan Document by telecopy shall be effective
as delivery of a manually executed counterpart of such agreement.
     14.9. Entire Agreement. Time is of the essence of the Loan Documents. The
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof, and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.
     14.10. Relationship with Lenders. The obligations of each Lender hereunder
are several, and no Lender shall be responsible for the obligations or
Commitments of any other Lender. Amounts payable hereunder to each Lender shall
be a separate and independent debt, and each Lender shall be entitled, to the
extent not otherwise restricted hereunder, to protect and enforce its rights
arising out of the Loan Documents. It shall not be necessary for Agent or any
other Lender to be joined as an additional party in any proceeding for such
purposes. Nothing in this Agreement and no action of Agent or Lenders pursuant
to the Loan Documents shall be deemed to constitute Agent and Lenders to be a
partnership, association, joint venture or any other kind of entity, nor to
constitute control of any Borrower.
     14.11. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated by any Loan Document, Borrowers
acknowledge and agree that (a)(i) this credit facility and any related arranging
or other services by Agent, any Lender, any of their Affiliates or any arranger
are arm’s-length commercial transactions between Borrowers and such Person;
(ii) Borrowers have consulted their own legal, accounting, regulatory and tax
advisors to the extent they have deemed appropriate; and (iii) Borrowers are
capable of

-80-



--------------------------------------------------------------------------------



 



evaluating and understanding, and do understand and accept, the terms, risks and
conditions of the transactions contemplated by the Loan Documents; (b) each of
Agent, Lenders, their Affiliates and any arranger is and has been acting solely
as a principal in connection with this credit facility, is not the financial
advisor, agent or fiduciary for Borrowers, any of their Affiliates or any other
Person, and has no obligation with respect to the transactions contemplated by
the Loan Documents except as expressly set forth therein; and (c) Agent,
Lenders, their Affiliates and any arranger may be engaged in a broad range of
transactions that involve interests that differ from Borrowers and their
Affiliates, and have no obligation to disclose any of such interests to
Borrowers or their Affiliates. To the fullest extent permitted by Applicable
Law, each Borrower hereby waives and releases any claims that it may have
against Agent, Lenders, their Affiliates and any arranger with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated by a Loan Document.
     14.12. Confidentiality. Each of Agent, Lenders and Issuing Bank agrees to
maintain the confidentiality of all Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); (c) to the extent required by
Applicable Law or by any subpoena or similar legal process; (d) to any other
party hereto; (e) in connection with the exercise of any remedies, the
enforcement of any rights, or any action or proceeding relating to any Loan
Documents; (f) subject to an agreement containing provisions substantially the
same as those of this Section, to any Transferee or any actual or prospective
party (or its advisors) to any Bank Product; (g) with the consent of the
Borrower; or (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
Agent, any Lender, Issuing Bank or any of their Affiliates on a nonconfidential
basis from a source other than Borrowers. Agent, Lenders and Issuing Bank shall
use reasonable efforts to provide Borrowers notice of all requests for
information described in item (c) above to the extent not prohibited by law or
judicial process. Notwithstanding the foregoing, Agent and Lenders may issue and
disseminate to the public general information describing this credit facility,
including the names and addresses of Borrowers and a general description of
Borrowers’ businesses, and may use Borrowers’ names in advertising and other
promotional materials. For purposes of this Section, “Information” means all
information received from a Borrower or Subsidiary relating to it or its
business, other than any information that is available to Agent, any Lender or
Issuing Bank on a nonconfidential basis prior to disclosure by the Borrower or
Subsidiary, provided that, in the case of information received from a Borrower
or Subsidiary after the date hereof, such information is clearly identified at
the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information pursuant to this Section shall be considered to
have complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information. Each of Agent, Lenders
and Issuing Bank acknowledges that (i) Information may include material
non-public information concerning a Borrower or Subsidiary; (ii) it has
developed compliance procedures regarding the use of material non-public

-81-



--------------------------------------------------------------------------------



 



information; and (iii) it will handle such material non-public information in
accordance with Applicable Law, including federal and state securities laws.
     14.13. Certifications Regarding Indentures. Borrowers certify to Agent and
Lenders that neither the execution or performance of the Loan Documents nor the
incurrence of any Obligations by Borrowers violates the Indenture, dated as of
March 17, 1997, between Cooper and The Chase Manhattan Bank. Agent may condition
Borrowings, Letters of Credit and other credit accommodations under the Loan
Documents from time to time upon Agent’s receipt of evidence that the
Commitments and Obligations continue to constitute permitted debt at such time.
     14.14. GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, UNLESS
OTHERWISE SPECIFIED, SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING EFFECT TO
FEDERAL LAWS RELATING TO NATIONAL BANKS).
     14.15. Consent to Forum.
          14.15.1. Forum. EACH BORROWER HEREBY CONSENTS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY FEDERAL OR STATE COURT SITTING IN OR WITH JURISDICTION OVER
NEW YORK, IN ANY PROCEEDING OR DISPUTE RELATING IN ANY WAY TO ANY LOAN
DOCUMENTS, AND AGREES THAT ANY SUCH PROCEEDING SHALL BE BROUGHT BY IT SOLELY IN
ANY SUCH COURT. EACH BORROWER IRREVOCABLY WAIVES ALL CLAIMS, OBJECTIONS AND
DEFENSES THAT IT MAY HAVE REGARDING SUCH COURT’S PERSONAL OR SUBJECT MATTER
JURISDICTION, VENUE OR INCONVENIENT FORUM. EACH PARTY HERETO IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION
14.3.1. Nothing herein shall limit the right of Agent or any Lender to bring
proceedings against any Borrower in any other court, nor limit the right of any
party to serve process in any other manner permitted by Applicable Law. Nothing
in this Agreement shall be deemed to preclude enforcement by Agent of any
judgment or order obtained in any forum or jurisdiction.
     14.16. Waivers by Borrowers. To the fullest extent permitted by Applicable
Law, each Borrower waives (a) the right to trial by jury (which Agent and each
Lender hereby also waives) in any proceeding or dispute of any kind relating in
any way to any Loan Documents, Obligations or Collateral; (b) presentment,
demand, protest, notice of presentment, default (except as set forth in
Section 11.1(d) with respect to knowledge of such default), non-payment,
maturity, release, compromise, settlement, extension or renewal of any
commercial paper, accounts, documents, instruments, chattel paper and guaranties
at any time held by Agent on which a Borrower may in any way be liable, and
hereby ratifies anything Agent may do in this regard; (c) notice prior to taking
possession or control of any Collateral; (d) any bond or security that might be
required by a court prior to allowing Agent to exercise any rights or remedies;
(e) the benefit of all valuation, appraisement and exemption laws; (f) any claim
against Agent or any Lender, on any theory of liability, for special, indirect,
consequential, exemplary or punitive damages (as

-82-



--------------------------------------------------------------------------------



 



opposed to direct or actual damages) in any way relating to any Enforcement
Action, Obligations, Loan Documents or transactions relating thereto; and
(g) notice of acceptance hereof. Each Borrower acknowledges that the foregoing
waivers are a material inducement to Agent and Lenders entering into this
Agreement and that Agent and Lenders are relying upon the foregoing in their
dealings with Borrowers. Each Borrower has reviewed the foregoing waivers with
its legal counsel and has knowingly and voluntarily waived its jury trial and
other rights following consultation with legal counsel. In the event of
litigation, this Agreement may be filed as a written consent to a trial by the
court.
     14.17. Patriot Act Notice. Agent and Lenders hereby notify Borrowers that
pursuant to the requirements of the Patriot Act, Agent and Lenders are required
to obtain, verify and record information that identifies each Borrower,
including its legal name, address, tax ID number and other information that will
allow Agent and Lenders to identify it in accordance with the Patriot Act. Agent
and Lenders will also require information regarding each personal guarantor, if
any, and may require information regarding Borrowers’ management and owners,
such as legal name, address, social security number and date of birth.
[Remainder of page intentionally left blank; signatures begin on following page]

-83-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been executed and delivered as of
the date set forth above.

            BORROWERS:

COOPER TIRE & RUBBER COMPANY
      By:   /s/ Charles F. Nagy         Name:   Charles F. Nagy        Title:  
Assistant Treasurer
      Address:   701 Lima Avenue
Findlay, OH 45840
Attn: C. F. Nagy
Telecopy:                                                              

                  By:   /s/ Philip G. Weaver         Name:   Philip G. Weaver   
    Title:   Vice President and Chief Financial Officer
      Address:   701 Lima Avenue
Findlay, OH 45840
Attn: P. G. Weaver
Telecopy:                                                              

            MAX-TRAC TIRE CO., INC.
      By:   /s/ Charles F. Nagy         Name:   Charles F. Nagy        Title:  
Assistant Treasurer
      Address:   4600 Prosper Drive
Stow, OH 44224
Attn: C. F. Nagy
Telecopy:                                                              

                  By:   /s/ Donald P. Ingols         Name:   Donald P. Ingols   
    Title:   Vice President     

[Signature Page to Loan and Security Agreement]

 



--------------------------------------------------------------------------------



 



            AGENT AND LENDERS:

BANK OF AMERICA, N.A.,
as Agent and Lender
      By:   /s/ Thomas H. Herron         Name:   Thomas H. Herron       
Title:   Senior Vice President      Address:   20975 Swenson Drive
Suite 200
Waukesha, WI 53181
Attn: Operations
Telecopy: 312-453-3000    

            PNC BANK, NATIONAL ASSOCIATION,
as Syndication Agent and Lender
      By:   /s/ Michael A. Gasser         Name:   Michael A. Gasser       
Title:   Vice President      Address:   1375 East 9th Street, Suite 2430
Cleveland, OH 44114
Attn: Thomas Humbyrd
Telecopy: 216-348-8594    

[Signature Page to Loan and Security Agreement]

 



--------------------------------------------------------------------------------



 



            NATIONAL CITY BUSINESS CREDIT, INC.
as Documentation Agent and Lender
      By:   /s/ Gerald R. Kirpes         Name:   Gerald R. Kirpes       
Title:   Director      Address:   One East 4th Street, 6th Floor
Locator 25-C213A
Cincinnati, OH 45202      Attn:    Michael McNeirney      Telecopy:  (216)
222-8155    

            KEYBANK NATIONAL ASSOCIATION,
as a Lender
      By:   /s/ Roger F. Reeder         Name:   Roger F. Reeder        Title:  
Vice President      Address:   127 Public Square — 18th Floor
Cleveland, OH 44114      Attn:         Telecopy:      

            FIFTH THIRD BANK,
as a Lender
      By:   /s/ Brian Jelinski         Name:   Brian Jelinski      Title:  
Assistant Vice President      Address:   1000 Town Center
MD JTWN5F
Southfield, MI 48075       Attn:   Brian Jelinski
      Telecopy:   248-603-0548    

[Signature Page to Loan and Security Agreement]

 



--------------------------------------------------------------------------------



 



            JPMorgan Chase Bank, N.A.
as a Lender
      By:   /s/ Randy J. Abrams         Name:   Randy J. Abrams      Title:  
Vice President    Address:   101 Central Plaza South, 2nd Floor
Canton, OH 44702      Attn:   Randy J. Abrams OH2-5272
      Telecopy:   330-438-8312    

[Signature Page to Loan and Security Agreement]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
to
Loan and Security Agreement
NOTE

[Date]   $                                           [City, State of Governing
Law]

     COOPER TIRE & RUBBER COMPANY, a Delaware corporation (“Cooper”), MAX-TRAC
TIRE CO., INC., an Ohio corporation (“Max-Trac”, and together with Cooper,
collectively, “Borrowers”), for value received, hereby unconditionally promise
to pay, on a joint and several basis, to the order
of                                          (“Lender”), the principal sum
of                                          DOLLARS ($                      ),
or such lesser amount as may be advanced by Lender as Loans and owing as LC
Obligations from time to time under the Loan Agreement described below, together
with all accrued and unpaid interest thereon. Terms are used herein as defined
in the Loan and Security Agreement dated as of November 9, 2007, among
Borrowers, Bank of America, N.A., as Agent, Lender, and certain other financial
institutions, as such agreement may be amended, modified, renewed or extended
from time to time (“Loan Agreement”).
     Principal of and interest on this Note from time to time outstanding shall
be due and payable as provided in the Loan Agreement. This Note is issued
pursuant to and evidences Loans and LC Obligations under the Loan Agreement, to
which reference is made for a statement of the rights and obligations of Lender
and the duties and obligations of Borrowers. The Loan Agreement contains
provisions for acceleration of the maturity of this Note upon the happening of
certain stated events, and for the borrowing, prepayment and reborrowing of
amounts upon specified terms and conditions.
     The holder of this Note is hereby authorized by Borrowers to record on a
schedule annexed to this Note (or on a supplemental schedule) the amounts owing
with respect to Loans and LC Obligations, and the payment thereof. Failure to
make any notation, however, shall not affect the rights of the holder of this
Note or any obligations of Borrowers hereunder or under any other Loan
Documents.
     Time is of the essence of this Note. Each Borrower and all endorsers,
sureties and guarantors of this Note hereby severally waive demand, presentment
for payment, protest, notice of protest, notice of intention to accelerate the
maturity of this Note, diligence in collecting, the bringing of any suit against
any party, and any notice of or defense on account of any extensions, renewals,
partial payments, or changes in any manner of or in this Note or in any of its
terms, provisions and covenants, or any releases or substitutions of any
security, or any delay, indulgence or other act of any trustee or any holder
hereof, whether before or after maturity. Borrowers jointly and severally agree
to pay, and to save the holder of this Note harmless against, any liability for
the payment of all costs and expenses (including without limitation reasonable
attorneys’ fees) if this Note is collected by or through an attorney-at-law.

Exhibit A-1



--------------------------------------------------------------------------------



 



     In no contingency or event whatsoever shall the amount paid or agreed to be
paid to the holder of this Note for the use, forbearance or detention of money
advanced hereunder exceed the highest lawful rate permitted under Applicable
Law. If any such excess amount is inadvertently paid by Borrowers or
inadvertently received by the holder of this Note, such excess shall be returned
to Borrowers or credited as a payment of principal, in accordance with the Loan
Agreement. It is the intent hereof that Borrowers not pay or contract to pay,
and that holder of this Note not receive or contract to receive, directly or
indirectly in any manner whatsoever, interest in excess of that which may be
paid by Borrowers under Applicable Law.
     This Note shall be governed by the laws of the State of New York, without
giving effect to any conflict of law principles (but giving effect to federal
laws relating to national banks).
     IN WITNESS WHEREOF, this Note is executed as of the date set forth above.

             
Attest:
                     
 
           
 
Secretary
      By    
 
           
 
          Title:
[Seal]
           
 
           
 
           
Attest:
                     
 
           
 
Secretary
      By    
 
           
 
          Title:
[Seal]
           
 
           
 
           
Attest:
                     
 
           
 
Secretary
      By    
 
           
 
          Title:
[Seal]
           

Exhibit A-2



--------------------------------------------------------------------------------



 



EXHIBIT B
to
Loan and Security Agreement
ASSIGNMENT AND ACCEPTANCE
     Reference is made to the Loan and Security Agreement dated as of November
___, 2007, as amended (“Loan Agreement”), among COOPER TIRE & RUBBER COMPANY
(“Cooper”), MAX-TRAC TIRE CO., INC. (“Max-Trac”, and together with Cooper,
collectively, “Borrowers”), BANK OF AMERICA, N.A., as agent (“Agent”) for the
financial institutions from time to time party to the Loan Agreement
(“Lenders”), and such Lenders. Terms are used herein as defined in the Loan
Agreement.
                                                                  (“Assignor ”)
and                                                              (“Assignee”)
agree as follows:
     1. Assignor hereby assigns to Assignee and Assignee hereby purchases and
assumes from Assignor (a) a principal amount of $                      of
Assignor’s outstanding Loans and $                      of Assignor’s
participations in LC Obligations and (b) the amount of $                      of
Assignor’s Revolver Commitment (which represents ___% of the total Revolver
Commitments) (the foregoing items being, collectively, the “Assigned Interest”),
together with an interest in the Loan Documents corresponding to the Assigned
Interest. This Agreement shall be effective as of the date (“Effective Date”)
indicated in the corresponding Assignment Notice delivered to Agent, provided
such Assignment Notice is executed by Assignor, Assignee, Agent and Borrower
Agent, if applicable. From and after the Effective Date, Assignee hereby
expressly assumes, and undertakes to perform, all of Assignor’s obligations in
respect of the Assigned Interest, and all principal, interest, fees and other
amounts which would otherwise be payable to or for Assignor’s account in respect
of the Assigned Interest shall be payable to or for Assignee’s account, to the
extent such amounts accrue on or after the Effective Date.
     2. Assignor (a) represents that as of the date hereof, prior to giving
effect to this assignment, its Revolver Commitment is $                      and
the outstanding balance of its Loans and participations in LC Obligations is
$                      ; (b) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Loan Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Agreement or any other instrument or document furnished pursuant thereto, other
than that Assignor is the legal and beneficial owner of the interest being
assigned by it hereunder and that such interest is free and clear of any adverse
claim; and (c) makes no representation or warranty and assumes no responsibility
with respect to the financial condition of Borrowers or the performance by
Borrowers of their obligations under the Loan Documents. [Assignor is attaching
the Note[s] held by it and requests that Agent exchange such Note[s] for new
Notes payable to Assignee [and Assignor].]
     3. Assignee (a) represents and warrants that it is legally authorized to
enter into this Assignment and Acceptance; (b) confirms that it has received
copies of the Loan Agreement and

Exhibit B1



--------------------------------------------------------------------------------



 



such other Loan Documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Acceptance; (c) agrees that it shall, independently and without reliance upon
Assignor and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents; (d) confirms that it is an Eligible
Assignee; (e) appoints and authorizes Agent to take such action as agent on its
behalf and to exercise such powers under the Loan Agreement as are delegated to
Agent by the terms thereof, together with such powers as are incidental thereto;
(f) agrees that it will observe and perform all obligations that are required to
be performed by it as a “Lender” under the Loan Documents; and (g) represents
and warrants that the assignment evidenced hereby will not result in a
non-exempt “prohibited transaction” under Section 406 of ERISA.
     4. This Agreement shall be governed by the laws of the State of New York.
If any provision is found to be invalid under Applicable Law, it shall be
ineffective only to the extent of such invalidity and the remaining provisions
of this Agreement shall remain in full force and effect.
     5. Each notice or other communication hereunder shall be in writing, shall
be sent by messenger, by telecopy or facsimile transmission, or by first-class
mail, shall be deemed given when sent and shall be sent as follows:

  (a)   If to Assignee, to the following address (or to such other address as
Assignee may designate from time to time):

__________________________
__________________________
__________________________

  (b)   If to Assignor, to the following address (or to such other address as
Assignor may designate from time to time):

__________________________
__________________________
__________________________
__________________________
     Payments hereunder shall be made by wire transfer of immediately available
Dollars as follows:
     If to Assignee, to the following account (or to such other account as
Assignee may designate from time to time):
__________________________
__________________________
ABA No.___________________
__________________________
Account No.________________
Reference: _________________

Exhibit B2



--------------------------------------------------------------------------------



 



     If to Assignor, to the following account (or to such other account as
Assignor may designate from time to time):
__________________________
__________________________
ABA No. __________________
__________________________
Account No. ________________
Reference: __________________
     IN WITNESS WHEREOF, this Assignment and Acceptance is executed as
of                     .
                                                                     
           
(“Assignee”)
By                                                                              
     Title:
                                                         
                        
(“Assignor”)
By                                                                              
     Title:

Exhibit B3



--------------------------------------------------------------------------------



 



EXHIBIT C
to
Loan and Security Agreement
ASSIGNMENT NOTICE
     Reference is made to (1) the Loan and Security Agreement dated as of
November ___, 2007, as amended (“Loan Agreement”), among COOPER TIRE & RUBBER
COMPANY (“Cooper”), MAX-TRAC TIRE CO., INC. (“Max-Trac”, and together with
Cooper, collectively, “Borrowers”), BANK OF AMERICA, N.A., as agent (“Agent”)
for the financial institutions from time to time party to the Loan Agreement
(“Lenders”), and such Lenders; and (2) the Assignment and Acceptance dated as
of                      , 20___(“Assignment Agreement”),
between                                           (“Assignor”)
and                                          (“Assignee”). Terms are used herein
as defined in the Loan Agreement.
     Assignor hereby notifies Borrowers and Agent of Assignor’s intent to assign
to Assignee pursuant to the Assignment Agreement (a) a principal amount of
$                      of Assignor’s outstanding Loans and
$                      of Assignor’s participations in LC Obligations and
(b) the amount of $                      of Assignor’s Revolver Commitment
(which represents ___% of the total Revolver Commitments) (the foregoing items
being, collectively, the “Assigned Interest”), together with an interest in the
Loan Documents corresponding to the Assigned Interest. This Agreement shall be
effective as of the date (“Effective Date”) indicated below, provided this
Assignment Notice is executed by Assignor, Assignee, Agent and Borrowers, if
applicable. Pursuant to the Assignment Agreement, Assignee has expressly assumed
all of Assignor’s obligations under the Loan Agreement to the extent of the
Assigned Interest, as of the Effective Date.
     For purposes of the Loan Agreement, Agent shall deem Assignor’s Revolver
Commitment to be reduced by $                      , and Assignee’s Revolver
Commitment to be increased by $                      .
     The address of Assignee to which notices and information are to be sent
under the terms of the Loan Agreement is:
__________________________
__________________________
__________________________
__________________________
     The address of Assignee to which payments are to be sent under the terms of
the Loan Agreement is shown in the Assignment and Acceptance.
     This Notice is being delivered to Borrowers and Agent pursuant to
Section 13.3 of the Loan Agreement. Please acknowledge your acceptance of this
Notice by executing and returning to Assignee and Assignor a copy of this
Notice.

Exhibit C-1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Assignment Notice is executed as
of                     .
                                                                     
           
(“Assignee”)
By                                                                              
     Title:
                                                         
                        
(“Assignor”)
By                                                                              
     Title:
ACKNOWLEDGED AND AGREED,
AS OF THE DATE SET FORTH ABOVE:
BORROWERS:*

                 
 
       
By
       
 
 
 
Title:    
 
       
 
             
 
       
By
       
 
 
 
Title:    
 
       
 
             
 
       
By
       
 
 
 
Title:    

 

*   No signature required if Assignee is a Lender, U.S.-based Affiliate of a
Lender or Approved Fund, or if an Event of Default exists.

Exhibit C-2-



--------------------------------------------------------------------------------



 



BANK OF AMERICA, N.A.,
as Agent

               
 
       
By
       
 
 
 
Title:    

Exhibit C-3-



--------------------------------------------------------------------------------



 



EXHIBIT D
Exhibit D intentionally omitted.

 



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF COMPLIANCE CERTIFICATE
COOPER TIRE & RUBBER COMPANY
Date:                     , 200___
     This Certificate is provided by Cooper Tire & Rubber Company, a Delaware
corporation (“Cooper”), pursuant to Section 10.1.2(d) of that certain Loan and
Security Agreement dated as of November ___, 2007 (as amended, restated or
otherwise modified from time to time, the “Loan Agreement”) among Cooper,
Max-Trac Tire Co., Inc. (together with Cooper, the “Borrowers”), the financial
institutions from time to time party thereto (the “Lenders”), Bank of America,
N.A., as administrative agent for the Lenders and collateral agent for the
Lenders and other Secured Parties (in such capacities, “Agent”). Capitalized
terms used herein and not otherwise defined shall have the meanings assigned to
them in the Loan Agreement.
     The undersigned is the chief financial officer of Cooper and is duly
authorized to execute and deliver this Certificate on behalf of the Borrowers.
By executing this Certificate, such officer hereby certifies to Agent and
Lenders on behalf of the Borrowers (and not in a personal capacity) that:
          (a) the financial statements delivered with this Certificate in
accordance with Section 10.1.2(a) and/or 10.1.2(b) of the Loan Agreement fairly
present in all material respects the results of operations and financial
condition of Borrowers and Subsidiaries as of the dates of such financial
statements;
          (b) I have reviewed the terms of the Loan Agreement and have made, or
caused to be made under my supervision, a review in reasonable detail of the
transactions and conditions of the Borrowers and Subsidiaries during the
accounting period covered by such financial statements;
          (c) such review has not disclosed the existence during or at the end
of such accounting period, and I have no knowledge of the existence as of the
date hereof, of any condition or event that constitutes a Default or an Event of
Default, except as set forth below, which includes a description of the nature
and period of existence of such Default or Event of Default and what action the
Borrowers have taken, are taking and propose to take with respect thereto;
                         [Description, if any]
          (d) the Borrowers and Subsidiaries are, as of the date of this
Certificate, in compliance in all material respects with all of the covenants
and agreements in the Loan Agreement and the other Loan Documents [except —
describe if applicable]; and
          (e) except as described below, subsequent to the date of the most
recent Compliance Certificate submitted by Cooper, neither any Borrower nor any
Subsidiary has (i) changed its name as it appears in official filings in the
jurisdiction of its organization, (ii) changed its chief executive office or
principal place of business, (iii) changed the type of entity that it is, (iv)
changed (or has had changed) its organization identification number, if any,
issued

 



--------------------------------------------------------------------------------



 



by its jurisdiction of organization, (v) changed its jurisdiction of
organization, (vi) changed the end of its Fiscal Year, or (vii) formed any new
Subsidiary.

            COOPER TIRE & RUBBER COMPANY
      By:           Name:           Its: Chief Financial Officer     

 